


Exhibit 10.22

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 24B-2 AND
ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST. COPIES OF THIS
EXHIBIT CONTAINING THE OMITTED INFORMATION HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED PORTIONS OF THIS DOCUMENT ARE
MARKED WITH A [***]

 

AMENDED AND RESTATED

 

CAPACITY PURCHASE AGREEMENT

 

BETWEEN

 

UNITED AIRLINES, INC.

 

AND

 

EXPRESSJET AIRLINES, INC.

 

ORIGINALLY DATED AS OF NOVEMBER 12, 2010

 

EFFECTIVE AS AMENDED AND RESTATED AS OF JULY 1, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Parties

 

1

 

 

 

Recitals

 

1

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

CAPACITY PURCHASE, SCHEDULES AND FARES

1

 

 

 

Section 2.01

Capacity Purchase

1

Section 2.02

Flight-Related Revenues

5

Section 2.03

Pass Travel

5

Section 2.04

Requests for Proposal

5

Section 2.05

Early Replacement of Certain Covered Aircraft

5

Section 2.06

Intentionally Omitted

7

Section 2.07

Other Withdrawal of Aircraft

7

Section 2.08

Commodity Events

10

Section 2.09

Return Conditions; Storage; Return Protocol

13

Section 2.10

Separate Withdrawal Rights

16

Section 2.11

Intentionally Omitted

16

Section 2.12

Additional Replacement Rights of United

16

Section 2.13

Extension Rights of United

17

 

 

 

ARTICLE III

CONTRACTOR COMPENSATION

17

 

 

 

Section 3.01

Base and Incentive Compensation

17

Section 3.02

Periodic Adjustment of Base and Incentive Compensation and Commodity Prices

17

Section 3.03

Contractor Expenses

18

Section 3.04

United Expenses

18

Section 3.05

Audit Rights; Financial Information

18

Section 3.06

Billing and Payment; Reconciliation

19

Section 3.07

Synergy Savings

21

Section 3.08

One-Time Payment for Short Schedule Change Notice in CLE

21

 

 

 

ARTICLE IV

CONTRACTOR OPERATIONS AND AGREEMENTS WITH UNITED

22

 

 

 

Section 4.01

Crews, Etc.

22

Section 4.02

Governmental Regulations

22

Section 4.03

Quality of Service

23

Section 4.04

Incidents or Accidents

24

Section 4.05

Emergency Response

24

Section 4.06

Safety Matters

24

Section 4.07

Master Facility and Ground Handling Agreement

24

Section 4.08

Codeshare Terms

24

Section 4.09

Administrative Support and Information Services

25

Section 4.10

Fuel Procurement and Fuel Services

25

 

i

--------------------------------------------------------------------------------


 

Section 4.11

Slots and Route Authorities

25

Section 4.12

Use of United Marks

26

Section 4.13

Use of Contractor Marks

26

Section 4.14

Catering Standards

26

Section 4.15

Ticket Handling Terms

26

Section 4.16

Fuel Efficiency and Revenue Programs

26

Section 4.17

Reasonable Operating Constraints and Conditions

26

Section 4.18

Covered Aircraft Subleases

26

Section 4.19

Unauthorized Payments

26

 

 

 

ARTICLE V

CERTAIN RIGHTS OF UNITED

29

 

 

 

Section 5.01

Use of Covered Aircraft

29

Section 5.02

Change of Control

30

Section 5.03

Limitation on Transfers of Interest

30

 

 

 

ARTICLE VI

INSURANCE

30

 

 

 

Section 6.01

Minimum Insurance Coverages

30

Section 6.02

Endorsements

31

Section 6.03

Evidence of Insurance Coverage

31

Section 6.04

Insurance Through Combined Placement

31

Section 6.05

Insurance Through Other Than Combined Placement

32

 

 

 

ARTICLE VII

INDEMNIFICATION

32

 

 

 

Section 7.01

Contractor Indemnification of United

32

Section 7.02

United Indemnification of Contractor

33

Section 7.03

Indemnification Claims

33

Section 7.04

Employer’s Liability; Independent Contractors; Waiver of Control

34

Section 7.05

Survival

35

 

 

 

ARTICLE VIII

TERM, TERMINATION AND DISPOSITION OF AIRCRAFT

35

 

 

 

Section 8.01

Term

35

Section 8.02

Early Termination

35

Section 8.03

Disposition of Aircraft during Wind-Down Period

37

Section 8.04

Adjustments for Uncured Event of Default

40

 

 

 

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

42

 

 

 

Section 9.01

Representations and Warranties of Contractor

42

Section 9.02

Representations and Warranties of United

42

 

 

 

ARTICLE X

MISCELLANEOUS

43

 

 

 

Section 10.01

Conversion of Covered Aircraft Livery

43

Section 10.02

Notices

44

Section 10.03

Binding Effect; Assignment

45

Section 10.04

Amendment and Modification

45

Section 10.05

Waiver

46

Section 10.06

Interpretation

46

 

ii

--------------------------------------------------------------------------------


 

Section 10.07

Confidentiality

46

Section 10.08

Survival

47

Section 10.09

Counterparts

47

Section 10.10

Severability

47

Section 10.11

Equitable Remedies; Limitation on Damages

47

Section 10.12

Relationship of Parties

48

Section 10.13

Entire Agreement; No Third-Party Beneficiaries

48

Section 10.14

Governing Law

48

Section 10.15

Guaranty

48

Section 10.16

Right of Set-Off

49

Section 10.17

Cooperation with Respect to Reporting

49

Section 10.18

Amendment of Certain Contracts

49

Section 10.19

Additional Provisions Relating to Labor Strike

49

Section 10.20

Customer Satisfaction Goal

50

Section 10.21

Additional Agreements Relating to ORD

50

Section 10.22

Effective Amendment

50

 

 

 

SCHEDULE 1:

Covered Aircraft

 

SCHEDULE 1A:

Replacement Schedule Applicable in an Event of Default

 

SCHEDULE 2:

Transition Aircraft and Spare Engines

 

SCHEDULE 3:

Compensation for Capacity Purchase

 

 

 

 

EXHIBIT A:

Definitions

 

EXHIBIT B:

Form of Amended and Restated Covered Aircraft Sublease

 

EXHIBIT C:

Second Amended and Restated Master Facility and Ground Handling Agreement

 

EXHIBIT D:

Terms of Codeshare Arrangements

 

EXHIBIT E:

Non-Revenue Pass Travel Privileges

 

EXHIBIT F:

Fuel Services

 

EXHIBIT G:

Use of United Marks and Other Identification

 

EXHIBIT H:

Use of Contractor Marks

 

EXHIBIT I:

Catering Standards

 

EXHIBIT J:

Reasonable Operating Constraints and Conditions

 

EXHIBIT K:

Ticket Handling Terms

 

EXHIBIT L:

Fuel Efficiency Program

 

EXHIBIT M:

Form of Guaranty

 

EXHIBIT N:

Amended and Restated Administrative Support and Information Services
Provisioning Agreement

 

EXHIBIT O:

Charter Flight Operations

 

EXHIBIT P:

Form of Storage Sublease

 

 

iii

--------------------------------------------------------------------------------


 

 

AMENDED AND RESTATED CAPACITY PURCHASE AGREEMENT

 

This Amended and Restated Capacity Purchase Agreement (this “Agreement”), dated
as of November 7, 2014, to be effective as of July 1, 2014, is between United
Airlines, Inc., a Delaware corporation (together with its successors and
permitted assigns, “United”), formerly known as Continental Airlines, Inc., a
Delaware corporation (“Continental”) and ExpressJet Airlines, Inc., a Utah
corporation (“ExpressJet”), as successor by merger of ExpressJet Airlines, Inc.,
a Delaware corporation (“Delaware Express”).

 

WHEREAS, Delaware Express and Continental were parties to that certain Capacity
Purchase Agreement, dated as of November 12, 2010 (as amended heretofore, the
“Existing CPA”);

 

WHEREAS, Contractor and United desire to make certain changes to the terms and
conditions in the Existing CPA;

 

WHEREAS, the Existing CPA is hereby amended and restated in its entirety; and

 

WHEREAS, the parties have previously entered into, or, will subsequent to the
delivery of this Agreement, enter into, the Ancillary Agreements (as defined
herein), including aircraft leases, in each case intending that such Ancillary
Agreements be considered, and they are, an integral part of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter contained, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

Capitalized terms used in this Agreement (including, unless otherwise defined
therein, in the Schedules, Appendices and Exhibits to this Agreement) shall have
the meanings set forth in Exhibit A hereto.

 

ARTICLE II
CAPACITY PURCHASE, SCHEDULES AND FARES

 

Section 2.01                             Capacity Purchase.United agrees to
purchase the capacity of each Covered Aircraft for the period beginning on the
date such aircraft becomes a Covered Aircraft under this Agreement and ending on
the earlier of (i) the sublease or lease expiration date, as applicable, for
such aircraft on Schedule 1 and (ii) the date on which such aircraft is
withdrawn pursuant to a Wind-Down Schedule or otherwise withdrawn from this
Agreement, as such date may be extended, shortened or otherwise modified
pursuant to the terms of this Agreement, all under the terms and conditions set
forth herein and for the consideration described in Article III.  Subject to the
terms and conditions of this Agreement, Contractor shall provide all of the
capacity of the Covered Aircraft solely to United and use the Covered Aircraft
solely to operate the Scheduled Flights.

 

--------------------------------------------------------------------------------


 

(a)                                 Fares, Rules and Seat Inventory.  United
shall establish and publish all fares and related tariff rules for all seats on
the Covered Aircraft.  Contractor shall not publish any fares, tariffs, or
related information for the Covered Aircraft.  In addition, subject to the terms
and conditions of the Non-Revenue Pass Travel Privileges attached hereto as
Exhibit E, United shall have complete control over all seat inventory and
inventory and revenue management decisions for the Covered Aircraft, including
overbooking levels, discount seat levels and allocation of seats among various
fare buckets.

 

(b)                                 Flight Schedules.

 

(i)                                     Subject to the terms and conditions of
this Agreement, including, but not limited to, Sections 2.01(b)(ii),
2.01(b)(iii) and 8.04, United shall, in its sole discretion, establish and
publish all schedules for the Covered Aircraft (such scheduled flights, together
with Charter Flights, flights otherwise made at United’s request, Maintenance
Flights and any flights using Spare Aircraft, referred to herein collectively as
“Scheduled Flights”), including determining the city-pairs served, frequencies,
utilization and timing of scheduled arrivals and departures, and shall, in its
sole discretion, make all determinations regarding the establishment and
scheduling of any flights other than Scheduled Flights; provided, that such
schedules shall be subject to Reasonable Operating Constraints and Conditions,
it being understood for the avoidance of doubt, however, that, in anticipation
of the removal of aircraft from the capacity purchase provisions of this
Agreement, aircraft shall be removed from scheduled service in compliance with
the provisions of Annex B to each of the Covered Aircraft Subleases (the form of
which is attached hereto as Exhibit B); and provided further that Contractor
shall operate all Charter Flights in accordance with the provisions set forth on
Exhibit O.  United shall also be entitled, in its sole discretion and at any
time prior to takeoff, to direct Contractor to delay or cancel a Scheduled
Flight, including without limitation for delays and cancellations that are ATC
or weather related, and Contractor shall take all necessary action to give
effect to any such direction.  Not later than the fourth Wednesday of each
calendar month, United shall provide Contractor with a planned flight schedule
for the Covered Aircraft (other than Spare Aircraft), taking into account
Reasonable Operating Constraints and Conditions, for each of the next four
months (the “Proposed Schedule”).  On the fourth Friday of each calendar month,
Contractor and United shall meet to review the Proposed Schedule.  At such
meeting, United shall review and consider any changes to the Proposed Schedule
suggested by Contractor.  Not later than five Business Days prior to the
beginning of each calendar month, or, if later, the day after such meeting,
United will deliver to Contractor the Final Monthly Schedule.  Following such
monthly meetings, delivery of the Final Monthly Schedule and consideration by
United of such changes to the Proposed Schedule as suggested by Contractor,
however, United may make such adjustments to the proposed Final Monthly Schedule
as it deems appropriate (subject to Reasonable Operating Constraints and
Conditions).

 

(ii)                                  Subject to Section 8.04, United agrees to
(i) discontinue all flight operations of Covered Aircraft (which, for the
avoidance of doubt, exclude spoke flight operations from a United Hub Airport or
spoke location) at *** by ***, and (ii) use commercially reasonable efforts to
discontinue all flight operations of Covered Aircraft (which, for the avoidance
of doubt, exclude spoke flight operations from a United Hub Airport or spoke
location) (y) at *** by *** and (z) at *** by ***; provided that, if both
(I) United delivers to Contractor an irrevocable notice of withdrawal with
respect to ten (10) or more aircraft on or

 

2

--------------------------------------------------------------------------------


before the date that is sixty (60) days prior to *** and (II) Contractor fails
to comply in all material respects with Section 2.09 of this Agreement and Annex
B to the Covered Aircraft Sublease with respect to such Covered Aircraft to be
so withdrawn from the capacity purchase provisions of this Agreement, then, in
addition to (and not in limitation of any of) United’s other rights under this
Agreement, United shall in no circumstance be deemed to be in breach of the
foregoing clause (i) until thirty (30) days after Contractor has so complied;
provided further, that, solely with respect to ***, if both (I) United delivers
to Contractor an irrevocable notice of withdrawal with respect to *** or more
aircraft on or before the date that is sixty (60) days prior to *** and
(II) Contractor fails to comply in all material respects with Section 2.09 of
this Agreement and Annex B to the Covered Aircraft Sublease with respect to such
Covered Aircraft to be so withdrawn from the capacity purchase provisions of
this Agreement, then, in addition to (and not in limitation of any of) United’s
other rights under this Agreement, United shall in no circumstance be deemed to
be in breach of the foregoing clause (ii) until thirty (30) days after
Contractor has so complied; provided further, that, if both (I) United is unable
to comply with the preceding clauses (y) or (z) and (II) Contractor has complied
in all material respects with Section 2.09 of this Agreement and Annex B to the
Covered Aircraft Sublease with respect to Covered Aircraft to be withdrawn from
the capacity purchase provisions of this Agreement by ***, with respect to ***,
or ***, with respect to ***, as the case may be, then United and Contractor
shall cooperate in good faith to increase the “per block hour” rate set forth on
Schedule 3 (any such modified “per block hour rate”, a “Modified Block Hour
Rate”) in respect of only the Covered Aircraft for which flight operations have
not been so discontinued at *** and/or *** (excluding, for the avoidance of
doubt, spoke flight operations to *** or *** from a United Hub Airport or spoke
location), as the case may be (any such aircraft, “Continuing Aircraft”), by an
amount which reimburses Contractor for the incremental costs that Contractor
would have reasonably avoided if such flight operations had been discontinued as
provided in the preceding clauses (y) and/or (z), as the case may be; provided
further, that, in respect of each Continuing Aircraft, the effectiveness of any
such Modified Block Hour Rate shall commence as of either (a) in the case of
United’s inability to discontinue operations as contemplated in clause (y), ***
or (b) in the case of United’s inability to discontinue operations as
contemplated in clause (z), *** and, in each case, shall continue until each
such Continuing Aircraft is no longer subject to flight operations in *** or
***, as the case may be (which, for the avoidance of doubt, excludes spoke
flight operations from a United Hub Airport or spoke location); provided
further, for the avoidance of doubt, that United agrees that it shall not
specify dates for such withdrawal of any aircraft to the extent that such
designation would cause Contractor to be required to remove from the capacity
purchase provisions of this Agreement more than *** aircraft during any calendar
month in calendar year ***.

 

(iii)                               Notwithstanding the foregoing, effective as
of the date first set forth above, in respect of any scheduled period, if United
submits any Proposed Schedule which provides for average daily scheduled
utilization measured in the aggregate for the Covered Aircraft fleet (excluding
Spare Aircraft) available to schedule (“Average Utilization”) greater than
either (x) for the calendar months of January, February, April, May, September,
October, November and December, *** hours per aircraft per day or (y) for the
calendar months of March, June, July and August, *** hours per aircraft per day
(such utilization levels, in the prior clauses (x) and (y), as applicable, the
“Maximum Utilization Levels”), then Contractor shall have the option, upon
delivering to United written notice greater than 100 calendar days prior to the
commencement of such applicable scheduled period, to request for any reason a
schedule

 

3

--------------------------------------------------------------------------------


 

reduction to reduce the Average Utilization to the applicable Maximum
Utilization Level or to a greater level as specified by Contractor (a “Schedule
Reduction Request”).  Upon receipt of a Schedule Reduction Request, United shall
amend the Proposed Schedule initially delivered by United to Contractor to
reduce the Average Utilization reflected in such Proposed Schedule to the
applicable Maximum Utilization Level or to a greater level as specified by
Contractor and such reduction shall thereafter be reflected in the applicable
Final Monthly Schedule (a “Schedule Reduction”); provided that any flights
canceled due to any such Schedule Reduction shall not be deemed Controllable
Cancellations and shall be deemed Uncontrollable Cancellations; provided further
that, if the Schedule Reduction Request is not timely submitted in accordance
with the requirements of this Section 2.01(b)(iii), then such flights included
in the Schedule Reduction Request, if canceled, shall be deemed Controllable
Cancellations for all purposes under this Agreement except as otherwise provided
in this Agreement.

 

(c)                                  Maintenance Flights.  Notwithstanding
anything to the contrary contained in this Section 2.01, Contractor shall be
entitled to use the Covered Aircraft (i) for the purpose of flying maintenance
flights as required to facilitate the proper maintenance of the Covered Aircraft
and (ii) for a reasonable number of ferry flights to accommodate Scheduled
Flights, in each case, consistent with past practice (all such flights referred
to as “Maintenance Flights”).

 

(d)                                 Spare Aircraft.  Notwithstanding anything to
the contrary contained in this Section 2.01 but subject to the provisions below
in this Section 2.01(d), Contractor shall maintain the number of spare regional
jet aircraft equal to the quotient obtained by dividing (x) the sum of the
number of Covered Aircraft subject to scheduling for such month (excluding, in
all events, aircraft not available due to maintenance requirements), by (y) ***,
and rounding the quotient to the nearest whole number.  The spare regional jet
aircraft shall be constituted from Covered Aircraft (the “Spare Aircraft”).  For
the avoidance of doubt, Covered Aircraft scheduled for the sole purpose of
increasing simplicity through network optimization and reduction in the number
of United Hub Airports at which hub flying occurs and funding daytime
maintenance shall be disregarded for the purpose of the foregoing two sentences
of this Section 2.01(d).  Contractor shall be entitled to use the Spare Aircraft
in Contractor’s reasonable discretion to replace another aircraft in the
operation of a flight scheduled in the Final Monthly Schedule.  In addition,
subject to applicable Reasonable Operating Constraints and Conditions,
Contractor shall use Spare Aircraft to operate flights as directed by United
(unless such Spare Aircraft was, prior to such direction by United, already
scheduled as contemplated by the immediately preceding sentence), including
flights originally scheduled to be operated by other United service providers. 
As contemplated by the return procedures provided in each Covered Aircraft
Sublease (including in Paragraph F of Annex B thereto), Contractor acknowledges
that Contractor may have excess spare engines that could be used as a Short Term
Replacement Engine, as such term is defined in Annex B in Exhibit B hereto (such
excess spare engines, the “Sublessee Excess Spare Engines”), and to support the
return of aircraft hereunder, Contractor will make such Sublessee Excess Spare
Engines available as Short Term Replacement Engines.  To ensure that Contractor
has Sublessee Excess Spare Engines, until ***, Contractor shall retain and
devote up to *** Contractor-owned serviceable spare engines (the “*** Spares”)
which shall be over and above the number of spare engines that are required
under the Engine Maintenance Agreement (after consideration of the number of
Covered Aircraft then operating hereunder) to support the return of aircraft
hereunder.   Prior to the use of such Sublessee Excess Spare Engines, the
parties will determine a mutually acceptable rate to be paid by United to
Contractor

 

4

--------------------------------------------------------------------------------


 

for the use of such engine; provided that with respect to the *** Spares such
rate shall be the per-hour and per-cycle maintenance costs for such engines
under the Engine Maintenance Agreement or, if any such engine is not covered by
the Engine Maintenance Agreement, Contractor’s reasonable per-hour and per-cycle
maintenance costs for such engine.

 

(e)                                  Maintenance Bases.  With respect to Rest
Over-Night (RON) maintenance, United shall meet and confer with Contractor to
discuss scheduling the Covered Aircraft to operate in a reduced number of
maintenance bases (compared to the number of maintenance bases in existence as
September 1, 2014).  With respect to daytime maintenance, each of Contractor and
United shall use commercially reasonable efforts to develop a daytime
maintenance program by ***.

 

Section 2.02                             Flight-Related Revenues.  Contractor
acknowledges and agrees that all revenues resulting from the sale and issuance
of passenger tickets associated with the operation of the Covered Aircraft and
all other sources of revenue associated with the operation of the Covered
Aircraft, including without limitation (a) revenues relating to the
transportation of cargo or mail by Covered Aircraft, (b) revenues associated
with food, beverage, duty-free services and other onboard and related products
provided in connection with the operation of Covered Aircraft, (c) guaranteed or
incentive payments from airport, state, local or municipal authorities in
connection with scheduling flights of Covered Aircraft to such airport or
locality (including without limitation incentive payments and grants paid or
payable to United or Contractor in connection with or determined by any job
growth deemed to result from any Scheduled Flights) and (d) revenues relating to
Charter Flights (collectively, “Flight Related Revenue”) are the sole property
of and shall be retained by United or, if received by Contractor or any of its
Affiliates, shall be promptly remitted to United.  The parties agree that Flight
Related Revenue shall not include manufacturer rebates or other incentives
attributable to the acquisition by Contractor of a Covered Aircraft.  Contractor
agrees that it shall reasonably cooperate with United so as to permit United to
receive all Flight Related Revenue (and United agrees to promptly reimburse
Contractor for the reasonable out-of-pocket expenses incurred by Contractor in
connection therewith).  Contractor’s and its Affiliates’ obligations to remit
funds under this Section 2.02 shall only apply to the extent Contractor or its
Affiliates actually receives Flight Related Revenue.

 

Section 2.03                             Pass Travel.  All pass travel and other
non-revenue travel on any Scheduled Flight or other flight operated by United
shall be administered in accordance with the Non-Revenue Pass Travel Privileges
policy attached hereto as Exhibit E.

 

Section 2.04                             Requests for Proposal.  With respect to
any “request for proposal” or “RFP” issued by United to multiple operators of
regional jet aircraft for the provision of regional airlines services prior to
the end of the Term, United agrees to include Contractor in the parties to which
such RFP is delivered.

 

Section 2.05                             Early Replacement of Certain Covered
Aircraft.  United shall be entitled to withdraw and replace up to *** Covered
Aircraft from this Agreement, in accordance with and subject to the limitations,
terms and conditions contained in this Section 2.05.

 

5

--------------------------------------------------------------------------------


 

(a)                                 For each Covered Aircraft withdrawn from
this Agreement pursuant to this Section 2.05, Contractor and/or one of its
Affiliates (selected by Contractor) will use its commercially reasonable efforts
to procure and provide an aircraft of the type selected by United (a
“Replacement Aircraft”), which must be of a type that (i) on the date of the
notice of replacement provided pursuant to Section 2.05(b) below, is operated or
contracted to be operated by Contractor or its Affiliates and (ii) after taking
into account the procurement of such Replacement Aircraft pursuant to this
Section 2.05(a), Contractor and its Affiliates shall be operating at least ***
aircraft of such aircraft type as of the date of such replacement, and enter
into a separate capacity purchase agreement or amend an existing capacity
purchase agreement with United on or prior to the Replacement Date (as defined
below) pursuant to which such Replacement Aircraft shall be utilized on a
capacity purchase basis.  The separate or amended agreement shall contain block
hour rates and other economic terms applicable to such Replacement Aircraft that
are consistent with those contained in the most recent Capacity Purchase
Arrangement entered into by Contractor or any of its Affiliates with respect to
such aircraft type (excluding any Affiliate CPA and the United Agreement);
provided, that such rates and other economic terms shall be adjusted to reflect
the lower of then-applicable market aircraft acquisition costs or Contractor’s
actual costs for the acquisition of such Replacement Aircraft (“Similar Economic
Term Transaction”), the rates and economic terms of which shall be set forth in
a certificate delivered to United signed by an authorized officer of Contractor;
provided, in all events, that the term of such separate or amended agreement
(x) with respect to each Replacement Aircraft that is a new aircraft shall be
for a period no less than *** years, and (y) with respect to each other
Replacement Aircraft shall be for a period not less than the remaining term
under this Agreement of the Covered Aircraft being replaced by such Replacement
Aircraft; and provided further, that unless otherwise agreed by the parties,
such separate agreement shall be in a form substantially similar to the terms
and conditions set forth herein and in the Ancillary Agreements (other than as
provided in this Section 2.05); provided, however, unless otherwise agreed by
the parties, such separate agreement shall not contain provisions substantially
similar to Sections 6.04, 6.05 or 10.01 of this Agreement and, in any provision
substantially similar to Section 6.01(a), all references to $*** million shall
be $*** million with respect to any aircraft with more than 50 passenger seats. 
Contractor acknowledges that any failure by Contractor to timely provide the
certification required pursuant to Section 2.05(b), procure and provide a
Replacement Aircraft or enter into a separate capacity purchase agreement or
amend an existing capacity purchase agreement as contemplated above with United
on or prior to the Replacement Date shall not prevent United from exercising its
right to withdraw Covered Aircraft from this Agreement pursuant to this
Section 2.05.

 

(b)                                 To effect a replacement under
Section 2.05(a), at any time and from time to time, United shall give Contractor
not less than *** months’ written notice of replacement of any Covered Aircraft
(or, in the case of a Replacement Aircraft of a type for which Contractor or
such Affiliate is already certificated, such lesser period as available aircraft
or aircraft delivery positions may allow, as determined by United in its
reasonable discretion); provided, absent the consent of Contractor in its sole
discretion, that United shall not be entitled to replace more than *** Covered
Aircraft in any given month.  Such notice shall be irrevocable (except as
provided below) and shall specify a replacement date (the “Replacement Date”)
for each such Covered Aircraft to be replaced and the type and number of Covered
Aircraft to be replaced.  Within 90 days of its receipt of such notice from
United, Contractor may, at its option, provide United with a certificate signed
by an authorized officer of Contractor stating that Contractor believes in good

 

6

--------------------------------------------------------------------------------

 

faith that it will be able to procure and provide a Replacement Aircraft and
enter into a separate capacity purchase agreement or amend an existing capacity
purchase agreement as contemplated above with United on or prior to the
Replacement Date.  Such certificate shall further identify whether or not such
Replacement Aircraft shall be a new aircraft and set forth the rates and other
economic terms based on the Similar Economic Term Transaction.  If Contractor so
certifies to United, then United and Contractor shall each use their respective
reasonable commercial efforts to enter into a separate capacity purchase
agreement or amend an existing capacity purchase agreement as contemplated above
within the following 30 days.  If Contractor does not timely provide such
certification, or does not procure and provide a Replacement Aircraft on or
prior to the Replacement Date, or if United and Contractor do not enter into a
separate capacity purchase agreement or amend an existing capacity purchase
agreement as contemplated above within such 30-day period notwithstanding
United’s use of its reasonable commercial efforts, then United shall have the
option to cancel the withdrawal of the Covered Aircraft to be replaced or to
withdraw such aircraft without entering into arrangements for a Replacement
Aircraft.  United shall have complete discretion to select the particular
Covered Aircraft and the particular Engines to be withdrawn on any Replacement
Date pursuant to this Section 2.05.  Promptly after receipt of such notice (but
in any event within 20 days thereafter), Contractor shall deliver to United a
reasonably detailed current summary and forecast of the maintenance and repair
status and condition of each Covered Aircraft and Engine and a list detailing
the location of each Engine (by aircraft or, if appropriate, maintenance
facility).  Within 75 days after receipt of such summary, United shall select
the individual aircraft and Engines to be replaced, and shall provide written
notice to Contractor of its selection.  United shall bear the cost of any engine
swaps necessary to accommodate its Engine selections, and shall agree to such
Engine swaps under the applicable Covered Aircraft Subleases.

 

(c)                                  Upon the Replacement Date, the applicable
Covered Aircraft to be replaced shall cease being a Covered Aircraft, and
Contractor shall immediately deliver possession of such aircraft to United or
its designee and the term of the Covered Aircraft Sublease for such aircraft and
the Engines shall, upon such delivery, terminate in accordance with the terms of
such Covered Aircraft Sublease, except as otherwise provided in
Section 2.09(c).  In addition, the provisions of Section 2.09 shall apply to
such Covered Aircraft.

 

(d)                                 If any Affiliate CPAs or other Capacity
Purchase Arrangements between United and Contractor or its Affiliates are in
effect at the time when any rights under this Section 2.05 are exercised by any
party, and such agreements contain correlative provisions to this Section 2.05,
then all numerical limits relating to the number of aircraft (whether aggregate
or monthly) shall apply to this Agreement and to all such other agreements in
the aggregate. Notwithstanding anything to the contrary contained in this
Section 2.05, United’s right to withdraw aircraft under this Section 2.05 and
its corresponding provisions in any Affiliate CPA or other Capacity Purchase
Arrangement between United and Contractor or its Affiliate shall apply only to
aircraft leased or subleased by United to Contractor or such Affiliate.

 

Section 2.06                             Intentionally Omitted.

 

Section 2.07                             Other Withdrawal of Aircraft.

 

7

--------------------------------------------------------------------------------


 

(a)                                 At any time from time to time, United shall
be entitled to withdraw any Covered Aircraft from the capacity purchase
provisions of this Agreement by providing 120 calendar days written notice to
Contractor of the withdrawal of such Covered Aircraft from this Agreement, which
notice shall be irrevocable and shall specify the total number of Covered
Aircraft to be withdrawn pursuant to such notice and a desired withdrawal
schedule, specifying, for each particular aircraft, the date of withdrawal. 
Notwithstanding United’s right to withdraw aircraft from the capacity purchase
provisions of this Agreement pursuant to the foregoing sentence, United agrees
that it shall not specify dates for such withdrawal of any such aircraft to the
extent that such designation would cause Contractor to be required to remove
from the capacity purchase provisions of this Agreement more than (i) ***
aircraft during any calendar month in calendar year ***, or (ii) *** aircraft
during any calendar month in calendar years ***, in each case taking into
account scheduled sublease expiration dates as provided in Schedule 1 hereto,
this Section 2.07(a), Section 2.07(g) and the Replacement Wind-Down Schedule.  
For the avoidance of doubt, it is acknowledged that nothing herein shall limit
United’s right to withdraw aircraft from the capacity purchase provisions of
this Agreement arising under Section 2.05, Section 2.07(b), Section 2.07(g),
Section 2.08, Section 2.09(a) or Article VIII.

 

(b)                                 In the event of a Labor Strike, or during
any 30-day cooling-off period under the Railway Labor Act applicable to
Contractor and one of its collective bargaining units or within 30 days after
the end of any such period, or at such other times as United and Contractor
shall agree from time to time, United shall be entitled to withdraw Covered
Aircraft from the capacity purchase provisions of this Agreement in accordance
with and subject to the limitations, terms and conditions contained in this
Section 2.07(b) and Sections 2.07(c) through (e), by providing written notice of
the withdrawal of Covered Aircraft from this Agreement, which notice shall be
revocable and shall specify the total number of Covered Aircraft to be withdrawn
pursuant to such notice and a desired withdrawal schedule, specifying, for each
particular aircraft, the date of withdrawal.  If such notice is delivered during
the 30-day cooling off period referenced above or within 30 days after the end
of such cooling off period (provided that a Labor Strike has not been initiated
during such period), then the withdrawal schedule in such notice shall be
subject to Reasonable Operating Constraints and Conditions.  For each Covered
Aircraft withdrawn pursuant to this Section 2.07(b), such aircraft shall be
operated by an Affiliate of Contractor and become subject to an Affiliate CPA if
(i) United and Contractor mutually agree that such Affiliate of Contractor is
capable of performing its obligations under such Affiliate CPA immediately upon
the execution of such Affiliate CPA, (ii) at the time of such withdrawal,
neither Contractor nor, if any Affiliate CPA is then in effect, each Affiliate
of Contractor that is a party to an Affiliate CPA shall be, and Contractor and,
if applicable, each such Affiliate shall certify to United that it is not, in
material default under, or in material breach of, this Agreement or any
Ancillary Agreement or, if applicable, such Affiliate CPA, (iii) such withdrawn
aircraft shall become subject to the Affiliate CPA on the day following the date
of its withdrawal from this Agreement, and (iv) such operation by an Affiliate
is not prohibited by any collective bargaining agreements or similar
arrangements then in effect between Contractor and any labor union.  If any of
the conditions set forth in clauses (i) through (iv) above is not satisfied,
United shall be entitled to withdraw Covered Aircraft pursuant to this
Section 2.07(b) without entering into an Affiliate CPA.  Subject to United
identifying the Covered Aircraft and particular Engines to be withdrawn pursuant
to Section 2.07(c) below, the withdrawal schedule may begin immediately upon its
delivery, and shall not provide for the withdrawal of more than *** Covered
Aircraft per month (subject, in the case of any notice delivered during the
30-day

 

8

--------------------------------------------------------------------------------


 

cooling off period or the subsequent 30-day period referenced above (provided
that a Labor Strike has not been initiated during such period), to Reasonable
Operating Constraints and Conditions).

 

(c)                                  Taking into account the aircraft type
specified in the notice of withdrawal, United shall have complete discretion to
select the particular Covered Aircraft and the particular Engines to be
withdrawn during any particular month pursuant to this Section 2.07; provided,
that if the Covered Aircraft are to be withdrawn pursuant to Section 2.07(a) or
(b), then (i) United shall use reasonable efforts to avoid Engine swaps prior to
such withdrawal, (ii) Contractor shall carry out such Engine swaps as are
requested prior to such withdrawal and facilitate such Engine swaps as are
requested following such withdrawal, and (iii) United shall bear the direct
costs of Engine swaps requested following such withdrawal.  Not more than 2 days
after its receipt or delivery of any withdrawal notice pursuant to this
Section 2.07, Contractor shall deliver to United a reasonably detailed current
summary and forecast of the maintenance and repair status and condition of each
Covered Aircraft and Engine and a list detailing the location of each Engine (by
aircraft or, if appropriate, maintenance facility).  Within 10 days after
receipt of such summary, United shall select the individual aircraft and Engines
to be replaced, and shall provide written notice to Contractor of its
selection.  United shall bear the cost of any engine swaps necessary to
accommodate its engine selections.  Notwithstanding the provisions of this
Section 2.07, United’s rights to withdraw any or all aircraft pursuant to this
Section 2.07 shall be superseded by any rights of either United or Contractor
arising under Article VIII (including without limitation any withdrawal rights,
and any Wind-Down Schedule provided pursuant to Article VIII shall be
controlling).  In addition, the provisions of Section 2.09 shall apply to the
withdrawal of any Covered Aircraft pursuant to this Section 2.07; provided,
however, that Contractor and United agree (because such lease shall be
reinstated if such aircraft are deemed Covered Aircraft pursuant to
Section 2.07(e)) not to file with the FAA or the international registry a
termination of the applicable Covered Aircraft Sublease in the case of a
withdrawal of a Covered Aircraft under this Section 2.07 until the earlier of
(1) the 30th calendar day after such withdrawal or (2) the date such aircraft
becomes subject to a Capacity Purchase Arrangement with any third party.

 

(d)                                 In connection with the foregoing, Contractor
agrees that each of its Affiliates that operate ERJ Aircraft shall adopt
Contractor’s maintenance program as soon as reasonably practicable.

 

(e)                                  Upon the resolution of any Labor Strike or
expiration of any 30-day cooling-off period under the Railway Labor Act, 50%
(rounded downward to the nearest whole number) of any Covered Aircraft (i) that
have been withdrawn by United pursuant to Section 2.07(b) and (ii) that have not
otherwise become subject to a Capacity Purchase Arrangement with Contractor or
any third party as of the date of such resolution or expiration (each, an
“Available Labor Strike Withdrawn Aircraft”), consisting of those Available
Labor Strike Withdrawn Aircraft with the longest remaining term under the
applicable Covered Aircraft Sublease, shall immediately become a Covered
Aircraft under this Agreement (and not subject to any Termination Date or
Wind-Down Schedule provided as a result of United’s exercise of rights described
in Section 2.07(b)) and the Covered Aircraft Sublease shall be reinstated
without further act.  United, at its option, may elect to ground all or a
portion of the remaining Available Labor Strike Withdrawn Aircraft by providing
Contractor written notice of such election within

 

9

--------------------------------------------------------------------------------


 

30 days following the resolution of the applicable Labor Strike or expiration of
the applicable 30-day cooling-off period.  Such notice shall identify the
individual Available Labor Strike Withdrawn Aircraft to remain withdrawn.  Any
remaining Available Labor Strike Withdrawn Aircraft that are not so designated
within such 30 days shall immediately become a Covered Aircraft under this
Agreement (and any Termination Date or Wind-Down Schedule provided for in a
withdrawal notice delivered pursuant to Section 2.07(b) shall be null and void)
and the Covered Aircraft Sublease shall be reinstated without further act.

 

(f)                                   Intentionally Omitted.

 

(g)                                  The parties agree to the early withdrawal
from this Agreement of Covered Aircraft Numbers ***, as identified in Schedule 1
hereto, as provided in footnote 2 to Schedule 1; provided that United retains
the right to swap any or all such aircraft with any other Covered Aircraft of
the ERJ-145XR aircraft type and its Engines on a one-for-one basis and withdraw
such ERJ-145XR aircraft and its Engines instead; and provided further that:

 

(i)                                     United shall provide Contractor the
specific withdrawal date for such Covered Aircraft by providing no less than
(x) with respect to the number of aircraft to be so withdrawn, one hundred
twenty (120) days irrevocable written notice prior to such withdrawal date and
(y) with respect to the tail and engine numbers of the aircraft and Engines to
be withdrawn, ninety (90) days written notice prior to such withdrawal date;

 

(ii)                                  Contractor shall return to United any
aircraft withdrawn pursuant to this Section 2.07(g) in accordance with the
return conditions set forth in the applicable Covered Aircraft Sublease for such
aircraft and the requirements of this Agreement, including, but not limited to,
Section 2.09;

 

(iii)                               United shall not specify dates for
withdrawal of any such aircraft to the extent that such designation would cause
Contractor to be required to remove from the capacity purchase provisions of
this Agreement more than, collectively, *** Covered Aircraft in any calendar
month in calendar year ***, taking into account scheduled sublease expiration
dates as provided in Schedule 1 hereto, Section 2.07(a), this
Section 2.07(g) and the Replacement Wind-Down Schedule; provided that, for the
avoidance of doubt, it is acknowledged that nothing herein shall limit United’s
right to withdraw aircraft from the capacity purchase provisions of this
Agreement arising under Section 2.05, Section 2.07(a), Section 2.07(b),
Section 2.08, Section 2.09(a) or Article VIII; and

 

(iv)                              in connection with any such swap, the terms of
the applicable Covered Aircraft Subleases will be amended, if necessary, to
accommodate the foregoing swap.

 

Section 2.08                             Commodity Events.

 

(a)                                 If a Commodity Withdrawal Event shall occur,
then at any time during the sixty days following any such event (the “Commodity
Withdrawal Period”), United shall be entitled to withdraw Covered Aircraft from
the capacity purchase provisions of this Agreement

 

10

--------------------------------------------------------------------------------


 

in accordance with and subject to the limitations, terms and conditions
contained in this Section 2.08.

 

(b)                                 At any time and from time to time during a
Commodity Withdrawal Period, United may give Contractor written notice of the
occurrence of such Commodity Withdrawal Event and of United’s election to
exercise its right under Section 2.08(a) to withdraw Covered Aircraft from this
Agreement, which notice shall specify the total number of Covered Aircraft to be
withdrawn pursuant to such notice and a withdrawal schedule, specifying the
aircraft type and the date of withdrawal; provided, that the first withdrawal
shall not be scheduled for any date prior to the 30th day after the date of such
notice; and provided further, that the withdrawal schedules for all Commodity
Withdrawal Events shall not provide for the withdrawal of more than 25 Covered
Aircraft per month in the aggregate.  Covered Aircraft shall be withdrawn from
the capacity purchase provisions of this Agreement on the date of return set
forth in any such notice that is in compliance with the provisions of this
Section 2.08.

 

(c)                                  Taking into account the aircraft type
specified in the notice of withdrawal, United shall have complete discretion to
select the particular Covered Aircraft and particular Engines to be withdrawn
during any particular month pursuant to this Section 2.08.  Promptly after its
receipt or delivery of any withdrawal notice pursuant to this Section 2.08 (but
in any event within three Business Days thereafter), Contractor shall deliver to
United a reasonably detailed current summary and forecast of the maintenance and
repair status and condition of each Covered Aircraft and Engine.  Within three
Business Days of receipt of such summary, United shall select the individual
aircraft and Engines to be replaced, and shall provide written notice to
Contractor of its selection.  United shall bear the cost of any engine swaps
necessary to accommodate its Engine selections, and shall agree to such Engine
swaps under the applicable Covered Aircraft Subleases.

 

(d)                                 In connection with any withdrawal pursuant
to this Section 2.08, United shall be responsible for the direct severance and
crew training expenses (if any) incurred by Contractor (using commercially
reasonable efforts to mitigate such costs) and reasonably documented in
connection with such withdrawal of such aircraft.  In addition, the provisions
of Section 2.09 shall apply to the withdrawal of any Covered Aircraft pursuant
to this Section 2.08.

 

(e)                                  Once a Covered Aircraft has been withdrawn
pursuant to this Section 2.08, United may not operate such aircraft, or cause
such aircraft to be operated, within United’s regional airline service without
returning such aircraft to the capacity purchase provisions of this Agreement
pursuant to Section 2.08(g).

 

(f)                                   If a Commodity Replacement Event shall
occur, then at any time during the sixty days following any such event (the
“Commodity Replacement Period”), Contractor shall be entitled to require United
to return to the capacity purchase provisions of this Agreement (and to execute
a Covered Aircraft Sublease with respect to) each Covered Aircraft withdrawn
from the capacity purchase provisions of this Agreement pursuant to any First
Commodity Withdrawal Event (if the Commodity Replacement Event is a First
Commodity Replacement Event) or any Second Commodity Withdrawal Event (for any
Commodity Replacement Event) in accordance with and subject to the limitations,
terms and conditions contained in this Section 2.08; provided, that such Covered
Aircraft to be returned is not, at the time of such

 

11

--------------------------------------------------------------------------------


 

return, a Disposed Aircraft (in which case Contractor shall not be entitled to
require the return of such aircraft, and references in Section 2.08(g) to
Covered Aircraft shall not include Disposed Aircraft).

 

(g)                                  At any time and from time to time during a
Commodity Replacement Period, Contractor may give United written notice of the
occurrence of such Commodity Replacement Event and of Contractor’s election to
exercise its right under Section 2.08(f) to return Covered Aircraft to this
Agreement.  At any time and from time to time, United may give Contractor
written notice of United’s election to exercise its right to return to this
Agreement Covered Aircraft withdrawn pursuant to Section 2.08(a).  Any notice
delivered pursuant to this Section 2.08(g) shall specify the total number of
Covered Aircraft to be returned pursuant to such notice and a return schedule
specifying the date of return; provided, that the first return shall not be
scheduled for any date prior to the 60th day after the date of such notice; and
provided further, that the return schedules pursuant to all notices delivered
pursuant to this Section 2.08(g) shall not provide for the return of more than
10 Covered Aircraft per month, or more than 2 Covered Aircraft per day, in each
case in the aggregate (with preference given to schedules set forth in earlier
notices).  Covered Aircraft shall be returned to the capacity purchase
provisions of this Agreement, and each of United and Contractor shall enter into
a Covered Aircraft Sublease with respect to such aircraft, on the date of return
set forth in any such notice that is in compliance with the provisions of this
Section 2.08.  Notwithstanding anything in this Section 2.08 to the contrary,
(x) if any Covered Aircraft is scheduled to be withdrawn pursuant to a Commodity
Withdrawal Event on any date subsequent to the 60th day after Contractor
delivers written notice to United of a Commodity Replacement Event occurring
subsequent to such Commodity Withdrawal Event, then such withdrawal shall
automatically deemed to be canceled, and no return in respect of such aircraft
shall be necessary, and (y) if any Covered Aircraft is scheduled to be returned
pursuant to a Commodity Replacement Event on any date subsequent to the 30th day
after United delivers written notice to Contractor of a Commodity Withdrawal
Event occurring subsequent to such Commodity Replacement Event, then such return
shall automatically deemed to be canceled, and no withdrawal in respect of such
aircraft shall be necessary.  In connection with any return pursuant to this
Section 2.08(g), United shall be responsible for the following direct expenses
(if any) incurred by Contractor or its Affiliate (using commercially reasonable
efforts to mitigate such costs) and reasonably documented in connection with
such return: initial crew training costs and aircraft repositioning costs.

 

(h)                                 If at any time the aggregate number of
Covered Aircraft withdrawn pursuant to Section 2.08(b) exceeds (x) the aggregate
number of Covered Aircraft returned pursuant to Section 2.08(g) plus (y) the
aggregate number of Additional Aircraft previously included in United’s regional
airline service and operated by Contractor or its Affiliates pursuant to this
Section 2.08(h) (such excess number of aircraft, as adjusted pursuant to the
last sentence of this Section 2.08(h), constituting a “Commodity Aircraft
Deficit”), then, at least 18 months (or such lesser period as available aircraft
or aircraft delivery positions may allow, as determined by United in its
reasonable discretion) prior to the entry of any Additional Aircraft into
United’s regional airline service on or before the earlier of the eleventh
anniversary of the Original Execution Date and the occurrence of a Termination
Date pursuant to Section 8.02, United agrees to give Contractor written notice
of its intention to use Additional Aircraft (up to the number of aircraft
constituting a Commodity Aircraft Deficit), and to offer Contractor and its
Affiliates the opportunity to bid on such Additional Aircraft.  The obligation
to award Additional

 

12

--------------------------------------------------------------------------------


 

Aircraft to Contractor (or, at the election of Contractor, its Affiliates)
arising pursuant to this Section 2.08 shall apply only to the extent of any
Commodity Aircraft Deficit.  The Commodity Aircraft Deficit shall be reduced by
one aircraft for each Additional Aircraft that does not become subject to a
separate capacity purchase agreement (and accompanying ancillary agreements) or
any amendments to an existing capacity purchase agreement (and accompanying
ancillary agreements) between United and Contractor or its Affiliate as a result
of Contractor’s or its Affiliate’s failure to agree to terms and conditions that
are as beneficial to United as the terms and conditions contained in a bona fide
bid of any third party to which United in good faith would intend to award the
Additional Aircraft (and in fact does award such aircraft pursuant to such bona
fide bid) (or, if no bona fide bid has been received, then those terms and
conditions contained in the most recent Similar Economic Term Transaction as set
forth in a certificate delivered to United signed by an authorized officer of
Contractor), after providing Contractor with a certificate signed by an
authorized officer of United setting forth the material terms of such bid
(specifically including all terms material and beneficial to Contractor) and
providing Contractor not less than 20 days to review and match such bid and
agree to such terms and conditions as contemplated under this
Section 2.08(h) (it being understood that any failure of Contractor or its
Affiliates to provide or enter into an agreement with respect to a Replacement
Aircraft pursuant to Section 2.05 shall not constitute a failure for purposes of
this Section 2.08(h)).

 

(i)                                     The aggregate number of Covered Aircraft
withdrawn pursuant to Section 2.08(b) in respect of all First Commodity
Withdrawal Events, net of the aggregate number of Covered Aircraft returned
pursuant to this Section 2.08(g), shall not be more than 50 in the aggregate. 
The aggregate number of Covered Aircraft withdrawn pursuant to
Section 2.08(b) in respect of all Commodity Withdrawal Events, net of the
aggregate number of Covered Aircraft returned pursuant to this Section 2.08(g),
shall not be more than 100 in the aggregate.  If any Affiliate CPAs or other
Capacity Purchase Arrangement between United and Contractor or its Affiliates
are in effect pursuant to this Article II at the time when any rights under this
Section 2.08 are exercised by any party, and such agreements contain correlative
provisions to this Section 2.08, then all numerical limits relating to the
number of aircraft (whether aggregate or monthly) shall apply to this Agreement
and to all such other agreements in the aggregate.  Notwithstanding anything to
the contrary contained in this Section 2.08, United’s right to withdraw aircraft
under this Section 2.08 and its corresponding provisions in any Affiliate CPA or
other Capacity Purchase Arrangement between United and Contractor or its
Affiliate in effect pursuant to this Article II shall only apply to aircraft
leased or subleased by United to Contractor or such Affiliate.

 

Section 2.09                             Return Conditions; Storage; Return
Protocol.

 

(a)                                 Upon the date for withdrawal from the
capacity purchase provisions of this Agreement of a Covered Aircraft subject to
a Covered Aircraft Sublease pursuant to Sections 2.05, 2.07, 2.08, 2.12,
8.03(a), 8.03(b), 8.03(c) or 8.03(d), such aircraft shall cease being a Covered
Aircraft, Contractor shall immediately deliver possession of such aircraft to
United or its designee, or, in the case of Section 2.07, to the applicable
Affiliate of Contractor.  Upon such delivery of possession, if all conditions
set forth in the applicable Covered Aircraft Sublease and annexes thereto,
including any return conditions, have been satisfied in accordance with its
terms, then the Covered Aircraft Sublease for such aircraft shall terminate as
of such date

 

13

--------------------------------------------------------------------------------


 

in accordance with the terms of such Covered Aircraft Sublease (regardless of
the underlying term of such Covered Aircraft Sublease); provided that so long as
the applicable Covered Aircraft is not being withdrawn from this Agreement
pursuant to Section 8.02(c), the Covered Aircraft Sublease may remain in effect
as provided in Section 2.09(c) or, to the extent provided by Section 2.09(b),
the Covered Aircraft Sublease may be replaced with a Storage Sublease; provided
further, that, if the withdrawal is pursuant to Section 8.03(d), then the
Covered Aircraft Sublease for Covered Aircraft with a sublease expiration date
of December 31, 2017, or any later date if the Term of this Agreement with
respect to any such Covered Aircraft has been extended pursuant to Section 2.13
hereof, in each case as provided in Schedule 1, shall be replaced with a Storage
Sublease as provided by Section 2.09(b) below (or the Covered Aircraft Sublease
may otherwise remain in effect as provided in Section 2.09(c)), it being
understood for the avoidance of doubt that the foregoing shall not in any way
limit either United’s ability (as Sublessor) to deliver a Deferment Notice or
Contractor’s duties (as Sublessee) to comply with applicable Deferred
Obligations, in each case as contemplated in Annex B to Exhibit B hereto. 
Without limiting the rights or obligations of the parties hereto under this
Agreement, United shall be entitled to to remove any aircraft from the capacity
purchase provisions of this Agreement to facilitate the Transition of such
aircraft to a Transition Operator by providing Contractor at least 120 days’
prior notice.  Upon receiving such notice, Contractor shall, at Contractor’s
sole cost and expense, (x) maintain the ability to comply with the return
conditions set forth in Section 2.09 hereof and Annex B to Exhibit B hereto, and
(y) Contractor shall so comply, in each case, with respect to the removal from
the capacity purchase provisions of this Agreement of at least *** aircraft
during any calendar month with respect to any calendar month in calendar years
*** and ***.  In the case of an applicable transfer pursuant to Section 2.07,
the obligations of Contractor shall be assumed by the applicable Affiliate of
Contractor (and such Covered Aircraft Sublease shall thereafter constitute an
ancillary agreement for purposes of the applicable Affiliate CPA). Other than in
the case of a transfer described in Section 2.07(b), upon satisfaction of the
foregoing return conditions and those specified in the applicable Covered
Aircraft Sublease (or, in the event of a termination pursuant to
Section 8.02(b)(x), promptly after the end of any grounding that would prevent a
ferrying of the aircraft), Contractor shall ferry the applicable Covered
Aircraft at United’s expense to a location within the continental United States
selected by United.  Promptly after the delivery of any termination notice under
this Agreement by any party hereto to another party, but in no event more than
five days after such delivery (and immediately in connection with a termination
pursuant to Section 8.02(a)) or 180 days prior to the end of the Term,
Contractor shall deliver to United a reasonably detailed current summary and
forecast of the maintenance and repair status and condition of each aircraft and
each Engine, and a list detailing the location of each such engine (by aircraft
or, if appropriate, maintenance facility).  In addition, Contractor shall update
such summary from time to time promptly upon United’s request.

 

(b)                                 So long as this Agreement has not been
terminated pursuant to Section 8.02(c), with respect to (i) any aircraft being
returned to United by Contractor, (ii) any Parked Aircraft or (iii) any Other
Subleased Aircraft, such aircraft shall remain, or be placed, as the case may
be, on Contractor’s operator’s certificate until the expiration of the head
lease covering the aircraft and, at United’s request and cost, Contractor shall
(A) enter into a Storage Sublease with respect to such aircraft for such
duration as may be necessary to permit such aircraft to remain on Contractor’s
operator’s certificate until the expiration of the head lease covering the
aircraft, (B) perform such maintenance on such aircraft, consistent with

 

14

--------------------------------------------------------------------------------


 

Contractor’s maintenance program, as and when requested by United, including
maintenance for destorage and servicing such aircraft to prepare it for
returning to passenger service, and (C) at the direction of United, use
commercially reasonable efforts to make arrangements for the storage of any
aircraft upon its return to United by Contractor, together with the Engines
relating thereto, at a location selected by United, and for its continued
maintenance in accordance with Contractor’s maintenance program (including,
without limitation, the Flight Hour Agreements and all other maintenance cost
per hour agreements and arrangements).  Subject to Section 4.18(c) and the terms
of the Storage Sublease, no rent shall be payable under any Storage Sublease. 
Contractor shall reasonably assist United with the return of the aircraft to
head lessor on or around the scheduled expiration date of the head lease, and,
provided that Contractor satisfies all conditions set forth in the applicable
Covered Aircraft Sublease and/or Storage Sublease, including any return
conditions, the cost of such assistance shall be borne by United.  At United’s
option, Contractor will provide United (or its designee) with all manuals and
other detailed information relating to Contractor’s maintenance program, for use
by United (or such designee) until United (or such designee) has successfully
transitioned maintenance on all aircraft returned to United pursuant to this
Section 2.09, or any Parked Aircraft or Other Subleased Aircraft, to the
maintenance program of United (or such designee), and Contractor shall provide
reasonable assistance to United (or such designee) during such transition period
in connection with Contractor’s maintenance program and the transition to such
other maintenance program.

 

(c)                                  In lieu of terminating any Covered Aircraft
Sublease and replacing such Covered Aircraft Sublease with a Storage Sublease
pursuant to Section 2.09(a), at the request of United, such Covered Aircraft
Sublease shall remain in effect for such duration as may be necessary to permit
the aircraft covered thereby to remain on Contractor’s operator’s certificate
until the expiration of the head lease covering the aircraft; provided that
Contractor shall have no further rights or obligations under such Covered
Aircraft Sublease other than (i) placing the aircraft in return condition as if
such aircraft were being returned to United under the Covered Aircraft Sublease
as of the applicable date of withdrawal and assisting United with the return of
such aircraft to the head lessor as provided in the penultimate sentence of
Section 2.09(b), (ii) complying with Section 18.12 of such Covered Aircraft
Sublease and (iii) those that survive the termination of such Covered Aircraft
Sublease pursuant to its terms.  Notwithstanding anything to the contrary in
this Agreement, a Covered Aircraft Sublease that remains in effect at the
election of United pursuant to this Section 2.09(c) shall be deemed (A) to have
been terminated in accordance with its terms solely for the purposes of
Section 4.18(d) and (B) to have become a Storage Sublease for the purposes of
this Agreement.

 

(d)                                 Notwithstanding the foregoing, in no event
shall Contractor’s obligation under this Section 2.09 (i) require Contractor to
use Contractor’s facilities (or the facilities of any Affiliate of Contractor)
for any storage pursuant to this Section 2.09 or (ii) require Contractor to
enter into any lease (or other similar agreement) of any facility for such
storage.

 

(e)                                  Return Protocol.  In order to facilitate
the timely removal of aircraft from the capacity purchase provisions of this
Agreement and, if applicable, the transition by United of any such aircraft to
another operator providing regional airline services to United (any such
transition, a “Transition” and any such operator, a “Transition Operator”),
United and Contractor agree to the following provisions:

 

15

--------------------------------------------------------------------------------


 

(i)                                     If, in connection with any removal of a
Covered Aircraft pursuant to this Article II, United shall notify Contractor in
writing of United’s desire to conduct a Transition, then upon receipt of any
such notice, Contractor hereby agrees to use commercially reasonable efforts to
cooperate with United and any Transition Operator to facilitate such Transition,
including but not limited to:

 

(A)                               Upon United’s request, making available for
purchase by United or Transition Operator of any surplus spare parts for such
Covered Aircraft and offering to United or Transition Operator a reasonable
purchase price for such surplus spare parts (which in no event shall exceed the
fair market value of such surplus spare parts);

 

(B)                               Providing reasonable accommodations and access
to the Transition Operator with respect to such aircraft, including but not
limited to allowing the Transition Operator to inspect such aircraft and the
records of such aircraft;

 

(C)                               If Contractor’s assistance is requested,
assisting United and the Transition Operator in any necessary licensing of
maintenance programs, manuals and other documents; provided, in no event shall
Contractor be obligated to incur any third-party costs associated with such
assistance; and

 

(D)                               If Contractor’s assistance is requested,
assisting United and the Transition Operator in connection with any necessary
assignment of third-party maintenance agreements applicable to the Covered
Aircraft; provided, in no event shall Contractor be obligated to incur any
third-party costs associated with such assistance.

 

Section 2.10                             Separate Withdrawal Rights.  Each
withdrawal right contained in this Article II, as well as those contained in
Section 4.18 and Article VIII, shall constitute a separate and distinct right,
and shall not limit or supersede any other right (including any other withdrawal
right) contained in this Agreement.

 

Section 2.11                             Intentionally Omitted.

 

Section 2.12                             Additional Replacement Rights of
United.   Covered Aircraft Numbers ***, as identified on Schedule 1 hereto,
together with any Engines on such aircraft (the “Replaceable Aircraft”) shall be
withdrawn pursuant to one or more irrevocable Wind-Down Schedule(s) provided by
United to Contractor 60 days prior to the commencement of the removal of the
Replaceable Aircraft identified on such schedule (the “Replacement Wind-Down
Schedule”); provided that such Replacement Wind-Down Schedule(s) shall not
provide for an average per-aircraft term of Replaceable Aircraft (calculated
only in respect of Replaceable Aircraft) which exceeds ***; provided, further,
that such Replacement Wind-Down Schedule shall not specify dates for withdrawal
of any such aircraft to the extent that such designation would cause Contractor
to be required to remove from the capacity purchase provisions of this Agreement
more than, collectively, *** Covered Aircraft in any calendar month in calendar
year ***, taking into account scheduled sublease expiration dates as provided in
Schedule 1 hereto,

 

16

--------------------------------------------------------------------------------

 

Section 2.07(a),  Section 2.07(g) and the Replacement Wind-Down Schedule; and
provided further, that United retains the right to swap any or all such aircraft
with any other Covered Aircraft of the ERJ-145XR aircraft type and its Engines
on a one-for-one basis and withdraw such ERJ-145XR aircraft and its Engines
instead.  In connection with the delivery of the Replacement Wind-Down Schedule,
United shall provide Contractor with the identification of any swapped
aircraft.  The parties acknowledge and agree that this Section 2.12 is not
intended to constitute, and shall not constitute, a limitation on the rights of
United set forth in Section 2.05.  In connection with any such swap, the term of
the applicable Covered Aircraft Subleases will be amended, if necessary, to
accommodate the foregoing swap.

 

Section 2.13                             Extension Rights of United.  Effective
as of January 1, 2018 and subject to the Head Lease Expiration Dates set forth
on Schedule 1, at any time and from time to time, and at its sole option, United
may extend the Term of this Agreement with respect to any or all Covered
Aircraft with a sublease expiration date as set forth on Schedule 1 of
December 31, 2017 by providing Contractor with 180 days’ prior irrevocable
written notice prior to the scheduled expiration of the Term identifying the
Covered Aircraft to be extended (which shall extend the provisions of this
Agreement with respect to such Covered Aircraft to such later exit date) (any
such extension, an “Extension” and any such Covered Aircraft subject to an
Extension, an “Extension Aircraft”); provided, that (x) Extensions shall be made
only in increments of twelve (12) months and (y) no Extension notice may be
delivered after June 30, 2018; provided further, that United shall not be
permitted to exercise more than *** Extensions; provided further, that, in the
event of an Extension, the “per block hour” rates set forth on Schedule 2 as of
the date hereof in respect of each Extension Aircraft shall be increased (I) by
$*** for the period commencing January 1, 2018 and ending on December 31, 2018
and (II) by an additional $*** for the period commencing January 1, 2019 and
ending on December 31, 2019.

 

ARTICLE III
CONTRACTOR COMPENSATION

 

Section 3.01                             Base and Incentive Compensation.  For
and in consideration of the transportation services, facilities and other
services to be provided by Contractor hereunder, United shall pay Contractor the
base and incentive compensation as provided in Paragraph A of Schedule 3 hereto,
subject to the terms and conditions set forth in this Article III.

 

Section 3.02                             Periodic Adjustment of Base and
Incentive Compensation and Commodity Prices.

 

(a)                                 Subject to Section 8.04, the rates under
this Agreement set forth in Appendix 1 and Appendix 6 to Schedule 3 hereto and
the Controllable Completion Factor Incentive Rate set forth in Appendix 2 to
Schedule 3 hereto shall remain in effect until ***, and shall be adjusted on the
first day of the immediately following month and each anniversary of such date
(each, an “Adjustment Date”), as follows: the new rates, applicable beginning on
such Adjustment Date, shall equal the rates in effect on the date immediately
preceding such Adjustment Date multiplied by ***.

 

17

--------------------------------------------------------------------------------


 

(b)                                 The Commodity Price references in the
definitions of First Commodity Replacement Event, First Commodity Withdrawal
Event, Second Commodity Replacement Event and Second Commodity Withdrawal Event
shall remain in effect through the last day of the month in which the first
anniversary of this Agreement falls, and shall be adjusted on each Adjustment
Date, as follows: the new Commodity Price, applicable beginning on such
Adjustment Date, shall equal the Commodity Price for such definition in effect
on the date immediately preceding such Adjustment Date multiplied by the Annual
Commodity CPI Change.

 

Section 3.03                             Contractor Expenses.  Except as
provided otherwise in Section 3.04, Contractor shall pay in accordance with
commercially reasonable practices all expenses or costs incurred in connection
with Contractor’s provision of Regional Airline Services.  For the avoidance of
doubt, Contractor agrees that, in connection with its provision of Regional
Airline Services to United hereunder and the provision of the other services
contemplated to be performed by Contractor under the Ancillary Agreements, it
shall use commercially reasonable efforts to minimize costs incurred by it if
such costs would be reimbursable by United to Contractor in accordance with the
terms of this Agreement or any Ancillary Agreement (it being understood that the
payment of any amount owed pursuant to Appendix 1 to Schedule 3 shall not
constitute “costs that are reimbursable by United” for purposes of the foregoing
sentence).  Further, with respect to any service or item at substantially
similar quality or service level and the cost of which United is required to
reimburse Contractor hereunder or under any Ancillary Agreement, if (x) United
can provide or arrange to provide such service or item at a lower cost than the
reimbursement cost that United would otherwise be charged, and (y) the provision
of or arrangement to provide such service or item by Contractor would not
materially adversely affect Contractor under any contracts or agreements, then
Contractor shall allow United to provide or arrange to provide such service or
item in order to permit United to lower its costs; provided, however, that
United shall bear the costs of any termination, cancellation or similar fee
payable by Contractor in connection therewith.  Subject to the foregoing,
including the conditions set forth in clauses (x) and (y), United may elect to
contract directly with third parties for the replacement of Engine LLP
associated only with Engines, the cost of which United shall be responsible for
in accordance with Schedule 3.

 

Section 3.04                             United Expenses.

 

(a)                                 Certain Expenses.  United shall incur
directly those expenses relating to the Regional Airlines Services that are
described in Paragraph B(1) of Schedule 3 (“United Expenses”).  United shall pay
all United Expenses in accordance with commercially reasonable practices.

 

(b)                                 Design Changes.  United shall be responsible
for any reasonable out-of-pocket expenses incurred by Contractor relating to
interior and exterior design changes to the Covered Aircraft and other
product-related changes required by United, including facility-related design
changes and the cost of changes in uniforms and other livery, in each case that
occur outside of Contractor’s normal aircraft and facility refurbishment
program.

 

Section 3.05                             Audit Rights; Financial Information. 
Contractor shall make available for inspection by United and its outside
auditors and advisors during normal business hours, within a reasonable period
of time after United makes a written request therefor, all of Contractor’s books

 

18

--------------------------------------------------------------------------------


 

and records relating to the Covered Aircraft or Charter Aircraft and this
Agreement or any Ancillary Agreement, in each case for the preceding 24-month
period and, with respect to books and records related to an ongoing good faith
dispute arising during such 24-month period (or, with regard to any Reconciled
Expenses or any dispute involving Reconciled Expenses, the 24-month period
following the date such Reconciled Expenses (or documentation thereof) were
presented to United by Contractor or a third party), for any additional period
until the final resolution of such dispute (each such period, an “Audit Period”)
as necessary to audit (a) any reimbursement of expenses set forth on Appendix 3
of Schedule 3 hereto and/or incentive or rebate, (b) any agreement or
arrangement upon which the block hour rates and other terms of a separate
capacity purchase agreement are based pursuant to Section 2.05(a) or 2.08(h), or
(c) any calculations pursuant to Section 3.07 (all such books and records
collectively, “CPA Records”).  In connection with such audit, United and its
outside auditors and advisors shall be entitled to make copies and notes of such
CPA Records as they deem necessary and to discuss such CPA Records with
Contractor’s Chief Financial Officer or such other employees or agents of
Contractor knowledgeable about such records.  Notwithstanding the foregoing,
Contractor shall not be required to provide United or its outside auditors and
advisors access to (x) any agreement or arrangement upon which the block hour
rates and other terms of a separate capacity purchase agreement are based
pursuant to Section 2.05(a) or 2.08(h) or (y) any CPA Records in connection with
an audit of the matters described in clauses (c) or (d) of this Section 3.05, in
each case to the extent that Contractor is prohibited from doing so by any
confidentiality agreement; provided, that Contractor shall (i) upon the request
of United, use its commercially reasonable efforts to allow, at United’s cost,
an independent third party selected by United to review such CPA Records and
provide United with a summary setting forth (A) in connection with an audit of
the matters described in clause (b) of this Section 3.05, the block hour rates
and other economic terms of the Similar Economic Term Transaction, and, if
applicable, acquisition costs and (B) in connection with an audit of the matters
described in clauses (c) or (d) of this Section 3.05, a summary of any costs,
expenses or revenues used to calculate amounts pursuant to Section 3.07, and
(ii) to the extent that Contractor, after using its commercially reasonable
efforts, is unable to comply with the preceding clause (i), Contractor shall
provide United with a certificate signed by an authorized officer of Contractor
setting forth (A) in connection with an audit of the matters described in clause
(b) of this Section 3.05, the block hour rates and other economic terms of the
Similar Economic Term Transaction, and, if applicable, acquisition costs and
(B) in connection with an audit of the matters described in clauses (c) or
(d) of this Section 3.05, a summary of any costs, expenses or revenues used to
calculate amounts pursuant to Section 3.07.  Following the termination of each
respective Audit Period, United’s right to audit the CPA Records for such Audit
Period shall terminate.

 

Section 3.06                             Billing and Payment; Reconciliation.

 

(a)                                 Billing and Payment.  Within two Business
Days after Contractor receives the Final Monthly Schedule from United pursuant
to Section 2.01(b), Contractor shall present a reasonably detailed written
invoice for amounts due under this Agreement in respect of the Base Compensation
for the Scheduled Flights during the month to which such Final Monthly Schedule
pertains.  United shall pay Contractor the amount due under such invoice (the
“Invoiced Amount”), subject to United’s right to dispute any calculations set
forth on such invoice that do not comply with the terms of this Agreement or any
Ancillary Agreement, net of amounts due

 

19

--------------------------------------------------------------------------------


 

and owing by Contractor to United under this Agreement or any Ancillary
Agreement, as follows:

 

(i)                                     One-quarter of the balance of the
Invoiced Amount shall be due and payable by United to Contractor, by electronic
transfer of funds to a bank account designated by Contractor, available on or
before the first day of the month (or if such day is not a Business Day, the
next Business Day) to which such invoice relates;

 

(ii)                                  One-quarter of the balance of the Invoiced
Amount shall be due and payable by United to Contractor, by electronic transfer
of funds to a bank account designated by Contractor, available on or before the
8th day of the month (or if such day is not a Business Day, the next Business
Day) to which the invoice relates;

 

(iii)                               One-quarter of the balance of the Invoiced
Amount shall be due and payable by United to Contractor, by electronic transfer
of funds to a bank account designated by Contractor, available on or before the
15th day of the month (or if such day is not a Business Day, the next Business
Day) to which the invoice relates; and

 

(iv)                              One-quarter of the balance of the Invoiced
Amount shall be due and payable by United to Contractor, by electronic transfer
of funds to a bank account designated by Contractor, available on or before the
22nd day of the month (or if such day is not a Business Day, the next Business
Day) to which the invoice relates.

 

(b)                                 Reconciliation.  Not later than 14 days
following the end of each month, Contractor and United shall reconcile actual
amounts due in respect of such month with the estimated amounts included in the
Invoiced Amount for such items for such month in accordance with the terms and
conditions set forth in Schedule 3 (including incentive compensation, if any,
for such month and payments in respect of United-directed cancellations for such
month, if any, in each case determined as provided in Schedule 3).  On or before
the 15th day following the end of such month (or if such day is not a Business
Day, the next Business Day), such reconciled amounts for such month to the
extent applicable: (i) shall be paid by United to Contractor, together with the
payment to be made by United pursuant to Section 3.06(a)(iii) above for the
applicable month, or (ii) shall be paid by Contractor to United or set off by
United against any other amounts owing to Contractor under this Agreement or any
Ancillary Agreement.  Further reconciliations shall be made on or prior to the
22nd day following the end of such month (or if such day is not a Business Day,
the next Business Day) to the extent necessary as a result of United’s review of
financial information provided by Contractor in respect of such month.  Such
further reconciled amounts for such month to the extent applicable (x) shall be
paid by United to Contractor, together with any other payment to be made by
United pursuant to Section 3.06(a)(iv) above for the applicable month, or
(y) shall be paid by Contractor to United or set off by United against any other
amounts owing to Contractor under this Agreement or any Ancillary Agreement.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any Ancillary Agreement, neither United nor Contractor shall
have any obligation to make any payment required under this Agreement or any
Ancillary Agreement that is subject to a good faith dispute or any right to set
off any amount that has been disputed in good faith by the other

 

20

--------------------------------------------------------------------------------


 

party; provided, that within five Business Days following the resolution of any
such dispute in accordance with the terms of this Agreement, United or
Contractor, as applicable, shall make any payments required by such resolution. 
All payments made by Contractor or United as provided in this Agreement or any
Ancillary Agreement shall be deemed final and not subject to further review,
audit or reconciliation after the later to occur of (I) the date that is ***
months after the date of the applicable payment and (II) the date of final
resolution of any good faith dispute regarding the applicable payment arising
during the *** months following the date of the applicable payment.

 

Section 3.07                             Synergy Savings.  Immediately following
the Original Execution Date, Contractor and United will jointly determine the
reasonably anticipated annually recurring pre-tax cost savings expected with
respect to Regional Airline Service attributable to the SkyWest Merger (the
“Savings”).  The Savings shall be calculated on a “run-rate” basis (i.e. the
calculation is not intended to capture non-recurring costs or savings), assuming
that all such Savings have been fully realized and that all commercially
reasonable steps or circumstances necessary to implement, create or realize such
Savings shall have been taken or occurred, regardless of whether or when such
steps or circumstances are actually taken or occur.  For purposes of these
calculations, the amount of Savings reasonably anticipated to be necessary for
Contractor to achieve a GAAP net income of $*** million (“CPA Target Income”)
shall be referred to as the “Target Savings.”  In connection with making such a
determination, Contractor will provide United with information pursuant to
Section 3.05.  After determining such Savings, if Contractor and United
reasonably determine that the Base Compensation, together with anticipated
Savings, are projected to result in Parent achieving the CPA Target Income or
more annually on a “run-rate” basis, based on the number of Covered Aircraft as
of the Original Execution Date, then Contractor and United agree that the Base
Compensation rate “for each Covered Aircraft for each month in the Term” set
forth in Appendix 1 to Schedule 3 hereto will be adjusted to provide United with
an aggregate annual reduction in Base Compensation, in an amount equal to (i) if
the excess of the Savings over the Target Savings is equal to or less than $***
million, the amount of such excess or (ii) if the excess of the Savings over the
Target Savings is greater than $*** million, the sum of $*** million plus ***%
of such excess over $*** million. The foregoing rate reduction will begin
immediately after the first anniversary of the Original Execution Date and will
end, with respect to any Covered Aircraft, on the date such Covered Aircraft
becomes a Rate Reset Aircraft.  This rate reduction shall be without regard to
whether the amount of such GAAP net income is actually realized subsequent to
the time at which such anticipated Savings are originally estimated, and there
shall be no subsequent readjustment to the rate of Base Compensation as a result
of any discrepancy between the amount of GAAP net income actually realized by
Contractor and the GAAP net income anticipated in connection with the
determination of the Savings. For the avoidance of doubt, the rate reduction
contemplated herein shall be on a one-time basis only and no further reduction
in the Base Compensation shall occur following the reduction, if any, occurring
as of the first anniversary of the Original Execution Date attributable to the
Savings as provided herein.

 

Section 3.08                             One-Time Payment for Short Schedule
Change Notice in ***.  On a one-time basis, United shall pay to Contractor $***
to resolve the short schedule change notice which occurred in *** with respect
to *** (the “*** Issue”), which amount shall be deemed to satisfy in full, and,
upon payment by United to Contractor, shall constitute a waiver by Contractor
and Parent of, and a final settlement among United, Contractor and Parent with
respect to, all claims

 

21

--------------------------------------------------------------------------------


 

against United and its successors, assigns, employees, agents, directors and
affiliates relating to the *** Issue (such payment, the “One-Time Payment”), it
being understood that United’s payment to Contractor of the One-Time Payment
shall in no circumstance be interpreted to establish any precedent, course of
dealing or course of conduct among United, Contractor and/or Parent.

 

ARTICLE IV
CONTRACTOR OPERATIONS AND AGREEMENTS WITH UNITED

 

Section 4.01                             Crews, Etc.

 

(a)                                 Contractor shall be responsible for
providing all crews (flight and cabin, maintenance personnel, gate agents and
other ground personnel), necessary to operate the Scheduled Flights and for all
aspects (personnel and other) of dispatch control, in each case except as such
persons are provided by United pursuant to the Master Facility and Ground
Handling Agreement.  With respect to ground handling services, Contractor agrees
that it will not subcontract the performance of any such services to any party
that is not an Affiliate of Contractor without United’s prior approval; provided
that any party utilized to perform similar services at the applicable airport by
United for flights operated by United shall be deemed approved by United for use
by Contractor in performing such services for Scheduled Flights.

 

(b)                                 Contractor agrees to give United pilots who
remain on United’s relevant seniority list preferential interview status for any
pilot openings that may occur at Contractor, unless such status is in conflict
with Contractor’s commitments concerning employees of other carriers in effect
as of the date hereof. Any furloughed United pilot hired by Contractor shall be
required to comply with all standard terms and conditions of employment
applicable to employees of Contractor, but will not be required by Contractor to
resign his or her seniority position with United as a condition for applying or
being employed by Contractor.

 

(c)                                  United shall confer with Parent prior to
offering any flow through agreement to pilots of Parent’s subsidiaries.

 

Section 4.02                             Governmental Regulations.  Contractor
has and shall maintain all certifications, permits, licenses, certificates,
exemptions, approvals, plans, and insurance required by governmental
authorities, including, without limitation, FAA, DOT and TSA, to enable
Contractor to perform the services required by this Agreement.  All flight
operations, dispatch operations and all other operations and services undertaken
by Contractor pursuant to this Agreement shall be conducted, operated and
provided by Contractor in compliance with all U.S. and foreign governmental
laws, regulations and requirements, including, without limitation, those
relating to airport security, the use and transportation of hazardous materials
and dangerous goods, crew qualifications, crew training and crew hours, the
carriage of persons with disabilities and without any violation of U.S. or
foreign laws, regulations or governmental prohibitions.  Without limiting
Contractor’s obligations under any Covered Aircraft Sublease, all Covered
Aircraft shall be operated and maintained by Contractor in compliance with all
laws, regulations and governmental requirements, Contractor’s own operations
manuals and maintenance manuals and procedures, and all applicable equipment
manufacturers’ manuals and instructions.  United shall control the use and
substitution of any and all slots, operating authorizations and similar or

 

22

--------------------------------------------------------------------------------


 

successor authority issued by the FAA or any airport operator for the operation
of each flight under this Agreement to enable United to manage the priority of
each such flight among all flights in United’s network system.  In connection
with any capital improvements to any Covered Aircraft required by an
airworthiness directive, Contractor (taken together with its Affiliates) shall
not discriminate against such Covered Aircraft with regard to efforts to satisfy
the requirements of the airworthiness directives including the method and date
of compliance, and shall use its reasonable commercial efforts to satisfy such
requirements, including any efforts used or applied by Contractor or its
Affiliates with regard to any similar aircraft type owned or operated by
Contractor or its Affiliates.  In connection with any grounding of any of the
Covered Aircraft, Contractor shall not discriminate against such Covered
Aircraft with regard to efforts to satisfy the applicable requirements to lift
such grounding order, and shall use its reasonable commercial efforts to satisfy
such requirements, including any efforts used or applied by Contractor or its
Affiliates with regard to any similar aircraft type owned or operated by
Contractor or its Affiliates.  Without limiting the foregoing, Contractor and
its subcontractors performing services for United on behalf of Contractor
hereunder shall abide by the requirements of 41 CFR §§ 60-1.4(a),
60-300.5(a) and 60-741.5(a).

 

Section 4.03                             Quality of Service.  At all times,
Contractor shall provide Regional Airline Services with appropriate standards of
care, but in no event lower than such standards utilized by Contractor in 2009. 
United procedures, performance standards and means of measurement thereof
concerning the provision of air passenger and air cargo services shall be
applicable to all Regional Airline Services provided by Contractor; provided
that all such procedures and means of measurement shall be no more stringent
than those used by United with respect to the performance of all other operators
of regional jet aircraft for United.  Contractor shall achieve at least the
comparable quality of airline service as provided by United, subject to
limitations imposed by the type of aircraft used by Contractor and its route
network.  Contractor shall comply with all airline customer service commitments
and policies of United as of the Effective Date, including without limitation
the “CustomerFirst” commitments, and employee conduct, appearance and training
policies in place as of the Effective Date, and shall handle customer-related
services in a professional, businesslike and courteous manner.  In connection
therewith, Contractor shall maintain aircraft cleaning cycles and policies, and
shall maintain adequate staffing levels, to ensure at least a comparable level
of customer service and operational efficiency that United achieves, including
without limitation in respect of customer complaint response, ticketing and
boarding timing, oversales, baggage services and handling of irregular
operations.  In addition, at the request of United, Contractor shall comply with
all such airline customer service commitments, policies and standards of care of
United as adopted, amended or supplemented after the Effective Date.  Contractor
shall ensure that all Covered Aircraft are equipped with an ARINC aircraft
communications addressing and reporting system (or such other system as is
designated by United), the cost of which will be borne by United. Contractor
shall make such interior and exterior design and product-related changes as may
be required by United from time to time, including both those for which the cost
is borne by United pursuant to Section 3.04(b), and those that occur within
Contractor’s normal aircraft and facility refurbishment program.  Contractor
shall provide United with timely communication regarding the status of all
Scheduled Flights, and shall perform closeout procedures, in both cases, at
service levels at least as high as those of United at comparably-sized
airports.  Contractor shall maintain the capability of performing ACARS-based
automated weight and balance procedures for each Scheduled Flight, and shall
accurately and timely perform such procedures.  Contractor

 

23

--------------------------------------------------------------------------------


 

shall maintain and utilize Contractor’s passenger and bag weight program
approved by the FAA and existing on the Effective Date (unless and until
otherwise directed by the FAA).  Contractor shall ensure that all Scheduled
Flights are capable of operating in Category 2 conditions.  Contractor will use
United’s standard procedures for processing and adjudicating all claims for
which Contractor is responsible in an effort to avoid such matters becoming the
subject of claims, litigation or an investigation by a governmental agency or
authority.  At either party’s request, Contractor and United will meet to
discuss and review Contractor’s customer service and handling procedures and
policies and its employees’ conduct, appearance and training standards and
policies.  United shall give Contractor written notice of any non-safety-related
alleged breach of this Section 4.03, identifying with reasonable specificity
such alleged breach, not less than 15 days prior to exercising any remedy
regarding such alleged breach.

 

Section 4.04                             Incidents or Accidents.  Contractor
shall promptly notify United of all irregularities involving a Scheduled Flight
or Covered Aircraft operated by Contractor (including, without limitation,
aircraft accidents and incidents) which result in any damage to persons and/or
property or may otherwise result in a complaint or claim by passengers or an
investigation by a governmental agency or authority.  Contractor shall furnish
to United as much detail as practicable concerning such irregularities and shall
cooperate with United at Contractor’s own expense in any appropriate
investigation.

 

Section 4.05                             Emergency Response.  Contractor shall
follow United’s Emergency Response Plan for aircraft accidents or incidents and
shall be responsible for United’s direct costs resulting from Contractor’s
participation in such plan.  In the event of an accident or incident involving a
Covered Aircraft or Scheduled Flight, United will have the right, but not the
obligation, to manage the emergency response efforts on behalf of Contractor
with full cooperation from Contractor.

 

Section 4.06                             Safety Matters.  At any time, United
shall have the right, but not the obligation, at its own cost, to inspect,
review, and observe Contractor’s operations of Scheduled Flights. 
Notwithstanding the conduct or absence of any such review, Contractor is and
shall remain solely responsible for the safe operation of its aircraft and the
safe provision of Regional Airline Services, including all Scheduled Flights,
and nothing in this Section 4.06 or otherwise in this Agreement is intended or
shall be interpreted to make United responsible for such safety matters. 
Contractor shall maintain its membership in the IATA Operational Safety Audit
registry and shall not be suspended from such registry.

 

Section 4.07                             Master Facility and Ground Handling
Agreement.  Contractor and United have entered into a Second Amended and
Restated Master Facility and Ground Handling Agreement in the form attached
hereto as Exhibit C.  The parties agree that, in the event of a conflict between
the provisions of Article VII hereof and the indemnification provisions of the
Second Amended and Restated Master Facility and Ground Handling Agreement, the
latter shall control.

 

Section 4.08                             Codeshare Terms.  Contractor agrees to
operate all Scheduled Flights using the United flight code and flight numbers
assigned by United, or such other flight codes and flight numbers as may be
assigned by United (to accommodate, for example, a United alliance partner), and
otherwise under the codeshare terms set forth in Exhibit D.

 

24

--------------------------------------------------------------------------------


 

Section 4.09                             Administrative Support and Information
Services.  In connection with Regional Airline Services provided pursuant to
this Agreement, United and Contractor shall provide the administrative and
information services set forth on Exhibit N, for so long as provided therein.

 

Section 4.10                             Fuel Procurement and Fuel Services.

 

(a)                                 The parties will cooperate in identifying
(i) Fuel savings opportunities, (ii) providers of Fuel and (iii) providers of
Fuel Services.  Contractor shall enter into agreements with any such providers
as shall be directed by United.  Contractor shall use its best efforts to
document Fuel Services agreements using substantially the form attached hereto
as Exhibit F (which form may be replaced, amended, or otherwise modified by
United from time to time).  Contractor shall provide any data or analysis of its
fuel procurement and Fuel Services as reasonably requested by United.

 

(b)                                 Notwithstanding the foregoing, United, by or
through its subsidiaries, agents, or affiliates, shall have the option (but
shall not have any obligation) in its sole discretion (i) to procure or arrange
for the procurement of Fuel and/or (ii) procure or arrange for the procurement
of Fuel Services for or on behalf of Contractor.

 

(c)                                  If United elects to procure, or arrange for
the procurement of, Fuel for or on behalf of Contractor pursuant to clause
(i) of Section 4.10(b) above, then the costs of such procurement, or such
arranging for procurement, as applicable (in each case including without
limitation the cost of procuring the Fuel, including any administration fees,
taxes or other charges of any supplier of Fuel and/or charges for Fuel Services,
as applicable) shall be incurred directly by United pursuant to Paragraph
B(1)(j) of Schedule 3.  If United does not so elect, then Contractor shall
procure, or arrange for the procurement of Fuel, and such costs shall be
incurred directly by Contractor and reconciled pursuant Paragraph
B(5)(a)(xiv) of Schedule 3.

 

(d)                                 If United elects to procure, or arrange for
the procurement of, Fuel Services for or on behalf of Contractor pursuant to
clause (ii) of Section 4.10(b) above, then the costs of such procurement, or
such arranging for procurement, as applicable shall be incurred directly by
United pursuant to Paragraph B(1)(j) of Schedule 3.  If United does not so
elect, then Contractor shall procure, or arrange for the procurement of Fuel
Services, and such costs shall be incurred directly by Contractor and reconciled
pursuant to Paragraph B(5)(a)(xiv) of Schedule 3.

 

Section 4.11                             Slots and Route Authorities.  At the
request of United made during the Term or upon termination of this Agreement,
Contractor shall use its commercially reasonable efforts to transfer to United
or its designee, to the extent permitted by law, any airport takeoff or landing
slots, route authorities or other similar regulatory or airport authorizations
previously transferred to Contractor by United for use in connection with
Scheduled Flights, or held or acquired by Contractor and used for Scheduled
Flights, in consideration of the payment to Contractor of the net book value on
Contractor’s books, if any, of such slot, authority or authorization. 
Contractor’s obligations pursuant to the immediately preceding sentence shall
survive the termination of this Agreement for so long as any transfer requested
pursuant to this Section 4.11 shall not have been completed.  Contractor hereby
agrees that all of Contractor’s contacts or communications with any applicable
regulatory authority concerning any airport takeoff or landing slots, route
authorities or other similar regulatory authorizations used for Scheduled
Flights will be coordinated through United.  If any airport takeoff or landing
slot,

 

25

--------------------------------------------------------------------------------


 

route authority or other similar regulatory authorization transferred to
Contractor by United for use in connection with Scheduled Flights, or held or
acquired by Contractor and used for Scheduled Flights is withdrawn or otherwise
forfeited as a result of Controllable Cancellations or any other reason within
Contractor’s reasonable control, then Contractor agrees to pay to United
promptly upon demand an amount equal to the fair market value of such withdrawn
or forfeited slot, authority or authorization.

 

Section 4.12                             Use of United Marks.  United hereby
grants to Contractor the non-exclusive and non-transferable rights to use the
United Marks and other Identification as provided in, and Contractor shall use
the United Marks and other Identification in accordance with the terms and
conditions of, Exhibit G.  In addition, upon notice to Contractor, United may
also grant to Contractor, and Contractor shall be deemed to accept, a
non-exclusive and non-transferable right and license to adopt and use, the
trademarks of any Affiliate of United (“Affiliate Marks”), subject to terms and
conditions consistent with the terms set forth on Exhibit G, and Contractor
hereby agrees and acknowledges that the Affiliate identified in such notice,
rather than United, is the owner of such Affiliate Marks and such Affiliate may
enforce the terms of such license.

 

Section 4.13                             Use of Contractor Marks.  Contractor
hereby grants to United the non-exclusive and non-transferable rights to use the
Contractor Marks as provided in, and United shall use the Contractor Marks in
accordance with the terms and conditions of, Exhibit H.

 

Section 4.14                             Catering Standards.  United and
Contractor shall comply with the catering requirements set forth on Exhibit I
hereto.   The parties agree that, in the event of a conflict between the
provisions of Exhibit I and the Contractor Ground Handling Agreement, the
provisions of Exhibit I shall control.

 

Section 4.15                             Ticket Handling Terms.  United and
Contractor shall comply with the ticket handling requirements set forth in
Exhibit K hereto.  The parties agree that, in the event of a conflict between
the provisions of Exhibit K and the Contractor Ground Handling Agreement, the
provisions of Exhibit K shall control.

 

Section 4.16                             Fuel Efficiency and Revenue Programs. 
Contractor shall use commercially reasonable efforts to promptly adopt and
adhere to a Fuel efficiency program as described on Exhibit L hereto. 
Contractor shall implement any incentive program that United requests to be
implemented and for which United agrees in writing to pay the Incentive Program
Costs.

 

Section 4.17                             Reasonable Operating Constraints and
Conditions.  Contractor and United shall comply with the operating parameters
and requirements set forth on Exhibit J hereto.

 

Section 4.18                             Covered Aircraft Subleases.

 

(a)                                 As soon as practicable after the execution
and delivery of this Agreement for each Covered Aircraft then subject to the
terms hereof, and contemporaneous with the entry of any other aircraft into
service as a Covered Aircraft hereunder (other than aircraft that Contractor
acquires from other than United), United and Contractor shall enter into a
Covered

 

26

--------------------------------------------------------------------------------

 

Aircraft Sublease for each Covered Aircraft in the form attached hereto as
Exhibit B.  Until Contractor and United enter into a Covered Aircraft Sublease,
the currently applicable lease or sublease for a Covered Aircraft shall be
deemed amended to conform to the form of Covered Aircraft Sublease attached
hereto as Exhibit B together with such changes thereto as necessary to conform
to the applicable head lease, including without limitation the identity of the
owner trustee, owner participant, financing parties, amount of basic rent and
stipulated loss value; provided, that any such conforming changes shall not
increase the obligations of Contractor under such Covered Aircraft Sublease as
otherwise provided in the form of agreement attached hereto as Exhibit B.  In
connection with the entry into each Covered Aircraft Sublease for a Covered
Aircraft, United shall use commercially reasonable efforts to assign to
Contractor the warranties of the aircraft and engine manufacturers available to
United with respect to such Covered Aircraft.  If United is unable to assign the
foregoing warranties and is not otherwise able to provide for an agreement
directly between Contractor and the applicable manufacturer providing for
warranty coverage of such Covered Aircraft, then United shall act on behalf of
Contractor in dealing with the applicable manufacturer to enable Contractor to
obtain the benefit of such warranties as if United had been able to make such
assignment.  United further covenants and agrees not to accelerate the “Head
Lease Expiration Date” as provided on Schedule 1 hereto with respect to any
aircraft being operated by Contractor pursuant to this Agreement as of the time
of determination without the prior written consent of Contractor if such
acceleration would result in the Head Lease Expiration Date occurring prior to
the end of the Term or  the sublease expiration date for such Covered Aircraft
as set forth in Schedule 1.

 

(b)           Basic Rent payable under each Covered Aircraft Sublease shall be
entirely abated unless and until (A) such Covered Aircraft has been withdrawn
from this Agreement and no longer constitutes a Covered Aircraft, or (B) the
occurrence of a Labor Strike, in which case such Basic Rent shall be payable
until (x) such aircraft, and all other items required to be returned pursuant to
such Covered Aircraft Sublease and this Agreement pertaining to such Covered
Aircraft, shall have been returned to United in accordance with the terms of
such Covered Aircraft Sublease and this Agreement, or (y) such Labor Strike
shall have ended, as the case may be.  In addition, in connection with the
return of aircraft to United pursuant to Sections 2.08, 8.02(b)(x) or
8.02(c)(i), or in connection with the repossession of a Covered Aircraft by a
lessor, lender or other financing party under a head lease for or mortgage of
such aircraft (other than a repossession resulting from a breach of the Covered
Aircraft Sublease by Contractor), Basic Rent shall continue to be entirely
abated for the following period:

 

(i)            for the return of aircraft pursuant to Section 8.02(b)(x), with
respect to any such aircraft, (A) the duration (if any) of the grounding
applicable to such aircraft (but only if such grounding is a complete grounding,
as opposed to a grounding for passenger service only), plus (B) such period as
is reasonably necessary for Contractor to return such aircraft in compliance
with the provisions of the applicable Covered Aircraft Sublease, but in any
event for not more than a period of four weeks after the later of the applicable
Termination Date or the end of the Wind Down Period for such aircraft, if any,
for the first *** such Covered Aircraft being returned, eight weeks after such
date for the next *** such Covered Aircraft being returned, *** weeks after such
date for the next *** such Covered Aircraft being returned, and *** weeks after
such date for the remaining such Covered Aircraft being returned (such periods
to run concurrently); and

 

27

--------------------------------------------------------------------------------


 

(ii)           for the return of aircraft pursuant to Sections 2.08 or
8.02(c)(i) or in connection with the repossession of a Covered Aircraft by a
lessor, lender or other financing party under a head lease for or mortgage of
such aircraft (other than a repossession resulting from a breach of the Covered
Aircraft Sublease by Contractor), such period as is reasonably necessary for
Contractor to return such aircraft in compliance with the provisions of the
applicable Covered Aircraft Sublease, but in any event for not more than a
period of *** weeks after the applicable Termination Date for the first *** such
Covered Aircraft being returned, *** weeks after such date for the next such ***
Covered Aircraft being returned, *** weeks after such date for the next such ***
Covered Aircraft being returned, and *** weeks after such date for the remaining
such Covered Aircraft being returned (such periods to run concurrently);

 

provided, that Basic Rent shall in each case cease to be abated with respect to
any aircraft to be returned on the day following the day, if any, on which
United waives any unsatisfied return conditions with respect to such aircraft. 
In addition, the provisions of Section 2.09 shall apply to the Covered Aircraft
subject to a Covered Aircraft Sublease being returned to United.

 

(c)           No periodic rent shall be payable under any Storage Sublease;
provided that, with respect to any Deferred Obligations (as defined in the
applicable Covered Aircraft Sublease), if Contractor (for all purposes of this
proviso, as Sublessee in such Storage Aircraft Lease and the applicable Covered
Aircraft Sublease) does not perform one or more of such Deferred Obligations,
then United (for all purposes of this proviso, as Sublessor in such Storage
Sublease and the applicable Covered Aircraft Sublease) shall be entitled to seek
damages arising under this Agreement and/or the Covered Aircraft Sublease (but
not under the Storage Sublease), including without limitation Basic Rent (but
excluding Basic Rent for any period for which the Deferred Obligations have been
deferred), against Contractor in an amount and type equivalent to the damages
(arising under this Agreement and/or the Covered Aircraft Sublease) it would
have been entitled to seek against Contractor had such obligations arisen under,
and such non-performance occurred with respect to, the Covered Aircraft Sublease
rather than the Storage Sublease.

 

(d)           Neither Contractor nor any of Contractor’s Affiliates shall lease,
sublease or otherwise obtain the use of any aircraft formerly subject to a
Covered Aircraft Sublease for the six months following the termination of such
sublease, unless Contractor has received prior written notice from United that
United is not attempting to lease, sublease or otherwise obtain or retain the
use of such aircraft (which notice, if true, shall be given by United upon
Contractor’s request).

 

(e)           Notwithstanding anything else contained herein to the contrary, if
and when a Covered Aircraft Sublease terminates in accordance with its terms,
then the aircraft subject to such sublease shall no longer constitute a Covered
Aircraft effective on the date on which the term of such Covered Aircraft
Sublease ends, regardless of whether the event giving rise to such sublease
termination also constitutes an independent termination or withdrawal event
hereunder.  Any withdrawal occurring upon such a termination of a Covered
Aircraft Sublease shall be separate and distinct from, and shall not limit or
supersede, any other withdrawal rights of United contained in this Agreement.

 

28

--------------------------------------------------------------------------------


 

Section 4.19          Unauthorized Payments.

 

(a)           In connection with any performance under this Agreement, neither
Contractor, nor any officer, employee, or agent of Contractor, will make any
payment, or offer, promise, give or authorize any payment, of any money or other
article of value, to any official, employee, or representative of United or any
government official or representative, or to any person or entity doing business
with United, in order either to obtain business under this Agreement or to
retain United’s business under this Agreement, or to direct United’s business
under this Agreement to a third party, or to influence any act or decision of
any employee or representative of United as pertaining to this Agreement or any
government official or representative to perform or to fail to perform his or
her duties, in each case, under this Agreement, or to enlist the aid of any
third party to do any of the foregoing. The parties agree that (i) payments by
Contractor to former employees of United in the ordinary course of Contractor’s
business, together with matters relating to contractual relationships between
United and any former employee of United employed by Contractor and
(ii) incidental expenses incurred for business meetings, meals and other minor
business related expenses shall not, in each case, violate this paragraph
(clause (i) and (ii), “Permitted Actions”).

 

(b)           In connection with any performance under this Agreement, neither
Contractor, nor any officer, employee, or agent of Contractor, will solicit or
receive any amount of cash or negotiable paper, or any item, service or favor of
value (a “gift”) from United.  Contractor will refuse to accept all such gifts
and, if received, will return such gifts to the donor.  In all such cases
Contractor will notify United promptly of such gift or offer thereof.  If United
deems it necessary, Contractor will turn over such gifts to United for further
handling.  The parties agree that Permitted Actions shall not violate this
paragraph.

 

(c)           In connection with any performance under this Agreement,
Contractor will at all times comply fully with all of the terms and provisions
of the Foreign Corrupt Practices Act and any related or successor statute,
regulation, or governmental directive regarding payments to foreign nationals or
other persons or entities.

 

(d)           Contractor hereby certifies and represents that no inducements of
monetary or other value were offered or given to any United officer, employee or
agent, except as is stated in writing to the United official designated to sign
this Agreement or except as otherwise stated in this Agreement, prior to
execution of this Agreement. Contractor further certifies and represents no
official, employee or agent of Contractor shall receive or has received any
inducement of monetary or other value from any vendor or contractor of United or
has a significant ownership or other interest in a vendor or contractor of
United which is or could be perceived by a reasonable person as a conflict of
interest, except as is stated in writing to the United official designated to
sign this Agreement, prior to execution.   The parties agree that Permitted
Actions shall not violate this paragraph.

 

ARTICLE V

CERTAIN RIGHTS OF UNITED

 

Section 5.01          Use of Covered Aircraft.  Contractor agrees that, except
as otherwise directed or approved in writing by United in its sole discretion,
the Covered Aircraft may be used

 

29

--------------------------------------------------------------------------------


 

only to provide Regional Airline Services.  Without the written consent of
United, the Covered Aircraft may not be used by Contractor for any other
purpose, including without limitation flying for any other airline or on
Contractor’s own behalf.

 

Section 5.02          Change of Control.  Upon the occurrence of a Change of
Control, at any time during the Term, to which Change of Control United shall
not have consented in writing in advance, the provisions of
Section 8.02(b) shall apply.

 

Section 5.03          Limitation on Transfers of Interest.  Upon the occurrence
of any offer, issuance, delivery, distribution, assignment, pledge, grant, sale
or other transfer of the capital stock or other equity interest of Contractor as
a result of which Contractor is no longer a direct, wholly-owned subsidiary of
Guarantor (any such event, a “Prohibited Transfer”), then the provisions of
Section 8.02(b) shall apply.  Notwithstanding the foregoing, a “Prohibited
Transfer” shall not include any liquidation or merger of Contractor so long as
the successor to Contractor is Parent.

 

ARTICLE VI
INSURANCE

 

Section 6.01          Minimum Insurance Coverages.  During the Term, in addition
to any insurance required to be maintained by Contractor pursuant to the terms
of any aircraft lease (including any Covered Aircraft Sublease or Storage
Sublease), or by any applicable governmental or airport authority, Contractor
shall maintain, or cause to be maintained, in full force and effect policies of
insurance with insurers of recognized reputation and responsibility, in each
case to the extent available on a commercially reasonable basis, as follows:

 

(a)           Comprehensive aircraft hull and liability insurance, including
aircraft third party, passenger liability (including passengers’ baggage and
personal effects), cargo and mail legal liability, and all-risk ground and
flight physical damage, with a combined single limit of not less than the
greater of (i) $*** million per occurrence and (ii) the highest single limit per
occurrence of any aircraft hull and liability insurance maintained by Contractor
under any other Capacity Purchase Arrangement, and a minimum limit in respect of
personal injury (per clause AVN 60 or its equivalent) of $*** million per
occurrence and in the aggregate, and war risk hull and liability insurance as
provided by the FAA program or by commercial providers of such insurance with a
combined single limit no less than the greater of (i) $*** million per
occurrence and (ii) the highest single limit per occurrence of any war risk hull
and liability insurance maintained by Contractor under any other Capacity
Purchase Arrangement; provided that the parties agree to increase or decrease
the foregoing limit set forth in clause (i) above from time to time as necessary
to match market conditions;

 

(b)           Workers’ compensation as required by the appropriate jurisdiction
and employer’s liability with a limit of not less than $*** million combined
single limit; and

 

(c)           Other property and liability insurance coverages of the types and
in the amounts that would be considered reasonably prudent for a business
organization of Contractor’s size and nature, under the insurance market
conditions in effect at the time of placement.  All coverages described in this
Section 6.01 shall be placed with deductibles reasonably prudent for

 

30

--------------------------------------------------------------------------------


 

a business organization of Contractor’s size and nature, under the insurance
market conditions in effect at the time of placement.

 

Section 6.02          Endorsements.  Unless Contractor and United are
participating in a combined policy placement, Contractor shall cause the
policies described in Section 6.01 to be duly and properly endorsed by
Contractor’s insurance underwriters with respect to Contractor’s flights and
operations as follows:

 

(a)           To provide that the underwriters shall waive subrogation rights
against United, its directors, officers, agents, employees and other authorized
representatives, except for their gross negligence or willful misconduct;

 

(b)           To provide that United, its directors, officers, agents, employees
and other authorized representatives shall be endorsed as additional insured
parties, except for their gross negligence or willful misconduct;

 

(c)           To provide that insurance shall be primary to and without right of
contribution from any other insurance which may be available to the additional
insureds;

 

(d)           To include a breach of warranty provision in favor of the
additional insureds;

 

(e)           To accept and insure Contractor’s hold harmless and indemnity
undertakings set forth in this Agreement, but only to the extent of the coverage
afforded by the policy or policies; and

 

(f)            To provide that such policies shall not be canceled, terminated
or materially altered, changed or amended until 30 days (but seven days or such
lesser period as may be available in respect of hull, war and allied perils)
after written notice shall have been sent to United.

 

Section 6.03          Evidence of Insurance Coverage.  At the commencement of
this Agreement, and thereafter at United’s request, Contractor shall furnish to
United evidence reasonably satisfactory to United of such insurance coverage and
endorsements (other than any insurance coverage obtained pursuant to
Section 6.04), including certificates certifying that such insurance and
endorsements are in full force and effect.  Initially, this evidence shall be a
certificate of insurance.  If Contractor fails to acquire or maintain insurance
as herein provided, United may at its option secure such insurance on
Contractor’s behalf at Contractor’s expense.

 

Section 6.04          Insurance Through Combined Placement.

 

(a)           Combined Placement.  Subject to Section 6.05, United and
Contractor shall continue to seek to obtain bids from insurance providers with
respect to Aviation Insurance, based on United’s and Contractor’s combined
exposures, until such time, if ever, as United determines that it no longer
desires to seek or maintain such combined placement.  If United makes such a
determination, it shall provide Contractor written notice at least 120 days
prior to the date for renewal of any existing insurance policy that covers both
Contractor and United.

 

31

--------------------------------------------------------------------------------


 

(b)           Allocation of Costs.  The parties hereto shall allocate the costs
of combined placements as provided in Paragraph B(6) of Schedule 3.

 

(c)           Adjustment for Major Loss.  If there is a Major Loss under a
combined placement insurance policy, United and Contractor will adjust the
premium amounts paid by each party in accordance with the provisions set forth
in Paragraph B(6) of Schedule 3.

 

Section 6.05          Insurance Through Other Than Combined Placement. 
Contractor shall have the right, in its sole discretion, to elect not to
participate in a combined placement with United for a particular insurance
policy; provided that United will not bear any increased insurance costs
resulting from Contractor’s election not to participate in such a combined
placement.  In no event shall an Affiliate of Contractor be obligated to enter
into a combined placement of insurance with United.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.01          Contractor Indemnification of United.  Contractor shall be
liable for and hereby agrees to fully defend, release, discharge, indemnify and
hold harmless United, its directors, officers, employees and agents from and
against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever, including reasonable attorneys’ fees, costs and expenses in
connection therewith and expenses of investigation and litigation thereof, which
may be suffered by, accrued against, charged to, or recoverable from United or
its directors, officers, employees or agents, including but not limited to, any
such losses, costs and expenses involving (i) death or injury (including claims
of emotional distress and other non-physical injury by passengers) to any person
including any of Contractor’s or United’s directors, officers, employees or
agents, (ii) loss of, damage to, or destruction of property (including real,
tangible and intangible property, and specifically including regulatory property
such as route authorities, slots and other landing rights), including any loss
of use of such property, and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to (w) any act or omission
by Contractor or any of its directors, officers, employees or agents relating to
the provision of Regional Airline Services, (x) the performance, improper
performance, or non-performance of any and all obligations to be undertaken by
Contractor or any of its directors, officers, employees or agents pursuant to
this Agreement or any Ancillary Agreement, or (y) the operation, non-operation,
or improper operation of the Covered Aircraft, Storage Aircraft or Other
Subleased Aircraft or Contractor’s equipment or facilities at any location, in
each case excluding only claims, demands, damages, liabilities, suits,
judgments, actions, causes of action, losses, costs and expenses (A) to the
extent resulting from the negligence or willful misconduct of United or its
directors, officers, agents or employees (other than negligence or willful
misconduct imputed to such indemnified person by reason of its interest in a
Covered Aircraft, Storage Aircraft or Other Subleased Aircraft or a Covered
Aircraft Sublease or Storage Sublease), (B) for which United is obligated to
indemnify or otherwise reimburse Contractor pursuant to this Agreement or any
Ancillary Agreement or (C) directly caused by a breach by United of this
Agreement or any Ancillary Agreement.  Contractor will use commercially
reasonable efforts to cause and assure that Contractor will at all times be and
remain in custody and control of all aircraft, equipment, and facilities of, or
operated by, Contractor, and United and its directors, officers,

 

32

--------------------------------------------------------------------------------


 

employees and agents shall not, for any reason, be deemed to be in custody or
control, or a bailee, of such aircraft, equipment or facilities, until such time
(if any) that such aircraft, equipment or facilities, pursuant to the terms of
this Agreement and the Ancillary Agreements, are required or intended to be, and
are, in the actual possession of United or any of the above listed parties and
no longer in the control of Contractor.

 

Section 7.02          United Indemnification of Contractor.  United shall be
liable for and hereby agrees to fully defend, release, discharge, indemnify, and
hold harmless Contractor, its directors, officers, employees, and agents from
and against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever, including reasonable attorneys’ fees, costs and expenses in
connection therewith and expenses of investigation and litigation thereof, which
may be suffered by, accrued against, charged to, or recoverable from Contractor,
or its directors, officers, employees or agents, including but not limited to,
any such losses, costs and expenses involving (i) death or injury (including
claims of emotional distress and other non-physical injury by passengers) to any
person including any of Contractor’s or United’s directors, officers, employees
or agents, (ii) loss of, damage to, or destruction of property (including real,
tangible and intangible property, and specifically including regulatory property
such as route authorities, slots and other landing rights), including any loss
of use of such property, and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to, (x) the performance,
improper performance, or non-performance of any and all obligations to be
undertaken by United or any of its directors, officers, employees or agents
pursuant to this Agreement, any Ancillary Agreement or any head lease or other
financing agreement relating to any Covered Aircraft, United Aircraft or Charter
Aircraft, or (y) the operation, non-operation or improper operation of United’s
aircraft, equipment or facilities (excluding, for the avoidance of doubt,
Covered Aircraft and any equipment or facilities leased or subleased by United
to Contractor) at any location, in each case excluding only claims, demands,
damages, liabilities, suits judgments, actions, causes of action, losses, costs
and expenses (A) to the extent resulting from the negligence or willful
misconduct of Contractor or its directors, officers, agents or employees, or
(B) for which Contractor is obligated to indemnify or otherwise reimburse United
pursuant to this Agreement or any Ancillary Agreement or (C) directly caused by
a breach by Contractor of this Agreement or any Ancillary Agreement.  United
will use commercially reasonable efforts to cause and assure that United will at
all times be and remain in custody and control of any aircraft, equipment and
facilities of, or operated by, United, and Contractor and its directors,
officers, employees and agents shall not, for any reason, be deemed to be in the
custody or control, or a bailee, of such aircraft, equipment or facilities,
until such time (if any) that such aircraft, equipment or facilities, pursuant
to the terms of this Agreement and the Ancillary Agreements, are required or
intended to be, and are, in the actual possession of Contractor or any of the
above listed parties and no longer in the control of United.

 

Section 7.03          Indemnification Claims.  A party (the “Indemnified Party”)
that may be entitled to indemnification from another party under the terms of
this Agreement (the “Indemnifying Party”) shall provide the Indemnifying Party
with prompt written notice (an “Indemnity Notice”) of any third-party claim
which the Indemnified Party believes may give rise to a claim for indemnity
against the Indemnifying Party hereunder.  Notwithstanding the foregoing, the
failure of an Indemnified Party to promptly provide an Indemnity Notice shall
not constitute a waiver by the Indemnified Party of any right to indemnification
or otherwise relieve

 

33

--------------------------------------------------------------------------------


 

such Indemnifying Party from any liability hereunder unless and only to the
extent that the Indemnifying Party is materially prejudiced as a result thereof,
and in any event shall not relieve such Indemnifying Party from any liability
which it may have otherwise than on account of this Article VII.  The
Indemnifying Party shall be entitled, if it accepts financial responsibility for
the third-party claim, to control the defense of or to settle any such
third-party claim at its own expense and by its own counsel; provided, that the
Indemnified Party’s prior written consent (which may not be unreasonably
withheld or delayed) must be obtained prior to settling any such third-party
claim.  The Indemnified Party shall promptly provide the Indemnifying Party with
such information as the Indemnifying Party shall reasonably request to defend
any such third-party claim and shall otherwise cooperate with the Indemnifying
Party in the defense of any such third-party claim.  Except as set forth in this
Section 7.03, the Indemnified Party shall not enter into any settlement or other
compromise or consent to a judgment with respect to a third-party claim as to
which the Indemnifying Party has an indemnity obligation hereunder without the
prior written consent of the Indemnifying Party (which may not be unreasonably
withheld or delayed), and the entering into of any settlement or compromise or
the consent to any judgment in violation of the foregoing shall constitute a
waiver by the Indemnified Party of its right to indemnity hereunder to the
extent the Indemnifying Party was prejudiced thereby.  Any Indemnifying Party
shall be subrogated to the rights of the Indemnified Party to the extent that
the Indemnifying Party pays for any loss, damage or expense suffered by the
Indemnified Party hereunder.  If the Indemnifying Party does not accept
financial responsibility for the third-party claim or fails to defend against
the third-party claim that is the subject of an Indemnity Notice within 30 days
of receiving such notice (or sooner if the nature of the third-party claim so
requires), or otherwise contests its obligation to indemnify the Indemnified
Party in connection therewith, the Indemnified Party may, upon providing written
notice to the Indemnifying Party, pay, compromise or defend such third-party
claim without the prior consent of the (otherwise) Indemnifying Party.  In the
latter event, the Indemnified Party, by proceeding to defend itself or settle
the matter, does not waive any of its rights hereunder to later seek
reimbursement from the Indemnifying Party.

 

Section 7.04          Employer’s Liability; Independent Contractors; Waiver of
Control.

 

(a)           Employer’s Liability and Workers’ Compensation.  Each party hereto
assumes full responsibility for its employer’s and workers’ compensation
liability to its respective officers, directors, employees or agents on account
of injury or death resulting from or sustained in the performance of their
respective service under this Agreement.  Each party, with respect to its own
employees, accepts full and exclusive liability for the payment of workers’
compensation and employer’s liability insurance premiums with respect to such
employees, and for the payment of all taxes, contributions or other payments for
unemployment compensation or old age or retirement benefits, pensions or
annuities now or hereafter imposed upon employers by the government of the
United States or any other governmental body, including state, local or foreign,
with respect to such employees measured by the wages, salaries, compensation or
other remuneration paid to such employees, or otherwise.

 

(b)           Employees, etc., of Contractor.  The employees, agents, and
independent contractors of Contractor engaged in performing any of the services
Contractor is to perform pursuant to this Agreement are employees, agents, and
independent contractors of Contractor for all purposes, and under no
circumstances will be deemed to be employees, agents or independent

 

34

--------------------------------------------------------------------------------


 

contractors of United.  In its performance under this Agreement, Contractor will
act, for all purposes, as an independent contractor and not as an agent for
United.  Notwithstanding the fact that Contractor has agreed to follow certain
procedures, instructions and standards of service of United pursuant to this
Agreement, United will have no supervisory power or control over any employees,
agents or independent contractors engaged by Contractor in connection with its
performance hereunder, and all complaints or requested changes in procedures
made by United will, in all events, be transmitted by United to Contractor’s
designated representative.  Nothing contained in this Agreement is intended to
limit or condition Contractor’s control over its operations or the conduct of
its business as an air carrier.

 

(c)           Employees, etc., of United.  The employees, agents, and
independent contractors of United engaged in performing any of the services
United is to perform pursuant to this Agreement are employees, agents, and
independent contractors of United for all purposes, and under no circumstances
will be deemed to be employees, agents, or independent contractors of
Contractor.  Contractor will have no supervision or control over any such United
employees, agents and independent contractors and any complaint or requested
change in procedure made by Contractor will be transmitted by Contractor to
United’s designated representative.  In its performance under this Agreement,
United will act, for all purposes, as an independent contractor and not as an
agent for Contractor.

 

(d)           Contractor Flights.  The fact that Contractor’s operations are
conducted under United’s Marks and listed under the UA designator code will not
affect their status as flights operated by Contractor for purposes of this
Agreement or any other agreement between the parties, and Contractor and United
agree to advise all third parties, including passengers, of this fact.

 

Section 7.05          Survival.  The provisions of this Article VII shall
survive the termination of this Agreement for a period of seven years.

 

ARTICLE VIII
TERM, TERMINATION AND DISPOSITION OF AIRCRAFT

 

Section 8.01          Term.  The Term of this Agreement shall commence on and
shall be effective as of the Original Execution Date and, unless earlier
terminated or extended as provided herein, shall continue until December 31,
2017 (the “Term”).

 

Section 8.02          Early Termination.

 

(a)           By United for Cause.  United shall have the right to terminate
this Agreement, immediately upon written notice (but without any prior notice)
following the occurrence of any event that constitutes Cause.  Any termination
pursuant to this Section 8.02(a) shall supersede any other termination pursuant
to any other provision of this Agreement (even if such other right of
termination shall already have been exercised), and the date of such
notification of termination for Cause shall be the Termination Date for purposes
of this Agreement (and such Termination Date pursuant to this
Section 8.02(a) shall supersede any other Termination Date that may have been
previously established pursuant to another termination).  In the event that
United shall not have delivered written notice of termination pursuant to this

 

35

--------------------------------------------------------------------------------


 

Section 8.02(a) within four months after the later of (x) United receives
written notice from Contractor of the occurrence of any event that constitutes
Cause and (y) such event is no longer continuing, then United shall be
conclusively deemed to have waived any right to terminate this Agreement based
upon such event; provided, that such waiver shall not apply to any subsequent or
continuing event that constitutes Cause.

 

(b)           By United for Breach.  United may terminate this Agreement, by
providing written notice to Contractor (with or without any prior notice), upon
the occurrence of a material breach of this Agreement by Contractor as described
in clause (ii) below.  United may terminate this Agreement, by providing written
notice to Contractor, upon the occurrence of any other material breach of this
Agreement by Contractor, which breach shall not have been cured within 60 days
(or 15 days in the case of clause (x) below) after written notice of such breach
is delivered by United to Contractor (which notice period may run concurrently
with the 15-day notice period, if any, provided pursuant to Section 4.03 for
non-safety-related breaches).  Any such written notice delivered pursuant to the
foregoing sentences shall specify the Termination Date (subject to the
provisions of this Article VIII).  The parties hereto agree that, without
limiting the circumstances or events that may constitute a material breach, each
of the following shall constitute a material breach of this Agreement by
Contractor: (i) the occurrence of a System Flight Disruption, (ii) a reasonable
and good faith determination by United, using recognized standards of safety,
that there is a material safety concern with the operation of any Scheduled
Flights, (iii) the grounding of any Contractor Fleet by regulatory or court
order or other governmental action, other than a non-carrier specific grounding,
(iv) a Controllable Cancellation Factor for any two consecutive calendar months
of ***% or below, (v) a Controllable On-Time Departure Rate for any two
consecutive calendar months of ***% or below, (vi) concurrent material defaults
by Contractor under ten or more Covered Aircraft Subleases or a material default
under any other Ancillary Agreement that, in either case, materially adversely
affects Contractor’s performance of its obligations under this Agreement or any
Ancillary Agreement and is not cured during any applicable cure period, (vii) a
material default by Contractor under any Flight Hour Agreement that adversely
affects the maintenance of any Covered Aircraft, Charter Aircraft or United
Aircraft, any material maintenance reserve provided for under such agreement, or
the maintenance costs under such agreement, which default is not cured during
any applicable cure period, (viii) a Change of Control shall occur to which
United shall not have consented in writing in advance, (ix) a Prohibited
Transfer shall occur or (x) the non-carrier specific grounding of any Contractor
Fleet by regulatory or court order or other governmental action.  In the event
that United shall not have delivered written notice of termination pursuant to
this Section 8.02(b) within four months after the later of (A) the date upon
which United receives written notice from Contractor of any material breach of
this Agreement by Contractor and (B) such event is no longer continuing, then
United shall be conclusively deemed to have waived any right to terminate this
Agreement based upon such breach; provided that such waiver shall not apply to
any subsequent or continuing breach.  Notwithstanding the foregoing, the
termination right attributable to an event described in clause (x) above shall
be limited to the termination of this Agreement as it relates solely to the
particular Contractor Fleet subject to such grounding.

 

(c)           By Contractor for Breach.  Contractor may terminate this
Agreement, by providing written notice to United, upon (i) United’s failure to
make any payment of $*** or more due to Contractor under Article III or
Section 10.01 of this Agreement, including without

 

36

--------------------------------------------------------------------------------

 

 

limitation, payments which become due during any Wind-Down Period, which payment
is not subject to any ongoing good faith dispute and which failure shall not
have been cured within five Business Days after receipt of written notice from
Contractor of such failure, or (ii) upon the occurrence of any other material
breach of this Agreement by United, which breach shall not have been cured
within 60 days after written notice of such material breach is delivered by
Contractor to United.  Such written notice of termination shall specify the
Termination Date (subject to the provisions of this Article VIII). In the event
that Contractor shall not have delivered written notice of termination pursuant
to this Section 8.02(c) within four months after the later of (x) the date upon
which Contractor receives written notice from United of any material breach
under this Agreement by United and (y) such material breach is no longer
continuing, then Contractor shall be conclusively deemed to have waived any
right to terminate this Agreement based upon such breach; provided, that such
waiver shall not apply to any subsequent or continuing breach.

 

(d)           By United for Breach of Affiliate CPA.  United may terminate this
Agreement, by providing written notice to Contractor (with or without prior
notice) upon the early termination by United of any Affiliate CPA or other
Capacity Purchase Arrangement between United and Contractor; provided, that the
foregoing termination right in this Section 8.02(d) shall not apply in the event
the Affiliate CPA or Capacity Purchase Arrangement is terminated solely as a
result of events or actions similar to those described in clauses (i), (ii) or
(iii) of the definition of Cause herein.  Such written notice of termination
shall specify the Termination Date (subject to the provisions of this
Article VIII).

 

(e)           By Contractor for Breach by United of Affiliate CPA.  Contractor
may terminate this Agreement by providing written notice to United (with or
without prior notice) upon the early termination by Contractor of any Affiliate
CPA or other Capacity Purchase Arrangement between United and Contractor as a
result of any uncured default by United thereunder.  Such written notice of
termination shall specify the Termination Date (subject to the provisions of
this Article VIII).

 

(f)            Survival During Wind-Down Period.  Upon any termination
hereunder, the Term shall continue, and this Agreement shall survive in full
force and effect, beyond the Termination Date until the end of the Wind-Down
Period, if any, and the rights and obligations of the parties under this
Agreement, including without limitation remedies available upon the occurrence
of events constituting Cause or material breach, shall continue with respect to
each Covered Aircraft until it is withdrawn from this Agreement and otherwise
until the later of the Termination Date and the end of the Wind-Down Period, if
any.

 

Section 8.03          Disposition of Aircraft during Wind-Down Period.

 

(a)           Termination by United for Cause.  If this Agreement is terminated
pursuant to Section 8.02(a), then the Covered Aircraft shall be withdrawn from
the capacity purchase provisions of this Agreement in accordance with the
following terms and conditions.  Within 90 days of delivery of any notice of
termination, United shall deliver to Contractor a revocable written Wind-Down
Schedule, providing for the withdrawal of such Covered Aircraft from the
capacity purchase provisions of this Agreement, delineating the number of each
aircraft type to be withdrawn by month.  United may amend or modify such
Wind-Down Schedule in its

 

37

--------------------------------------------------------------------------------


 

sole discretion by providing two weeks written notice to Contractor of such
amendment or modification.  The Wind-Down Schedule may begin immediately upon
its delivery, and may not provide for the withdrawal of any Covered Aircraft
beyond the earlier of (i) the date 60 months after the date of delivery of the
Wind-Down Schedule, and (ii) the date on which the head lease applicable to the
Covered Aircraft terminates.  The provisions of this Section 8.03(a) shall
supersede any Wind Down Schedule delivered pursuant to any other provision of
this Agreement in accordance with a Wind-Down Schedule to be delivered by United
to Contractor on the Termination Date.

 

(b)           Termination by United for Breach, Change of Control or Transfer of
Interest.  If this Agreement is terminated by United under Section 8.02(b) or
8.02(d), then the Covered Aircraft (or in the event of a termination under
Section 8.02(b)(x), only the Covered Aircraft that are included within the
grounded Contractor Fleets) shall be withdrawn from the capacity purchase
provisions of this Agreement in accordance with the following terms and
conditions.  The notice of termination delivered by United to Contractor
pursuant to Section 8.02(b) or 8.02(d) shall contain a Termination Date that is
determined in the discretion of United provided that it does not conflict with
the provisions of this Section 8.03(b) governing the Wind-Down Schedule.  Within
90 days of delivery of any notice of termination, United shall deliver to
Contractor an irrevocable written Wind-Down Schedule, providing for the
withdrawal of such Covered Aircraft from the capacity purchase provisions of
this Agreement, and delineating the number of each aircraft type to be withdrawn
by month.  The Wind-Down Schedule may not commence until the Termination Date
and may not provide for the withdrawal of any Covered Aircraft beyond the
earlier of (i) the date 60 months after the date of delivery of the Wind-Down
Schedule, and (ii) the date on which the head lease applicable to the Covered
Aircraft terminates.

 

(c)           Termination by Contractor for Breach.  If this Agreement is
terminated by Contractor under Section 8.02(c) or 8.02(e), then the Covered
Aircraft shall be withdrawn from the capacity purchase provisions of this
Agreement in accordance with the following terms and conditions:

 

(i)            The notice of termination delivered by Contractor to United
pursuant to Section 8.02(c)(i) shall be irrevocable by Contractor and shall
contain a Termination Date that is not more than 60 days after the date of such
notice; provided, that such termination notice shall be void and of no further
effect automatically upon the payment by United prior to the Termination Date of
all unpaid amounts giving rise to the default under Section 8.02(c)(i).  As of
the Termination Date set forth in a notice of termination delivered pursuant to
Section 8.02(c)(i), all of the Covered Aircraft shall automatically be withdrawn
from the capacity purchase provisions of this Agreement and shall cease to be
Covered Aircraft as of such date and this Agreement shall terminate.

 

(ii)           The notice of termination delivered by Contractor to United
pursuant to Section 8.02(c)(ii) or Section 8.02(e) shall be irrevocable by
Contractor and shall contain a Termination Date that is at least 180 days after
the date of such notice.  Prior to the 90th day after receipt of such
termination notice, United shall deliver to Contractor a Wind-Down Schedule
beginning on such Termination Date.  The Wind-Down Schedule may not provide for
the withdrawal of more than 15 Covered Aircraft per

 

38

--------------------------------------------------------------------------------


 

month (excluding the withdrawal of any Covered Aircraft upon the termination of
the head lease related to such Covered Aircraft), and may not provide for the
withdrawal of any Covered Aircraft on any date more than 60 months after the
Termination Date.

 

(d)           Termination at End of Term.  If the Agreement is terminated at the
end of the Term (other than pursuant to Section 8.02), then each Covered
Aircraft shall immediately be withdrawn from the capacity purchase provisions of
this Agreement.

 

(e)           Return Conditions.  Upon the date for withdrawal from the capacity
purchase provisions of this Agreement of a Covered Aircraft as provided in
Sections 8.03(a), 8.03(b), 8.03(c) or 8.03(d), the provisions of Section 2.09
shall apply.

 

(f)            Fleet Hour Program Balances.  In connection with the return of
any aircraft by Contractor to United, Contractor shall use its commercially
reasonable efforts to facilitate the participation by United or its designee in
any Flight Hour Agreement or any other similar program for components relating
to Covered Aircraft.  Any reserve balances held by a flight hour contractor in
respect of any such Engines or components of Covered Aircraft shall be deemed to
be held for United’s account, and Contractor shall execute an assignment, if
any, required by United or such flight hour contractor in connection therewith.

 

(g)           Other Remedies for Labor Strike and Other Circumstances.  In the
event of (i) the occurrence of a Labor Strike or (ii) the mandatory grounding of
any of the Contractor Fleets by the FAA due to any action or inaction of
Contractor, then for so long as such Labor Strike or grounding shall continue
and thereafter until the number of Scheduled Flights that are Controllable
On-Time Departures (including giving effect to any delays resulting from a Labor
Strike or grounding) on any day of the week equals or exceeds the number of
Scheduled Flights that were Controllable On-Time Departures on the same day of
the week prior to such Labor Strike or grounding, United shall not be required
to pay any of the amounts set forth on Appendix 1 to Schedule 3 as being
required “for each Covered Aircraft for each month in the Term.”  The rights set
forth in this Section 8.03(g) are in addition to, and not in limitation of, any
other right of United arising hereunder.

 

(h)           Material Breach by United.  Upon a payment breach of this
Agreement described in Section 8.02(c)(i) by United, which breach shall not have
been cured within 30 days after written notice delivered by Contractor to
United, then for the period from such 30th day until such breach is cured or the
Agreement is otherwise terminated, in addition to, and not in limitation of, any
recourse or remedy available to Contractor at law or in equity, Contractor shall
be entitled to obtain the payments due to it hereunder directly from Airline
Clearing House, Inc. for the duration of such default.

 

(i)            Punitive Damages.  No party to this Agreement or any of its
Affiliates shall be liable to any other party hereto or any of its Affiliates
for claims for incidental, indirect, consequential, punitive, special or
exemplary damages, including lost revenues, lost profits or lost prospective
economic advantage, arising out of or relating to this Agreement or the
transactions contemplated hereby, regardless of whether a claim is based on
contract, tort (including negligence), strict liability, violation of any
applicable deceptive trade practices act or similar law or any other legal or
equitable principle, and each party releases the others and their

 

39

--------------------------------------------------------------------------------


 

respective Affiliates from liability for any such damages.  No party shall be
entitled to rescission of this Agreement as a result of breach of any other
party’s representations, warranties, covenants or agreements, or for any other
matter; provided, that nothing in this Section 8.03(i) shall restrict the right
of any party to exercise any right to terminate this Agreement pursuant to the
terms hereof.

 

(j)            Automatic Withdrawal Schedule.  If, at any time upon or following
the termination of this Agreement by United under Section 8.02(a), 8.02(b) or
8.02(d), or any termination of this Agreement at the end of the Term, and prior
to the delivery of a notice or Wind-Down Schedule to be delivered pursuant to
Section 8.03(a), (b) or (d), United is enjoined or stayed from delivering any
such notice or Wind-Down Schedule, then, without any further action required by
any party hereto, the Wind-Down Schedule in effect in connection with such
termination shall be deemed to be as follows: five Covered Aircraft shall be
withdrawn from the capacity purchase provisions of this Agreement at 12:01 a.m.,
central time, on each Monday, beginning on the first Monday following the
Termination Date or the end of the Term, as the case may be, and continuing
until all such aircraft are withdrawn, and the Covered Aircraft shall be
withdrawn in order of Covered Aircraft Sublease termination dates, with the
Covered Aircraft with the latest scheduled termination date withdrawn first, and
the Covered Aircraft with the soonest scheduled termination date withdrawn last;
provided that each Covered Aircraft whose head lease termination date occurs
prior to the date on which such aircraft would otherwise be withdrawn pursuant
to the foregoing shall instead be withdrawn on such head lease termination date.

 

Section 8.04          Adjustments for Uncured Event of Default.  United and
Contractor acknowledge and agree that, if (x) any circumstance exists which
provides United a right of termination pursuant to Section 8.02(a), 8.02(b) (but
only as to material defaults described in clauses (i) through (x) of such
Section 8.02(b)) or 8.02(d) of this Agreement (any such circumstance, an “Event
of Default”) and (y) United has provided Contractor written notice of such Event
of Default (“a Default Notice”), then, for the period commencing on Contractor’s
receipt of the Default Notice and continuing until such Event of Default no
longer exists (the “Default Modification Period”) or any longer period as
provided below, the following provisions shall apply (it being understood that,
if United has been enjoined from providing a Default Notice, then the Default
Modification Period shall commence on the earliest date on which United could
have delivered a Default Notice had United not been so enjoined):

 

(a)           Section 2.01(b)(ii) shall be disregarded in their entirety.

 

(b)           Section 3.02(a) shall be disregarded in its entirety, and shall be
replaced by the following:

 

“(a)         The rates under this Agreement set forth in Appendix 1 and Appendix
6 to Schedule 3 hereto and the Controllable Completion Factor Incentive Rate set
forth in Appendix 2 to Schedule 3 hereto shall, in the case of Appendix 1 and
Appendix 6 to Schedule 3, be replaced during the Default Modification Period
with the rates set forth on Appendix 1A and Appendix 6A to Schedule 3, and all
such rates shall be adjusted on the first day of the immediately following month
after the Default Notice and

 

40

--------------------------------------------------------------------------------


 

each December 1 after the Default Notice and continuing until such Event of
Default no longer exists (each, an “Adjustment Date”), as follows: the new
rates, applicable beginning on such Adjustment Date, shall equal the rates  set
forth in Appendix 1A and Appendix 6A, as applicable, multiplied by the higher of
(x) *** and (y) the lower of (i) the Annual CPI Change and (ii) ***.”

 

(c)           At United’s election at its sole discretion, with respect to
aircraft that have not been withdrawn from the capacity purchase provisions of
this Agreement (regardless of whether any notice of withdrawal has been
submitted in respect of such aircraft), Schedule 1 shall be disregarded in its
entirety, and shall be replaced by a new Schedule 1A, it being understood that
such Schedule 1A shall not (i) not modify any scheduled sublease expiration date
occurring in the month in which the Default Notice is received or in the
following calendar month, (ii) provide for the re-entry into Regional Airline
Services of (x) aircraft subject to a Storage Sublease at the time of the
Default Notice, and/or (y) aircraft removed from service pursuant to Annex B to
a Covered Aircraft Sublease but not yet returned to United in compliance with
the provisions thereof, (iii) provide for the withdrawal of any aircraft on a
date later than the latest date for withdrawal set forth on the version of
Schedule 1 in effect on the date immediately prior to the execution date of this
Agreement or (iv) accelerate the requirement of Contractor, as Sublessee, to
comply with the provisions of Annex B to any Covered Aircraft Sublease.  For the
avoidance of doubt, in respect of an Event of Default, if Contractor has cured
the applicable Event of Default such that it no longer exists (the date of any
such cure, the “Cure Date”), then the Schedule 1A in effect during the Default
Modification Period shall immediately be replaced by the Schedule 1 in effect
immediately prior to such Event of Default (the “Original Schedule”); provided
that the Original Schedule shall not apply with respect to aircraft for which
the Original Schedule provided for removal from the capacity purchase provisions
of this Agreement either (a) during the Default Modification Period or
(b) within 90 days following the Cure Date (such aircraft referenced in the
foregoing clauses (a) and (b), “Excepted Aircraft”); provided further that, at
United’s election, the Excepted Aircraft shall be removed from the capacity
purchase provisions of this Agreement as soon as Contractor can reasonably
comply with the applicable return conditions set forth in Annex B to each of the
applicable Covered Aircraft Subleases.

 

(d)           Paragraph A(3) of Schedule 3 shall be disregarded in its entirety.

 

(e)           The second and third provisos in Paragraph C of Appendix 4 to
Schedule 3 shall be disregarded in their entirety.

 

(f)            Appendix 7 to Schedule 3 shall be disregarded in its entirety.

 

(g)           Solely with respect to the allocation of expenses (to be borne by
either United, as Sublessor, or Contractor, as Sublessee) relating to repairs
required as a result of borescope inspections, Annex B to Exhibit B attached to
this Agreement and to each Covered Aircraft Sublease shall be deemed to have
been amended, mutatis mutandis, with no further action of the parties, so that
such expenses shall be allocated as provided by Annex B to Exhibit B to the
Existing CPA, it being understood, for the avoidance of doubt, that such amended
version of Annex B shall in no circumstance include the fourth sentence of
Paragraph F in the form of Annex B to Exhibit B attached to this Agreement.

 

41

--------------------------------------------------------------------------------


 

ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 9.01          Representations and Warranties of Contractor.  Contractor
represents, warrants and covenants to United as of the Effective Date as
follows:

 

(a)           Organization and Qualification.  Contractor is a duly organized
and validly existing corporation in good standing under the laws of its state of
incorporation and has the corporate power and authority to own, operate and use
its assets and to provide the Regional Airline Services.  Contractor is duly
qualified to do business as a foreign corporation under the laws of each
jurisdiction that requires such qualification except where failure to be so
qualified would not have a material adverse effect on the business or assets of
Contractor.

 

(b)           Authority Relative to this Agreement.  Contractor has the
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby in accordance with the terms
hereof.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Contractor.  This Agreement has been duly and
validly executed and delivered by Contractor and is, assuming due execution and
delivery thereof by United and that United has legal power and right to enter
into this Agreement, a valid and binding obligation of Contractor, enforceable
against Contractor in accordance with its terms, except as enforcement hereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).

 

(c)           Broker.  Except for the fees and expenses payable to Raymond James
Financial Inc. (which amounts shall be paid by Contractor), no broker,
investment banker, or other person is entitled to any broker’s, finder’s or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of Contractor.

 

(d)           Permits.  Contractor possesses all material certificates,
authorizations and permits issued by FAA and other applicable federal, state or
foreign regulatory authorities necessary to conduct its business, to provide
Regional Airlines Services and otherwise to perform its obligations hereunder,
and Contractor has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a material adverse effect on
Contractor or on its ability to conduct its business, to provide Regional
Airlines Services and otherwise to perform its obligations hereunder.

 

Section 9.02          Representations and Warranties of United.  United
represents and warrants to Contractor as of the Effective Date as follows:

 

(a)           Organization and Qualification.  United is a duly incorporated and
validly existing corporation in good standing under the laws of the State of
Delaware.

 

42

--------------------------------------------------------------------------------


 

(b)           Authority Relative to this Agreement.  United has the corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of United.  This Agreement has been duly and
validly executed and delivered by United and is, assuming due execution and
delivery thereof by Contractor and that Contractor has legal power and right to
enter into this Agreement, a valid and binding obligation of United, enforceable
against United in accordance with its terms, except as enforcement hereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).

 

(c)           Conflicts; Defaults.  Neither the execution or delivery of this
Agreement nor the performance by United of the transactions contemplated hereby
will (i) violate, conflict with, or constitute a default under any of the terms
of United’s certificate of incorporation, by-laws, or any provision of, or
result in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which United is a party or by which it or its
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity,
(iii) violate any law, statute, judgment, decree, order, rule or regulation of
any governmental authority or body, or (iv) constitute any event which, after
notice or lapse of time or both, would result in such violation, conflict,
default, acceleration or creation or imposition of liens, charges or
encumbrances.

 

(d)           Broker.  No broker, investment banker, or other person is entitled
to any broker’s, finder’s or other similar fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of United.

 

(e)           No Proceedings.  There are no legal or governmental proceedings
pending, or investigations commenced of which United has received notice, in
each case to which United is a party or of which any property or assets of
United is the subject which, if determined adversely to United, would
individually or in the aggregate have a material adverse effect on United or on
its ability to perform its obligations hereunder; and to the best knowledge of
United, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

(f)            No Default Under this Agreement.  To the knowledge of United,
there is not occurring any continuing event that would constitute a default by
Contractor under this Agreement following the Effective Date.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01       Conversion of Covered Aircraft Livery.  For each aircraft
currently subject to a sublease or lease between United and Contractor, at such
time (if ever) as such aircraft enters

 

43

--------------------------------------------------------------------------------


 

service as a Covered Aircraft, if such aircraft is not already prepared in the
livery required by Paragraph 8 of Exhibit G and otherwise appropriately
configured, then United shall be responsible for Contractor’s reasonable
out-of-pocket costs of preparing each Covered Aircraft in such livery and
appropriate configuration prior to its being placed into service hereunder, up
to $*** for each such Covered Aircraft.

 

Section 10.02       Notices.  All notices made pursuant to this Agreement shall
be in writing and shall be deemed given upon (a) a transmitter’s confirmation of
a receipt of a facsimile transmission (but only if followed by confirmed
delivery by a standard overnight courier the following Business Day or if
delivered by hand the following Business Day), or (b) confirmed delivery by a
standard overnight courier or delivered by hand, to the parties at the following
addresses:

 

if to United:

 

United Airlines, Inc.
Willis Tower
233 S. Wacker Drive
Chicago, IL  60606
Attention:  Senior Vice President —United Express
Facsimile No.: (872) 825-0030

 

and to:

 

United Airlines, Inc.
Willis Tower
233 S. Wacker Drive
Chicago, IL  60606
Attention: Vice President — Fleet
Facsimile No.: (872) 825-8113

 

and to:

 

United Airlines, Inc.
Willis Tower
233 S. Wacker Drive
Chicago, IL  60606
Attention: Vice President — Procurement
Facsimile No.: (872) 825-0308

 

with a copy to:

 

United Airlines, Inc.
Willis Tower
233 S. Wacker Drive
Chicago, IL  60606
Attention:  Vice President and Deputy General Counsel
Facsimile No.: (872) 825-0081

 

44

--------------------------------------------------------------------------------


 

if to Contractor:

 

ExpressJet Airlines, Inc.
100 Hartsfield Centre Parkway, Suite 700
Atlanta, Georgia 30354
Attn: Chief Operating Officer
Facsimile No.:                             

 

with a copy to:

 

SkyWest, Inc.
444 River Road
St. George, UT  84790
Attn:  Chief Financial Officer
Facsimile No:  (435) 634 3305
Telephone No: (435) 634-3200

 

if to Parent or any other Guarantor:

 

SkyWest, Inc.
444 River Road
St. George, UT  84790
Attn:  President and COO
Facsimile No:  (435) 634 3305
Telephone No:  (435) (634-3200)

 

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.02.

 

Section 10.03       Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Except with respect to a merger or other consolidation of either party
with another Person or the transfer of all or substantially all of the assets of
either party to another Person (in which event the surviving Person or the
Person acquiring the assets shall be deemed a successor and permitted assign)
(and without limiting United’s rights pursuant to Section 5.02 or 5.03 hereof),
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto without the prior written consent of the
other parties.  In connection with any assignment of this Agreement by
Contractor or merger, consolidation or other similar transaction that results in
a successor to Contractor, Contractor shall bear the cost of any payments or
fees associated with such assignment, merger, consolidation or other similar
transaction, including without limitation, any fees paid to secure route
authorities, operating certificates, permits and any similar costs for
Contractor’s assignee, but excluding any costs incurred by United in connection
with providing notice to head lessors of such assignment, merger, consolidation
or other similar transaction.

 

Section 10.04       Amendment and Modification.  This Agreement may not be
amended or modified in any respect except by a written agreement signed by the
parties hereto that specifically states that it is intended to amend or modify
this Agreement.

 

45

--------------------------------------------------------------------------------


 

Section 10.05       Waiver.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in writing signed by the party against which such
waiver is to be asserted that specifically states that it is intended to waive
such term.  Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement.  No failure by any party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by each party against whom the
existence of such waiver is asserted.

 

Section 10.06       Interpretation.  The table of contents and the section and
other headings and subheadings contained in this Agreement and in the exhibits
and schedules hereto are solely for the purpose of reference, are not part of
the agreement of the parties hereto, and shall not in any way affect the meaning
or interpretation of this Agreement or any exhibit or schedule hereto.  All
references to days (but not Business Days) or months shall be deemed references
to calendar days or months.  All references to “$” shall be deemed references to
United States dollars and, unless otherwise specified, shall be deemed
references to then-current United States dollar amounts and are not intended to
be adjusted for inflation or otherwise.  Unless the context otherwise requires,
any reference to an “Article,” a “Section,” an “Exhibit,” or a “Schedule” shall
be deemed to refer to a section of this Agreement or an exhibit or schedule to
this Agreement, as applicable.  The words “hereof,” “herein” and “hereunder” and
words of similar import referring to this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, unless
otherwise specifically provided, they shall be deemed to be followed by the
words “without limitation.”  All references in this Agreement to the past
practices of “Contractor,” including the practices of “Contractor” during any
historical period (whether under this Agreement or the Existing CPA), shall be
deemed to refer to the performance or practices of the entity that operated
substantially all of the Covered Aircraft during such historical period.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing the
document to be drafted.

 

Section 10.07       Confidentiality.  Except as required by law or stock
exchange or other regulation or in any proceeding to enforce the provisions of
this Agreement, or as otherwise provided below, each party to this Agreement
hereby agrees not to publicize or disclose to any third party the terms or
conditions of this Agreement or any of the Ancillary Agreements, or any exhibit,
schedule or appendix hereto or thereto, or any CPA Records, without the prior
written consent of the other parties thereto (except that a party may disclose
such information to its third-party consultants, advisors and representatives,
in each case who are themselves bound to keep such information confidential). 
Except as required by law or stock exchange or other regulation or in any
proceeding to enforce the provisions of this Agreement or any of the Ancillary
Agreements, or as otherwise provided below, each party hereby agrees not to
disclose to any third party any confidential information or data, both oral and
written, received from the other,

 

46

--------------------------------------------------------------------------------

 

 

whether pursuant to or in connection with this Agreement or any of the Ancillary
Agreements, without the prior written consent of the party providing such
confidential information or data (except that a party may disclose such
information to its third-party consultants, advisors and representatives, in
each case who are themselves bound to keep such information confidential).  Each
party hereby agrees not to use any such confidential information or data of the
other party other than in connection with performing their respective
obligations or enforcing their respective rights under this Agreement or any of
the Ancillary Agreements, or as otherwise expressly permitted or contemplated by
this Agreement or any of the Ancillary Agreements.  If either party is served
with a subpoena or other process requiring the production or disclosure of any
of such agreements or information, then the party receiving such subpoena or
other process, before complying with such subpoena or other process, shall
immediately notify the other parties hereto of the same and permit said other
parties a reasonable period of time to intervene and contest disclosure or
production.  Upon termination of this Agreement, each party must return to each
other any confidential information or data received from the other which is
still in the recipient’s possession or control.  Without limiting the foregoing,
no party shall be prevented from disclosing the following terms of this
Agreement: the number of aircraft subject hereto, the periods for which such
aircraft are subject hereto, and any termination provisions contained herein. 
The provisions of this Section 10.07 shall survive the termination of this
Agreement for a period of ten years.

 

Section 10.08       Survival.  The obligations of the parties under
Section 2.02, Section 2.08, Section 2.09, Article III, Article IV, Article VII,
Section 8.03(f), Section 8.03(i), Section 10.02, Section 10.07, Section 10.08,
Section 10.11, Section 10.12, Section 10.13, Section 10.14, Section 10.15,
Section 10.16, Exhibit G, Exhibit H and Exhibit M (to the extent of any
surviving obligations of Contractor) shall survive the expiration or termination
of this Agreement.

 

Section 10.09       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Agreement may be
executed by facsimile signature.

 

Section 10.10       Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.11       Equitable Remedies; Limitation on Damages.

 

(a)           Equitable Remedies.  Each party acknowledges and agrees that,
under certain circumstances, the breach by a party of a term or provision of
this Agreement will materially and irreparably harm the other party, that money
damages will accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any breach of the provisions of this Agreement.

 

47

--------------------------------------------------------------------------------


 

(b)           Other Limitations on Seeking Damages.  Neither the right of any
party to terminate this Agreement, nor the exercise of such right, shall
constitute a limitation on such party’s right to seek damages or such other
legal redress to which to which such party may otherwise be entitled; provided,
that absent the occurrence of another breach of this Agreement by Contractor and
without limiting the effect of the provisions of Sections 2.07 and 4.18, United
shall not be entitled to seek damages solely for the occurrence of (i) an event
of Cause of the type described in clause (iii) of the definition thereof, (ii) a
material breach of the type described in clauses (viii) or (x) of
Section 8.02(b), or (iii) any other breach of this Agreement directly
attributable to the matters described in clauses (i) or (ii) above.

 

Section 10.12       Relationship of Parties.  Nothing in this Agreement shall be
interpreted or construed as establishing between the parties a partnership,
joint venture or other similar arrangement.

 

Section 10.13       Entire Agreement; No Third-Party Beneficiaries.  This
Agreement (including the exhibits and schedules hereto) and the Ancillary
Agreements are intended by the parties as a complete statement of the entire
agreement and understanding of the parties with respect to the subject matter
hereof and all matters between the parties related to the subject matter herein
or therein set forth.  Specifically, this Agreement and each Ancillary Agreement
shall constitute a single, integrated agreement.  This Agreement is made among,
and for the benefit of, the parties hereto, and the parties do not intend to
create any third-party beneficiaries hereby, and no other Person shall have any
rights arising under, or interests in or to, this Agreement.

 

Section 10.14       Governing Law.  This Agreement is subject to, and will be
governed by and interpreted in accordance with, the laws of the State of New
York, excluding conflicts of laws principles, and of the United States of
America.  Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement may only be brought in the United
States District Court for the Southern District of New York (or, if such court
does not accept jurisdiction, such action or proceeding may only be brought in
any New York state court sitting in the County of New York, New York) and each
of the parties hereto irrevocably consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives, to the fullest extent permitted by law, any objection to
venue laid therein.  Notwithstanding the preceding sentence, process in any
action or proceeding referred to therein may be served by appropriate means on
the other party outside of the Southern District of New York (or the County of
New York, New York, as applicable).  Each party further agrees to waive any
right to a trial by jury.  Because a breach of the provisions of this Agreement
could not adequately be compensated by money damages, any party shall be
entitled to an injunction restraining such breach or threatened breach and to
specific performance of any provision of this Agreement and, in either case, no
bond or other security shall be required in connection therewith, and the
parties hereby consent to the issuance of such injunction and to the ordering of
specific performance.

 

Section 10.15       Guaranty.  Contemporaneous with the execution and delivery
of this Agreement, Guarantor shall execute a guaranty in favor of United in the
form of Exhibit M.

 

48

--------------------------------------------------------------------------------


 

Section 10.16       Right of Set-Off.  Subject to Section 3.06(c), if any party
hereto shall be in default hereunder or under any Ancillary Agreement to any
other party hereto, then in any such case the non defaulting party shall be
entitled to set off from any payment owed by such non defaulting party to the
defaulting party hereunder any amount due and owing by the defaulting party to
the non defaulting party thereunder and not subject to dispute in good faith;
provided, that contemporaneously with any such set off, the non-defaulting party
shall, unless legally enjoined or otherwise stayed from doing so, give written
notice of such action to the defaulting party; provided further, that the
failure to give such notice shall not affect the validity of the set off.  It is
specifically agreed that (i) for purposes of the set off by any non defaulting
party, mutuality shall be deemed to exist between United and Contractor;
(ii) reciprocity between United and Contractor exists with respect to their
relative rights and obligations in respect of any such set off; and (iii) the
right of set off is given as additional security to induce the parties to enter
into the transactions contemplated hereby and by the Ancillary Agreements.  Upon
completion of any such set off, the obligation of the defaulting party to the
non defaulting party shall be extinguished to the extent of the amount so
set-off.  Each party hereto further waives any right to assert as a defense to
any attempted set off the requirements of liquidation or mutuality.  This
set-off provision shall be without prejudice, and in addition, to any right of
set off, combination of accounts, lien or other right to which any non
defaulting party is at any time otherwise entitled (either by operation of law,
contract or otherwise), including without limitation pursuant to
Section 3.06(b)(ii) hereof.

 

Section 10.17       Cooperation with Respect to Reporting.  Each of the parties
hereto agrees to use its commercially reasonable efforts to cooperate with each
other party in providing necessary data, to the extent in the possession of the
first party, required by such other party in order to meet any reporting
requirements to, or otherwise in connection with any filing with or provision of
information to be made to, any regulatory agency or other governmental
authority.

 

Section 10.18       Amendment of Certain Contracts.  Without United’s express
prior written consent, (and such consent shall not be unreasonably withheld)
Contractor shall not amend, supplement, grant a waiver or extension under, or
otherwise modify or enter into a replacement contract for, the Embraer Contract
or any Flight Hour Agreement.  In addition, Contractor shall use its reasonable
commercial efforts to assist United in the negotiation of any Flight Hour
Agreement or any amendment thereto.

 

Section 10.19       Additional Provisions Relating to Labor Strike.

 

(a)           Contractor shall use commercially reasonable efforts to prevent a
Labor Strike.  However, in the event of any Labor Strike (or during or after any
cooling off period prior to such Labor Strike), then Contractor shall use
commercially reasonable efforts to seek a third party airline to operate, should
a Labor Strike occur, either CRJ-200 aircraft or ERJ-145 aircraft in place of
the Covered Aircraft operated by Contractor under this Agreement immediately
prior to such Labor Strike (“Third Party Replacement Aircraft”), subject to
United’s consent in United’s sole but good faith discretion (a “Third Party
Consent”).  If (v) a Labor Strike occurs, and (w) a third party operates Third
Party Replacement Aircraft in Regional Airline Services sufficient to cover all
the flying performed by the Covered Aircraft immediately prior to such Labor
Strike without material interruption in the provision of Regional Airline
Services and without material deviation from the provisions and standards set
forth in this Agreement, then,

 

49

--------------------------------------------------------------------------------


 

absent the occurrence of another breach of this Agreement by Contractor and
without limiting the effect of the provisions of Sections 2.07 and 4.18, United
shall not be entitled to seek damages solely for the occurrence of an event of
Cause of the type described in clause (iii) of the definition thereof in respect
of such Labor Strike.  However, if (x) a Labor Strike occurs, and (y) either
(I) a third party cannot or does not operate Third Party Replacement Aircraft in
Regional Airline Services sufficient to cover all the flying performed by the
Covered Aircraft immediately prior to such Labor Strike without material
interruption in the provision of Regional Airline Services and without material
deviation from the provisions and standards set forth in this Agreement or
(II) United does not provide a Third Party Consent, then, in respect of such
Labor Strike, United shall be entitled to all remedies (including any direct
damages) available under this Agreement notwithstanding anything to the contrary
in Section 10.11(b); provided that Contractor and Guarantor shall not be liable,
collectively, for any damages or payment obligations relating to this Agreement
and the Ancillary Agreements directly attributable to any such Labor Strike
exceeding the greater of (aa) $*** and (bb) (A) the product of (I) $*** and
(II) the number of Covered Aircraft at the relevant time of application (which
shall be the beginning of the cooling off period less any aircraft naturally
expiring during such period), minus (B) an amount equal to the product of
(III) the number of Third Party Replacement Aircraft that provide Regional
Airline Services in lieu of Contractor providing such Regional Airline Services
without material interruption and without material deviation from the provisions
and standards set forth in this Agreement and (IV) $***.

 

(b)           In addition to and without limiting United’s rights in
Section 10.19(a), upon the occurrence of any Labor Strike or any cooling off
period prior to a Labor Strike, in each case, notwithstanding anything to the
contrary in this Agreement, United shall have the right to suspend indefinitely
any or all space available standby business and personal use travel privileges
provided hereunder, effective immediately upon delivery of written notice to
Contractor or Parent; provided that, if both (x) United suspends any such travel
privileges pursuant to this Section 10.19(b) and (y) as a result thereof,
Contractor can demonstrate to United’s reasonable satisfaction that a Scheduled
Flight that was to occur during either such a cooling off period or after the
cessation of the Labor Strike was cancelled directly as a result of such
suspension, then such cancelled flight shall be considered an Uncontrollable
Cancellation under this Agreement.

 

Section 10.20       Customer Satisfaction Goal.  Contractor acknowledges and
agrees that a Customer Satisfaction goal based on United’s flight survey
responses shall be added to this Agreement effective as of June 30, 2015, the
final methodology of which is subject to further discussion and the mutual
agreement of United and Contractor.

 

Section 10.21       Additional Agreements Relating to ***.

 

(a)           Contractor shall become a signatory carrier at *** through the
execution of the *** Airport Amended and Restated Airport Use Agreement and
Terminal Facilities Lease (the “ULA”). With respect to any costs and expenses
incurred by Contractor under the terms of the ULA as a result of becoming a
signatory carrier at *** as provided herein with no space lease obligation,
Contractor shall pass such costs and expenses through to United for
reimbursement by United.

 

50

--------------------------------------------------------------------------------


 

(b)           As and when directed in writing by United, Contractor shall vote
as directed in writing by United, on any matters submitted to carriers for a
vote if such matters concern, or may result in, any costs, direct or indirect,
to be paid for and/or reimbursed by United at ***; provided, however, that the
foregoing in this clause (b) shall not apply if both (x) any such matter would
result in a direct increase in rates and charges, or a new rate or charge, as
imposed by the airport for Contractor, during the Term and (y) either (I) such
increase or new rate or charge is not paid for and/or reimbursed by United as
required under a written agreement, or (II) United does not otherwise agree at
such time to pay for or reimburse such rate or charge when due.

 

Section 10.22       Effective Amendment. The parties acknowledge and agree that,
immediately upon the execution of this Agreement and without any further action
of any of the parties, each of the Ancillary Agreements (other than pursuant to
Exhibits B, M and P, each of which the parties shall execute separately in the
applicable form of such respective Ancillary Agreement attached to this
Agreement as of the Effective Date) shall be deemed to have been executed by
each of United and Contractor in the applicable form of each such respective
Ancillary Agreement attached to this Agreement as of the Effective Date.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Capacity Purchase Agreement to be duly executed and delivered as of November 7,
2014.

 

 

UNITED AIRLINES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXPRESSJET AIRLINES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED CAPACITY PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
Covered Aircraft

 

***

 

SCHEDULE 1 - 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 1A

 

Replacement Schedule Applicable in an Event of Default

 

[UNITED TO PROVIDE AS APPLICABLE]

 

SCHEDULE 1A - 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
Transition Aircraft and Spare Engines

 

***

 

SCHEDULE 2 - 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(1)
Compensation for Capacity Purchase

 

A.            Base and Incentive Compensation.

 

1.                                      Base Compensation. United will pay to
Contractor, in respect of block hours, departures and each month of the Term for
each Covered Aircraft, an amount calculated for each of the foregoing
measurements and aggregated, as follows for each calendar month:

 

a.                                      ***% of the number of block hours set
forth on the Final Monthly Schedule for such month, multiplied by the “for each
block hour” rate as set forth in Appendix 1 hereto; plus

 

b.                                      the weighted average number of Covered
Aircraft during such month, multiplied by the rate “for each Covered Aircraft
for each month in the Term” as set forth in Appendix 1 hereto; plus

 

c.                                       ***% of the number of departures set
forth on the Final Monthly Schedule for such month, multiplied by the “for each
departure” rate as set forth in Appendix 1 hereto.

 

For purposes of this Paragraph 1, the weighted average number of Covered
Aircraft during any month shall be calculated by determining, for each Covered
Aircraft, the number of days during such month during which such aircraft was a
Covered Aircraft, and then aggregating such number of days for all Covered
Aircraft, and then dividing such aggregate number of days by the number of days
in such month.  For the avoidance of doubt, for the purposes of this Agreement,
an aircraft shall be included in the foregoing calculation only for the period
beginning on the date on which such aircraft actually enters service as a
Covered Aircraft and ending on the date on which such aircraft is withdrawn from
the capacity purchase provisions of this Agreement and is no longer a Covered
Aircraft hereunder (including without limitation any withdrawal pursuant to
Article II and Article VIII of this Agreement).  In addition, United will pay
Contractor an allocation for Reconciled Expenses set forth in Appendix 3, and as
reconciled and further described in Paragraph B(5)(a) below:

 

d.                                      for Reconciled Expenses constituting
payments described in clauses (i), (ii), (v), (viii), (ix), (xi) and (xii) of
Paragraph B(5)(a) of this Schedule 3, Base Compensation shall include the amount
set forth for such Reconciled Expenses on Appendix 3; and

 

e.                                       for Reconciled Expenses described in
clauses (iii), (iv), (vi), (vii), (x), (xiii) and (xiv) of Paragraph B(5)(a) of
this Schedule 3, Base

 

--------------------------------------------------------------------------------

(1)  For the avoidance of doubt, the parties acknowledge and agree that, in the
event of an Event of Default, during the Default Modification Period, all
references in the Agreement to Schedule 1 shall be deemed to be references to
such schedule as replaced or modified pursuant to the terms and conditions of
Section 8.04 of the Agreement.

 

SCHEDULE 3 - 1

 

--------------------------------------------------------------------------------

 

Compensation shall include an allocation based on the statistical drivers set
forth for such Reconciled Expenses on Appendix 3 and calculated in accordance
with Paragraph B(5)(b).

 

The aggregate Base Compensation shall be invoiced as provided in
Section 3.06(a).

 

2.                                      Incentive Compensation.  With respect to
each calendar month, incentive compensation shall be calculated as follows:

 

a.                                      On-Time Bonus/Rebate.  The
reconciliation for any calendar month shall include, as applicable, a bonus
(represented by a payment by United to Contractor) or a rebate (represented by a
payment by Contractor to United), in each case in respect of on-time
performance, as determined pursuant to paragraph 1 of Appendix 4 to this
Schedule 3.

 

b.                                      Fuel Efficiency Bonus.  The
reconciliation shall include, when and as applicable, a bonus (represented by a
payment by United to Contractor) as determined pursuant to paragraph 2 of
Appendix 4 to this Schedule 3.

 

The aggregate Incentive Compensation shall be invoiced as provided in
Section 3.06(b).

 

3.                                      United-Directed Cancellations.  Subject
to Section 8.04, effective as of July 1, 2014 and for each calendar month
thereafter, if United, following delivery of a Final Monthly Schedule, directs
the cancellation of flights (each, a “United Cancelled Flight” and collectively,
the “United Cancelled Flights”) and that flight cancellation is coded in
United’s systems as a United initiated cancel then United shall pay Contractor
in accordance with the rates set forth for on Appendix 7 to Schedule 3 for each
United Cancelled Flight, as if each such United Cancelled Flight had been
operated as contemplated in the Final Monthly Schedule as the sole compensation
for such flight. Any Scheduled Flight canceled at United’s direction shall be
coded in accordance with United’s standard practices as an Uncontrollable
Cancellation. All payments will be based upon the scheduled block hours and
departures for such Scheduled Flight cancellations directed by United. No
payments will be made for Reconciled Expenses with the statistical categories of
“departures” or “block hours”. The United directed cancellations will not affect
payments relating to the rate “For each Covered Aircraft for each month in the
term” or for other Reconciled Expenses.  For avoidance of doubt, the foregoing
payment shall be paid for all United Cancelled Flights even if the Base
Compensation Rates for the applicable Covered Aircraft subject to such
cancellation as set forth in Appendix 1 to this Schedule 3 do not provide for a
“departure” payment with respect to the applicable Covered Aircraft.

 

SCHEDULE 3 - 2

--------------------------------------------------------------------------------


 

B.                                    Expenses and Reconciliation.

 

1.                                      With respect to Scheduled Flights, in
consideration of the provision by Contractor of Regional Airline Services and
its compliance with the other terms and conditions of this Agreement, the
following expenses listed within Paragraph (B)(1) of this Schedule 3 shall be
incurred directly by United:

 

a.                                      passenger and cargo revenue-related
expenses, including but not limited to commissions, ticket and airway bill taxes
and fees related to the transportation of passengers or cargo, food, beverage
costs and catering, charges for fare or tariff filings, sales and advertising
costs, computer reservation system fees, credit card fees, interline fees,
revenue taxes, GDS fees, airport collateral materials, reservation costs,
revenue accounting costs, including costs associated with ticket sales reporting
and unreported sales, usage, maintenance and replacement costs related to
equipment relevant to onboard sales and payment transaction processes as
outlined in United’s policies and procedures in quantities consistent with
standards used by United, MileagePlus participation costs and United Currencies;

 

b.                                      glycol, de-icing and snow removal costs
at United Airports;

 

c.                                       denied boarding amenities and related
travel certificates in respect of delayed or cancelled flights distributed in a
manner consistent with United’s policies and procedures (regardless of whether
attributable to Contractor’s operations in the normal course of business);

 

d.                                      passenger-related interrupted trip costs
(including hotel, meal and calling cards vouchers) and baggage handling claims,
baggage repairs, baggage delivery costs and oversales distributed or made in a
manner consistent with United’s policies and procedures (regardless of whether
attributable to Contractor’s operations in the normal course of business);

 

e.                                       as provided by and in consideration of
Contractor’s compliance with its obligations under the Fuel Purchasing
Agreement, Fuel, Fuel taxes and Fuel into plane charges, including
administration fees, if any;

 

f.                                        rent for Terminal Facilities at United
Airports;

 

g.                                       ground handling costs at United
Airports, for which costs United is responsible pursuant to the United Ground
Handling Agreement;

 

h.                                      technology services related to all
passenger services processes;

 

i.                                          TSA fees or charges and any other
passenger security fees or charges for security at all United Airports, but
without limiting the parties respective obligations relating to regulatory and
other fines pursuant to Article VII; and

 

SCHEDULE 3 - 3

--------------------------------------------------------------------------------


 

j.                                         if United elects to procure, or
arrange for the procurement of, aircraft fuel and/or Fuel Services, as the case
may be, pursuant to Section 4.10(b), and in consideration of Contractor’s
compliance with its obligations under such Section 4.10, (I) the cost of such
fuel procurement, including any administration fees, taxes or other charges of
any fuel supplier, and/or (II) charges for such Fuel Services, as applicable.

 

2.                                      Flight Reconciliation.

 

a.                                      With respect to Scheduled Flights, for
any calendar month in which Contractor’s actual block hours flown exceeds the
block hours invoiced pursuant to Paragraph A(1)(a) for such calendar month, then
the reconciliation for such period shall include a payment by United to
Contractor in an amount equal to the product of (i) the difference between the
actual block hours flown for Scheduled Flights and such invoiced block hours,
multiplied by (ii) the “for each block hour” rate as set forth in Appendix 1
hereto.

 

b.                                      With respect to Scheduled Flights, for
any calendar month for which the block hours invoiced pursuant to Paragraph
A(1)(a) exceeds Contractor’s actual block hours flown in such calendar month,
then the reconciliation for such period shall include a payment by Contractor to
United in an amount equal to the product of (i) the difference between such
invoiced block hours and the actual block hours flown for Scheduled Flights,
multiplied by (ii) the “for each block hour” rate as set forth in Appendix 1
hereto.

 

c.                                       To the extent consistent with past
practice under the capacity purchase agreement between Contractor and United in
place immediately prior to the date of this Agreement, Contractor’s “actual
block hours flown” shall include block hours operated for all completed
Scheduled Flights, including those resulting from any unscheduled stop required
prior to the completion of a Scheduled Flight, however, “actual block hours
flown” shall not include any block hours resulting from or attributable to
ground returns or air returns.

 

d.                                      With respect to Scheduled Flights, for
any calendar month in which the number of departures actually flown by
Contractor for Scheduled Flights in such calendar month exceeds the number of
departures for which United is invoiced by Contractor for Scheduled Flights for
such calendar month pursuant to Paragraph A(1)(c), then the reconciliation for
such calendar month shall include a payment by United to Contractor in an amount
equal to the product of (i) the difference between the number of departures
actually flown by Contractor for Scheduled Flights in such calendar month and
the number of departures for which United is invoiced by Contractor for
Scheduled Flights in such calendar month and (ii) the

 

SCHEDULE 3 - 4

--------------------------------------------------------------------------------


 

“for each departure” rate set forth in Appendix 1 hereto for the applicable
Covered Aircraft.

 

e.                                       With respect to Scheduled Flights, for
any calendar month in which the number of departures for which United is
invoiced by Contractor for Scheduled Flights in such calendar month pursuant to
Paragraph A(1)(c) exceeds the number of departures actually flown by Contractor
for Scheduled Flights in such calendar month, then the reconciliation for such
calendar month shall include a payment by Contractor to United in an amount
equal to the product of (i) the difference between the number of departures for
which United is invoiced by Contractor for Scheduled Flights for such calendar
month and the number of departures actually flown by Contractor for Scheduled
Flights in such calendar month and (ii) the “for each departure” rate as set
forth in Appendix 1 hereto for the applicable Covered Aircraft.

 

3.                                      Flight Cancellation
Reconciliation/Controllable Completion Bonus and Rebate.

 

a.                                      United and Contractor have developed a
monthly incentive program (the “Controllable Completion Incentive Program”)
under which Contractor shall either earn monthly incentive payments or pay
United rebates for such month, all as more fully set forth below:

 

i.                  Under the Controllable Completion Incentive Program, an
operating performance goal for Contractor’s operation of Scheduled Flights shall
be set with respect to Controllable Completion Factor (the “Controllable
Completion Operating Goal”).  The Controllable Completion Operating Goal and
adjustments used to create this goal will be calculated using two (2) decimal
points.  The Controllable Completion Operating Goal for the first period shall
be effective as of July 1, 2014 and shall continue through and including the
next December 31, and shall be reestablished for each succeeding calendar year,
using the applicable predetermined methodology as set forth below:

 

a.              If the level of performance with respect to Controllable
Completion Factor achieved by United’s domestic mainline operations for the most
recent calendar year completed prior to the beginning of such period Domestic
Mainline Operations Performance Level (the “Domestic Mainline Operations
Performance Level”) is greater than the United Express Best Practice Operating
Performance (as defined below), then Controllable Completion Operating Goal for
the upcoming period shall be equal to United’s aggregate Controllable Completion
Factor for its domestic mainline operations for the measured period, adjusted
downward by *** percentage points.  “United Express Best Practice Operating
Performance” means the simple arithmetic average of twelve levels of
performance, representing

 

SCHEDULE 3 - 5

--------------------------------------------------------------------------------


 

the highest level of performance with regard to such measure achieved for each
calendar month during the most recent calendar year completed prior to the
beginning of such period (determined separately for each such month), by any
contractor of regional airline services under the “United Express” brand; it
being understood that the highest level of performance may be achieved by
different contractors or service providers in different months, and pursuant to
this Agreement or other agreements with United.

 

b.              If the United Express Best Practice Operating Performance
(measured for the prior calendar year) is greater than the Domestic Mainline
Operations Performance Level (measured for the prior calendar year), then the
Controllable Completion Operating Goal for the upcoming period shall be equal to
the Controllable Completion Factor constituting part of the United Express Best
Practice Operating Performance (measured for the prior year), adjusted downward
by *** percentage points.

 

ii.               Performance Levels.  The Controllable Completion Operating
Goal shall be used to determine four performance levels, “A,” “B,” “C” and “D”
(each a “Performance Level”) as follows:

 

a.              Effective July 1, 2014 and continuing until December 31, 2014,
Performance Levels shall be as follows:

 

i.                  “A” Performance Level = ***

 

ii.               “B” Performance Level = ***

 

iii.            “C” Performance Level = ***

 

iv.           “D” Performance Level = ***

 

b.              Effective as of January 1, 2015 and continuing thereafter, the
Performance Levels shall be as follows:

 

i.                  “A” Performance Level = Above Controllable Completion
Operating Goal + *** points

 

ii.               “B” Performance Level = Controllable Completion Operating Goal

 

iii.            “C” Performance Level = Controllable Completion Operating Goal —
*** points

 

iv.           “D” Performance Level = Below “C” Performance Level

 

SCHEDULE 3 - 6

--------------------------------------------------------------------------------


 

iii.            For each calendar month during the Term during which Scheduled
Flights shall have been flown, Contractor’s level of performance under this
Agreement with respect to the Controllable Completion Operating Goal
(“Contractor’s Performance”) shall be measured against the Performance Levels,
and a “Contractor Grade” shall be determined with respect to the Controllable
Completion Operating Goal.

 

iv.           Following the determination of each Contractor Grade for each
month, any applicable bonus payment or rebate payment shall be determined as
follows, and such bonus or rebate for the applicable month shall be incorporated
into the reconciliation process set forth in B.2 of this Schedule 3 (any payment
owed to Contractor by United associated with such determination, a “CCF Bonus”
and any payment owed to United by Contractor associated with such determination,
a “CCF Rebate”):

 

Contractor Grade

 

CCF Bonus or CCF Rebate

 

Amount to be Paid

A

 

CCF Bonus

 

(Controllable Completion Factor Incentive Rate) * (Number of cancellations
associated with lowest end of the range for the “A” Performance Level minus
Number of Controllable Cancellations in such Month)

B

 

None

 

N/A

C

 

CCF Rebate

 

(Controllable Completion Factor Incentive Rate) * (***) * (Number of
Controllable Cancellations in such Month minus Number of cancellations
associated with the lowest end of the range for the “B” Performance Level)

D

 

CCF Rebate

 

(Controllable Completion Factor Incentive Rate) * (Number of Controllable
Cancellations in such

 

SCHEDULE 3 - 7

--------------------------------------------------------------------------------


 

 

 

 

 

Month minus Number of cancellations associated with the lowest end of the range
for the “B” Performance Level)

 

b.                                      For all purposes of this Agreement, the
following provisions shall apply:

 

i.                  After presentation of the Final Monthly Schedule pursuant to
Section 2.01(b) of the Agreement, if United makes any changes to such schedule
(whether through a schedule modification or other communication) that result in
a cancellation of a Scheduled Flight, then such cancellation shall constitute an
Uncontrollable Cancellation.

 

ii.               If any proposed Scheduled Flight on a planned flight schedule
involves a flight to a new airport which will be a Contractor Airport, and
Contractor experiences a delay in preparing the required facilities and making
all necessary arrangements to complete a flight to such airport, which delay
either (i) is caused by the Environmental Protection Agency, airport or any
other governmental authority, or (ii) occurs after Contractor received less than
90 days’ advance notice of such Scheduled Flight to a new airport and used its
commercially reasonable efforts to prepare the required facilities and make all
necessary arrangements (all in accordance with the Master Facility and Ground
Handling Agreement), and in either case such Scheduled Flight is cancelled, then
such cancellation shall constitute an Uncontrollable Cancellation; it being
understood that any airport to which Contractor flies on the Effective Date or
has previously flown pursuant to this Agreement shall not constitute a “new
airport.”

 

c.                                       [Reserved].

 

d.                                      Without limiting Contractor’s right to
submit a Schedule Reduction Request, any cancellation due to Contractor’s
inability to operate a Scheduled Flight due to Contractor’s inability to hire
pilots, or any pilot or other labor group shortage, including, without
limitation, as a result of a Labor Strike, shall be considered a Controllable
Cancellation; provided that, only if Contractor and SkyWest Airlines are taking
commercially reasonable efforts to resolve such shortage, the foregoing shall
not apply and such cancellation shall be deemed an Uncontrollable Cancellation
to the extent that, and only for such Scheduled Flights for which, Contractor
reasonably demonstrates to United that the inability to hire pilots, or any such
pilot or other labor group shortage, is due to market conditions proportionately
affecting all of the operations of Contractor and SkyWest Airlines.

 

SCHEDULE 3 - 8

--------------------------------------------------------------------------------


 

e.                                       Without limiting Contractor’s right to
submit a Schedule Reduction Request, any cancellation due to Contractor’s
inability to operate a Scheduled Flight due to pilot attrition, shall be
considered a Controllable Cancellation; provided that, only if Contractor and
SkyWest Airlines are taking commercially reasonable efforts to resolve such
shortage, the foregoing shall not apply and such cancellation shall be deemed an
Uncontrollable Cancellation to the extent that, and only for such Scheduled
Flights for which, Contractor reasonably demonstrates to United that the
attrition is substantially caused by increased hiring by United of Contractor’s
and SkyWest Airlines’ pilots (i.e. over a historical hiring percentage of all
Contractor’s and SkyWest Airlines’ pilots).

 

f.                                        Contractor hereby agrees that each
cancellation of a Scheduled Flight shall be designated as either a Controllable
Cancellation or an Uncontrollable Cancellation on a basis consistent with
United’s historical experience and practice with operators of its regional
jets.  The parties shall reconcile any differences in the designation of
Scheduled Flights on a monthly basis in connection with the general financial
reconciliation for such month.

 

4.                                      Compensation for Lower Block Hours
Scheduled per Covered Aircraft.  If, for any calendar quarter, (A) the product
of (x) the number of days in such calendar quarter, multiplied by (y) *** hours
per day, multiplied by (z) the weighted average number of Covered Aircraft,
available each day for such calendar quarter (determined as provided below)
exceeds (B) the number of scheduled block hours for all Scheduled Flights during
such calendar quarter, then within 60 days after the end of such calendar
quarter United shall pay to Contractor an amount equal to the product of such
excess number of hours multiplied by the appropriate rate, determined as set
forth in the immediately succeeding sentence; provided, that no payment shall be
made for any calendar quarter in which (x) a Labor Strike shall have occurred or
(y) United reduced the number of scheduled block hours in connection with or in
response to Contractor’s failure to remain in material compliance with its
obligations arising under this Agreement or any Ancillary Agreement, or
otherwise as a result of a material event outside of United’s reasonable control
(including without limitation grounding of Covered Aircraft, the imposition of
flight caps or other material regulatory action involving Covered Aircraft
and/or airports serviced or to be serviced by Covered Aircraft).  The
appropriate rate to be used for purposes of payment calculation as set forth
above shall be determined by using the rate set forth on Appendix 6 to
Schedule 3 for the applicable quarter (I) under the column corresponding to the
number of consecutive quarters in which the amount described in clause (A) above
exceeds the amount described in clause (B) above, and (II) in the row
corresponding to the “Scheduled Utilization”, which shall be calculated by
taking the block hours referenced in clause (B) above divided by the product of
(x) the weighted average number of Covered Aircraft available each day for such
calendar quarter (determined as provided below) multiplied by (y) the number of
days during such quarter.  For example, if the amount described in clause
(A) above exceeds the amount described in clause (B) above for three consecutive
quarters and the

 

SCHEDULE 3 - 9

--------------------------------------------------------------------------------


 

Scheduled Utilization was *** for the third such quarter, then the rate for such
third quarter pursuant to this Paragraph B(4) would be $*** for each block hour
that the amount described in clause (A) above exceeds the amount described in
clause (B) above.  The weighted average number of Covered Aircraft available
each day for such calendar quarter shall be calculated by determining, for each
Covered Aircraft other than Spare Aircraft, the number of days during such
calendar quarter during which such aircraft was a Covered Aircraft and available
for scheduling, and then aggregating such number of days for all Covered
Aircraft other than Spare Aircraft, and then dividing such aggregate number of
days by the number of days in such calendar quarter.

 

5.                                      Reconciled Expenses.

 

a.                                      The following expenses incurred in
connection with Scheduled Flights shall be reconciled monthly (except as
specifically set forth below) to actual costs (“Reconciled Expenses”):

 

(i) rent paid by Contractor for Terminal Facilities at Contractor Airports (it
being understood, for the avoidance of doubt, that the term “rent” as used
herein shall not be deemed to include indemnity or similar payments,
irrespective of its definition under any applicable lease, except to the extent
such indemnity or similar payment is attributable to the fault or neglect of
United);

 

(ii) property taxes (but excluding all other taxes including without limitation
income, profits, withholding, employment, social security, disability,
occupation, severance, excise ad valorem, sales, use and franchise taxes);

 

(iii) Aviation Insurance premiums, and deductibles payable by United pursuant to
Paragraph B(6)(f) below or otherwise payable under Aviation Insurance not part
of a combined placement pursuant to Section 6.04; provided, that if United and
Contractor are not participating in a combined placement pursuant to
Section 6.04, then United shall not pay to Contractor (A) in respect of premiums
payable pursuant to this clause (iii), any amount that is in excess of the
amount payable pursuant to Paragraph B(6)(a) or Paragraph B(6)(b) below, as
applicable or (B) in respect of deductibles payable pursuant to this clause
(iii), any amount that is in excess of maximum amount reimbursable by United
pursuant to Paragraph B(6)(f) below immediately prior to Contractor ceasing to
participate in such combined placement;

 

(iv) landing fees other than deposits or similar payments (irrespective of the
definition of “landing fees” in any applicable airport agreement);

 

(v) glycol and de-icing costs at Contractor Airports;

 

SCHEDULE 3 - 10

--------------------------------------------------------------------------------


 

(vi) air navigation fees paid to NavCanada (or any Canadian successor thereto)
and Servicios a la Navegacion en el Espacio Aereo Mexicano (SENEAM) (or any
Mexican successor thereto), in each case in respect of Scheduled Flights, it
being understood that any fees paid to secure route authorities (other than in
connection with the initiation of routes not previously flown by Contractor),
operating certificates, permits and any related costs will not be considered air
navigation fees;

 

(vii) the amount of TSA fees or charges and any other passenger security fees or
charges for security at all Contractor Airports, other than such fees and
charges for which United is or would be entitled to indemnification under
Article VII;

 

(viii) Incentive Program Costs;

 

(ix) costs of operating ARINC aircraft communications addressing and reporting
systems;

 

(x) landing gear overhaul and Landing Gear LLP costs;

 

(xi) replacement costs for Engine LLPs that reach their life limit;

 

(xii) replacement costs for Spare Engine LLPs that reach their life limit,
subject to the limitations set forth in Paragraph (B)(7);

 

(xiii) payments made by Contractor for “power-by-the-hour” services under the
Engine Maintenance Agreement, or alternate arrangement agreed to by Contractor
and United, such agreement not to be unreasonably withheld, conditioned or
delayed; and

 

(xiv) as provided by and in consideration of Contractor’s compliance with its
obligations under Section 4.10, (A) if United shall not have elected to procure
fuel pursuant to clause (i) of Section 4.10(b), the cost of such fuel
procurement, including any administration fees, taxes or other charges of any
fuel supplier, and (B) if United shall not have elected to procure Fuel Services
for or on behalf of Contractor pursuant to clause (ii) of Section 4.10(b),
charges for Fuel Services;

 

The Base Compensation includes allocations of the Reconciled Expenses as set
forth in Appendix 3 and with respect to certain Reconciled Expenses, as further
provided in Paragraph B(5)(b) below.  If in any month the Contractor’s actual
Reconciled Expenses exceed the amount of Reconciled Expenses included in the
Base Compensation in accordance with Appendix 3 and with respect to certain
Reconciled Expenses as further provided in Paragraph B(5)(b) below for such
month, United shall pay to Contractor an amount equal to such difference.  If in
any month the amount of Reconciled Expenses included in the Base Compensation in
accordance with Appendix 3 and with respect to certain Reconciled

 

SCHEDULE 3 - 11

--------------------------------------------------------------------------------

 

Expenses as further provided in Paragraph B(5)(b) below for such month exceeds
the Contractor’s actual Reconciled Expenses, Contractor shall pay to United an
amount equal to such difference.

 

b.                                      The allocations included in Base
Compensation for Reconciled Expenses of the type set forth in
Paragraph A(1)(e) for any particular month shall be calculated as provided
below:

 

I.                                        The amount of Aviation Insurance costs
referred to in clause (iii) of Paragraph B(5)(a) and the amount of TSA fees or
charges and any other passenger security fees or charges at all Contractor
Airports for security referred to in clause (vii) of Paragraph B(5)(a) included
in the Base Compensation for any particular month will be equal to the product
of (1) the insurance rate and TSA rates set forth on Appendix 3 multiplied by
(2) the Forecasted Passengers for such month.

 

II.                                   The amount of landing fees referred to in
clause (iv) of Paragraph B(5)(a) and the amount of Canada and Mexico air
navigation fees referred to in clause (vi) of Paragraph B(5)(a) included in the
Base Compensation for any particular month will be equal to the aggregate sum of
the following products: (1) the landing fee rate and the Canadian and Mexican
air navigation rates set forth in Appendix 3, multiplied by (2) the number of
scheduled departures set forth in the Final Monthly Schedule, multiplied by
(3) 98%.

 

III.                              The amount of landing gear overhaul and
Landing Gear LLP costs referred to in clause (x) of Paragraph B(5)(a) included
in the Base Compensation for any particular month will be equal to the aggregate
sum of the following products: (1) the landing gear overhaul and Landing Gear
LLP cost rate set forth in Appendix 3, multiplied by (2) the weighted average
number of Covered Aircraft during such month.

 

IV.                               The amount of Engine power-by-the-hour costs
referred to in clause (xiii) of Paragraph B(5)(a) included in the Base
Compensation for any particular month will be equal to the aggregate sum of the
following products: (1) the Engine power-by-the-hour costs rate set forth in
Appendix 3, multiplied by (2) the number of scheduled block hours set forth in
the Final Monthly Schedule, multiplied by (3) ***%.

 

V.                                    The amount of Fuel Services charges
referred to in clause (xiv) of Paragraph B(5)(a), if any, will be equal to the
aggregate sum of the following products: (1) the rate set forth in Appendix 3
for Fuel

 

SCHEDULE 3 - 12

--------------------------------------------------------------------------------


 

Services, multiplied by (2) the number of scheduled departures set forth in the
Final Monthly Schedule, multiplied by (3) ***%.

 

VI.                               The amount of Fuel to be procured by
Contractor pursuant to clause (xiv) of Paragraph B(5)(a), if any, as reasonably
determined by United, multiplied by the average per gallon cost of such Fuel
used by Contractor in the immediately preceding month the cost of which was
incurred directory and/or reimbursed hereunder by United, as the case may be,
multiplied by ***%.

 

6.                                      Insurance Costs

 

a.                                      If Contractor elects not to participate
in a combined placement for a particular Aviation Insurance policy, Contractor
shall not be reimbursed or otherwise compensated (through adjustments to block
hour rates, reconciliation amounts or otherwise) for any Excess Insurance Costs
with respect to such policy or for any costs of such policy that are in excess
of the Average Peer Group Rate.

 

b.                                      If Contractor does not participate in a
combined placement for a particular Aviation Insurance policy for any reason
other than its election not to participate, United shall pay to Contractor an
amount equal to the Excess Insurance Costs with respect to such policy, but only
up to an aggregate policy cost equal to the Average Peer Group Rates. 
Contractor shall not be reimbursed or otherwise compensated (through adjustments
to block hour rates or otherwise) to the extent that its insurance costs exceed
the Average Peer Group Rates.

 

c.                                       Subject to Paragraph B(6)(d) and
Paragraph B(6)(e) below, Contractor will pay to United its proportionate share
of all combined-placement Aviation Insurance premiums not later than the date
that United is required under the terms of the applicable policy to pay the
policy premiums.  The cost allocation for such combined placements shall be as
follows:

 

I.                                        Hull Coverage Rate. To be determined
each year; a dollar amount equal to the combined placement program’s composite
whole rate as set forth in the current group policy, multiplied by Contractor’s
average fleet value for the policy period, as determined by recognized standard
industry methods of valuation consistent with prior practice.

 

II.                                   Liability Rates. To be determined each
year; an amount equal to the combined placement program’s composite liability
rate as set forth in the current group policy, multiplied by revenue passenger
miles, as determined by recognized standard industry methods consistent with
prior practice.

 

SCHEDULE 3 - 13

--------------------------------------------------------------------------------


 

III.                              War Risk Rate. To be determined each year; an
amount equal to the combined placement program’s composite liability war risk
rate as set forth in the current group policy, multiplied by revenue passenger
miles and onboard passengers, as determined by recognized standard industry
methods consistent with prior practice and an amount equal to the combined
placement program’s composite hull war risk rate as set forth in the current
group policy, multiplied by Contractor’s average fleet value for the policy
period, as determined by recognized standard industry methods of valuation
consistent with prior practice.

 

d.                                      In the fiscal quarter subsequent to the
next combined policy Aviation Insurance renewal following a Major Loss caused by
United (or, if such a Major Loss occurs so close to the combined policy
insurance renewal date that the effects are not reflected in the next combined
policy Aviation Insurance renewal premium amount, then in the fiscal quarter
subsequent to the renewal in which the effects are first included), United and
Contractor agree to determine and allocate the amount of increase in the
combined policy Aviation Insurance premiums, if any, to be attributed to such
Major Loss (as opposed to a general increase in the premiums) as follows:

 

I.                                        The parties will compare the combined
policy premium increase to premium increases experienced by the five Major
Carriers closest to United in aggregate revenue passenger miles at the time of
such determination, excluding any Major Carrier that experienced a Major Loss
within the previous three years.

 

II.                                   The average annual increase in insurance
costs for such Major Carriers shall be calculated by (i) subtracting the
expiring rates of each such Major Carrier from its new rates, (ii) adding the
total of such differences and (iii) dividing the total by the number of Major
Carriers whose rates were included in the calculation.

 

III.                              The amount that the increase in the combined
premiums for United and Contractor exceeds the average annual increase in
insurance costs calculated pursuant to clause (II) above shall be deemed to be
the portion of the increase for such year due to such Major Loss (the “United
Premium Surcharge Amount”).

 

IV.                               The portion of the United Premium Surcharge
Amount payable by United shall be 100% of the United Premium Surcharge Amount
for the first year following the beginning of such fiscal quarter, 50% of the
United Premium Surcharge Amount for the second year following the beginning of
such fiscal quarter, 25% of the United Premium Surcharge Amount for the third
year following the beginning of such fiscal quarter, and $0 thereafter.

 

SCHEDULE 3 - 14

--------------------------------------------------------------------------------


 

V.                                    The portion of the United Premium
Surcharge Amount payable pursuant to clause (IV) above shall be borne solely by
United and that amount shall be deducted from the aggregate premium amounts
included in all cost-sharing calculations between United and Contractor.

 

e.                                       In the fiscal quarter subsequent to the
next combined policy Aviation Insurance renewal following a Major Loss caused by
Contractor (or, if such a Major Loss occurs so close to the combined policy
insurance renewal date that the effects are not reflected in the next combined
policy Aviation Insurance renewal premium amount, then in the fiscal quarter
subsequent to the renewal in which the effects are first included), United and
Contractor agree to determine and allocate the amount of increase in the
combined policy Aviation Insurance premiums, if any, to be attributed to such
Major Loss (as opposed to a general increase in the premiums) as follows:

 

I.                                        The parties will compare the combined
policy premium increase to premium increases experienced by the five Major
Carriers closest to those of United in aggregate revenue passenger miles at the
time of such determination, excluding any Major Carrier that experienced a Major
Loss within the previous three years.

 

II.                                   The average annual increase in insurance
costs for such regional airlines shall be calculated by (i) subtracting the
expiring rates of each such regional airline from its new rates, (ii) adding the
total of such differences and (iii) dividing the total by the number of such
regional airlines whose rates were included in the calculation.

 

III.                              The parties will also calculate the maximum
permitted increase in annual premiums which would be permitted if the policy
coverage was limited to the insurance limits required to be maintained by
Contractor (the “Contractor Premium Surcharge Limit”).

 

IV.                               The amount that the Contractor Premium
Surcharge Limit exceeds the average annual increase in insurance costs
calculated pursuant to clause (II) above shall be deemed to be the portion of
the increase for such year due to such Major Loss (the “Contractor Premium
Surcharge Amount”).

 

V.                                    The amount that the increase in the
combined premiums for United and Contractor exceeds the sum of (x) the average
annual increase in insurance costs calculated pursuant to clause (II) above and
(y) the Contractor Premium Surcharge Amount shall be deemed to be the portion of
the increase for such year due to such Major Loss (the “Contractor Premium
Surcharge Overflow Amount”).

 

VI.                               The portion of the Contractor Premium
Surcharge Amount payable by Contractor shall be 100% of the Contractor Premium
Surcharge

 

SCHEDULE 3 - 15

--------------------------------------------------------------------------------


 

Amount for the first year following the beginning of such fiscal quarter, 50% of
the Contractor Premium Surcharge Amount for the second year following the
beginning of such fiscal quarter, 25% of the Contractor Premium Surcharge Amount
for the third year following the beginning of such fiscal quarter, and $0
thereafter.

 

VII.                          The portion of the Contractor Premium Surcharge
Overflow Amount payable by Contractor shall be 100% of the Contractor Premium
Surcharge Overflow Amount for the first year following the beginning of such
fiscal quarter, 50% of the Contractor Premium Surcharge Overflow Amount for the
second year following the beginning of such fiscal quarter, 25% of the
Contractor Premium Surcharge Overflow Amount for the third year following the
beginning of such fiscal quarter, and $0 thereafter.

 

VIII.                     The portion of the Contractor Premium Surcharge Amount
payable pursuant to clause (VI) above shall be borne solely by Contractor and
that amount shall be deducted from the aggregate premium amounts included in all
cost-sharing calculations between United and Contractor.

 

IX.                               The portion of the Contractor Premium
Surcharge Overflow Amount payable pursuant to clause (VII) shall be borne solely
by United and that amount shall be deducted from the aggregate premium amounts
included in all cost-sharing calculations between United and Contractor.

 

f.                                        Contractor shall be reimbursed in full
for the aggregate dollar amount of all Aviation Insurance deductibles paid with
respect to Regional Airline Services in any calendar year in respect of Aviation
Insurance policies placed pursuant to Section 6.04, up to, for any Aviation
Insurance policy, the historical annual average of the aggregate dollar amount
of such deductibles paid by Contractor for claims made under such policy during
the last five full calendar years for which such calculations are available as
of such date of determination.

 

7.                                      Spare Engine LLPs

 

a.                                      Intentionally omitted.

 

b.                                      At United’s request, Contractor shall
cooperate with United to allow the replacement costs attributable to Spare
Engine LLPs associated with the Spare Engines to be included in a cost-per-cycle
arrangement (a “Spare Engine Cost-Per-Cycle Arrangement”).  During the
effectiveness of any Spare Engine Cost-Per-Cycle Arrangement, United shall not
be liable for any replacement costs attributable to Spare Engine LLPs other than
pursuant to such Spare Engine Cost-Per-Cyle Arrangement.  The Spare Engines to
be included in any Spare Engine Cost-Per-Cycle Arrangement shall consist of
equal portions of the Spare Engines with the highest Average Remaining Cycle
Life and lowest Average Remaining Cycle Life (or, in the event of an odd number
of Spare Engines, as equal as possible with one more Spare Engine with the
lowest Average Remaining Cycle

 

SCHEDULE 3 - 16

--------------------------------------------------------------------------------


 

Life).  The “Average Remaining Cycle Life” for a Spare Engine shall be the sum
of the remaining cycle life for each Spare Engine LLP installed on such Spare
Engine divided by the total number of Spare Engine LLPs installed on such Spare
Engine.

 

c.                                       Intentionally omitted.

 

d.                                      Intentionally omitted.

 

8.                                      No Reconciliation for Fines, Etc. 
Notwithstanding anything to the contrary contained in this Paragraph B, United
shall not be required to incur any cost or make any reconciliation payment
pursuant to this Paragraph B to the extent that such cost or reconciliation
payment is attributable to any costs, expenses or losses (including fines,
penalties and any costs and expenses associated with any related investigation
or defense) incurred by Contractor as a result of any violation by Contractor of
any law, statute, judgment, decree, order, rule or regulation of any
governmental or airport authority.  United shall be liable for any costs,
expenses or losses (including fines, penalties and any costs and expenses
associated with any related investigation or defense) incurred by Contractor as
a result of any violation by United or its agents of any law, statute, judgment,
decree, order, rule or regulation of any governmental or airport authority.

 

9.                                      With respect to all ERJ-135 aircraft, if
Contractor incurs maintenance costs relating to non-pass-through maintenance
expenses in connection with repairs on components (other than landing gear and
engines), the auxiliary power unit or the airframe of such Aircraft and the
benefit of such repair extends beyond the “Sublease Expiration Date” set forth
in Schedule 1 (or, such earlier date as such Covered Aircraft is withdrawn from
the capacity purchase provisions of this Agreement at the election of United),
then upon the expiration of the sublease for, and the return by Contractor to
United in accordance with this Agreement of, such Aircraft (or, if earlier, the
withdrawal of such Covered Aircraft from the capacity purchase provisions of
this Agreement), United will reimburse Contractor an amount equal to the
“remaining useful benefit of such maintenance” (it being understood that all
maintenance costs with respect to such Aircraft relating to landing gear and
engines that are not otherwise reimbursed as Reconciled Expenses shall be paid
for directly by United or shall otherwise be deemed Reconciled Expenses for all
purposes of the Agreement).

 

The “remaining useful benefit of such maintenance” shall be determined by
multiplying the maintenance expense incurred by Contractor in connection with
such repair (less any reimbursement provided by United to Contractor as a
Reconciled Expense related to such repair) by a fraction, the numerator of which
is the reasonably anticipated useful life of such component, auxiliary power
unit or airframe (as applicable) in hours/cycles (as applicable) following such
maintenance event minus the number of hours/cycles (as applicable) used by
Contractor since such maintenance event until such Aircraft is returned to
United by Contractor (or, if earlier, the withdrawal of such Covered Aircraft
from the

 

SCHEDULE 3 - 17

--------------------------------------------------------------------------------


 

capacity purchase provisions of this Agreement) and the denominator is the
reasonably anticipated useful life of such component, auxiliary power unit or
airframe (as applicable) in hours/cycles (as applicable) following such
maintenance event.

 

10.                               Intentionally omitted.

 

11.                               Intentionally omitted.

 

12.                               Intentionally omitted.

 

13.                               Covered Aircraft Numbers *** (with
corresponding Covered Aircraft Tail Numbers of ***). With respect to each of the
Covered Aircraft Numbers ***, if Contractor incurs C-Check maintenance costs
after the Amendment Effective Date, then upon the expiration of the sublease
for, and the return by Contractor to United in accordance with this Agreement
of, such Aircraft, United will reimburse Contractor for any reasonable actual
third party costs associated with C-Check green time remaining on the airframe
on a pro-rata basis for any remaining flight hours or cycles, whichever is the
more limiting on remaining green time, provided that United has not already
compensated Contractor for such time or cycles.

 

SCHEDULE 3 - 18

--------------------------------------------------------------------------------


 

Schedule 3 Appendices

 

Appendix 1(2)

 

Base Compensation Rates

Appendix 1A

 

Base Compensation Rates During the Default Modification Period

Appendix 2

 

Controllable Completion Factor Incentives Rate

Appendix 3

 

Reconciliation of Expenses

Appendix 4

 

On Time Incentive Bonuses/Rebates

Appendix 5

 

Insurance Rates

Appendix 6(3)

 

Low Block Hour Utilization Rates

Appendix 6A

 

Low Block Hour Utilization Rates During the Default Modification Period

Appendix 7

 

Payments for Scheduled Flight Cancellations Directed by United

 

--------------------------------------------------------------------------------

(2)  For the avoidance of doubt, the parties acknowledge and agree that, in the
event of an Event of Default, during the Default Modification Period, all
references in the Agreement to Schedule 1 shall be deemed to be references to
such schedule as replaced or modified pursuant to the terms and conditions of
Section 8.04 of the Agreement.

(3)  For the avoidance of doubt, the parties acknowledge and agree that, in the
event of an Event of Default, during the Default Modification Period, all
references in the Agreement to Schedule 1 shall be deemed to be references to
such schedule as replaced or modified pursuant to the terms and conditions of
Section 8.04 of the Agreement.

 

SCHEDULE 3 - 19

--------------------------------------------------------------------------------


 

Appendix 1 to Schedule 3(4)

 

Base Compensation Rates

 

For Schedule 1 Covered Aircraft Numbers ***, Base Compensation Rates are payable
in accordance with the following chart:

 

Covered
Aircraft
Numbers

 

 

 

From and Including July 1 2014

***

 

For each block hour

 

***

 

 

“Supplemental” for each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

“Supplemental” for each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

“Supplemental” for each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

“Supplemental” for each block hour

 

***

 

 

For each departure

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

“Supplemental” for each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

 

These Base Compensation Rates shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.

 

--------------------------------------------------------------------------------

(4)  For the avoidance of doubt, the parties acknowledge and agree that, in the
event of an Event of Default, during the Default Modification Period, all
references in the Agreement to Schedule 1 shall be deemed to be references to
such schedule as replaced or modified pursuant to the terms and conditions of
Section 8.04 of the Agreement.

 

APPENDIX 1 TO SCHEDULE 3 - 1

--------------------------------------------------------------------------------


 

Appendix 1A to Schedule 3

 

Base Compensation Rates Applicable During the Default Modification Period

 

During the Default Modiciation Period, for Schedule 1 Covered Aircraft Numbers
***, Base Compensation Rates are payable in accordance with the following chart:

 

Covered
Aircraft
Numbers

 

 

 

From and Including July 1 2014

***

 

For each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

For each departure

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

***

 

For each block hour

 

***

 

 

For each Covered Aircraft for each month in the term

 

***

 

These Base Compensation Rates shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.

 

APPENDIX 1A TO SCHEDULE 3

--------------------------------------------------------------------------------

 

Appendix 2 to Schedule 3

 

Controllable Completion Factor Rate

 

“Controllable Completion Factor Incentive Rate” shall be $***, as adjusted
pursuant to Section 3.02 of this Agreement.

 

APPENDIX 2 TO SCHEDULE 3

--------------------------------------------------------------------------------


 

Appendix 3 to Schedule 3

 

Reconciled

 

Schedule 3

 

Statistical

 

 

Expense

 

Reference

 

Driver

 

Rate

 

 

 

 

 

 

 

Terminal Facility Rent at Contractor Airports

 

Sched3.B.5(a)(i)

 

Fixed

 

***

Property Taxes

 

Sched3.B.5(a)(ii)

 

Fixed

 

***

Aviation Insurance

 

Sched3.B.5(a)(iii)

 

Passengers

 

***

Landing Fees

 

Sched3.B.5(a)(iv)

 

Departures

 

***

Glycol and De-icing at Contractor Airports

 

Sched3.B.5(a)(v)

 

Fixed

 

***

Canadian and Mexican Air Navigation

 

Sched3.B.5(a)(vi)

 

Departures

 

***

TSA Fees or Charges and any Other Passenger Security Fees or Charges for
Security at all Contractor Airports

 

Sched 3.B.5(a)(vii)

 

Passengers

 

***

Incentive Programs

 

Sched 3.B.5(a)(viii)

 

Fixed

 

$

*

ARINC System Costs

 

Sched 3.B.5(a)(ix)

 

Fixed

 

***

Landing Gear Overhaul and Landing Gear LLP Costs

 

Sched 3.B.5(a)(x)

 

Aircraft

 

***

Engine LLP Costs

 

Sched 3.B.5(a)(xi)

 

Fixed

 

***

Spare Engine LLP Costs

 

Sched. 3.B.5(a)(xii)

 

Fixed

 

***

Engine Power-by-the-Hour Costs

 

Sched 3.B.5(a)(xiii)

 

Block Hours

 

***

Fuel Services

 

Sched 3.B.5(a)(xiv)

 

Departures

 

**

Fuel

 

Sched 3.B.5(a)(xiv)

 

Prior Month

 

***

 

--------------------------------------------------------------------------------

*                                         To be based upon the terms of any
Incentive Program entered into pursuant to Section 4.16 of this Agreement.

**                                  The rate shall be determined annually by the
parties and may be confirmed by e-mail exchange or other writing by the parties
and may otherwise be adjusted from time to time, upon mutual agreement of the
parties (and confirmed by e-mail exchange or other writing), to reflect a closer
approximation of the actual reconciled amounts.

***                           See Schedule 3 at Paragraph B(5)(b)(VI).

 

The rates in this Appendix 3 shall be adjusted from time to time with the mutual
agreement of the parties to reflect the actual rates charged to Contractor.

 

APPENDIX 3 TO SCHEDULE 3

--------------------------------------------------------------------------------


 

Appendix 4 to Schedule 3

 

On-Time Incentive Bonuses/Rebates

 

1.              On Time Bonus/Rebate:  For purposes of Paragraph A(2), the bonus
or rebate, as the case may be, for on-time performance shall be determined as
follows:

 

Contractor’s on-time Scheduled Flight departures to or from each of EWR,
CLE, IAH, ORD, and DEN shall be measured monthly.  For the purposes of this
Appendix 4, a Scheduled Flight departure is an “on time” departure only if such
Scheduled Flight actually departed the gate not later than the scheduled
departure time.

 

A.            “Excused Departures” are cancelled flights and those Scheduled
Flight departures that were prevented from departing on time solely because of
weather, ATC, late arriving equipment delays, or departures delayed upon
United’s request or any combination thereof as determined by United in
accordance with its systems operations control center delay coding protocol.

 

As of January 1, 2012, numerical delay codes for weather, ATC, late arriving
equipment or United’s request were ***. As of June 1, 2012, delay codes for
weather, ATC, late arriving equipment or United’s request are ***.

 

B.            If Contractor’s actual percentage of Scheduled Flight on-time
departures for any such calendar month to or from any of EWR, CLE, IAH, ORD, or
DEN (expressed as a percentage of all of Contractor’s Scheduled Flight
departures for any such calendar month to or from such airport, that are not
Excused Departures) is above the Monthly Historical Percentage set forth below
for such airport, then the reconciliation payment for such month shall include a
payment by United to Contractor equal to $*** multiplied by the number of
Contractor’s actual Scheduled Flight departures (excluding Excused Departures)
for such month at such airport, multiplied by the excess of Contractor’s actual
percentage of Scheduled Flight on-time departures above such Monthly Historical
Percentage.  If Contractor’s actual percentage of Scheduled Flight on-time
departures for any such calendar month to or from any of EWR, CLE, IAH, ORD, or
DEN (expressed as a percentage of all of Contractor’s Scheduled Flight
departures for any such calendar month to or from any of EWR, CLE, IAH, ORD, or
DEN respectively, that are not Excused Departures) is below the Monthly
Historical Percentage set forth below for such airport, then the reconciliation
payment for such month shall include a payment by Contractor to United equal to
$*** multiplied by the number of Contractor’s actual Scheduled Flight departures
(excluding Excused Departures) for such month at such airport, multiplied by the
excess of such Monthly Historical Percentage above Contractor’s actual
percentage of Scheduled Flight on-time departures.

 

C.            For purposes of this Appendix 4, the “Monthly Historical
Percentage” for any of EWR, CLE, IAH, ORD, or DEN for-any month shall equal the
average of the actual number of Scheduled Flight on-time departures during the
respective calendar month during each of the last five full calendar years prior
to the month in question (expressed as percentages of Contractor’s Scheduled
Flight departures for any such calendar month to or from any

 

APPENDIX 4 TO SCHEDULE 3 - 1

--------------------------------------------------------------------------------


 

of EWR, CLE, IAH, ORD, or DEN, respectively, that are not Excused Departures);
provided, that for the purposes of calculating the Monthly Historical
Percentage, for any month of any prior year during which Contractor did not have
operations hereunder at such airport, the performance data for such month shall
include data for all regional aircraft flights that month that were operated
with aircraft comparably-sized to aircraft operated by Contractor for United and
were operated to or from such airport as United Express, to the extent that such
historical performance data is available and that United in good faith deems
reliable and accurate is available (it being acknowledged, for the avoidance of
doubt, that if Contractor had operations hereunder to or from such airport
during any month, then only Contractor’s performance data to or from such
airport that month shall be taken into account for purposes of calculating the
Monthly Historical Percentage); provided further, that, subject to Section 8.04,
for the purpose of the foregoing calculation, (x) for the period commencing on
July 1, 2014 and ending on December 31, 2015, the Monthly Historical Percentages
set forth below shall be reduced by by *** percentage points and (y) on and
after January 1, 2016, the Monthly Historical Percentages set forth below shall
be reduced by *** percentage point; provided further, that, subject to
Section 8.04, if United alters its system-wide practices in a manner that
materially reduces the periods between connecting flights in its domestic
operations, then United agrees to meet and confer in good faith with Contractor
to discuss any appropriate adjustments to the foregoing calculation of Monthly
Historical Percentages.  Should the processes currently utilized by the air
traffic control system in the United States to manage commercial aircraft change
in any material way, Contractor and United agree, if requested in writing by
either party, to meet and confer within the next thirty (30) days, in good faith
to adjust the targets.  Additionally, should United’s hub flight schedule or
ground handling performance materially change from historical performance
levels, if requested in writing by either party, Contractor and United agree to
meet and confer in good faith to adjust the targets.  In either case, should the
parties be unable, despite their good faith efforts, to reach an agreement on
adjustments to the prospective targets to take into account the effect of such
material change, all the on-time incentive provisions (both bonus and rebate)
set forth in this Appendix 4 will cease to be of any force or effect from and
after the end of such thirty (30) day-period.

 

D.            References to “Scheduled Flights” in this Appendix 4 shall not
include Charter Flights, extra sections, unscheduled flights, Maintenance
Flights, ferry flights, or other non-revenue flights.

 

2.              Fuel Efficiency Bonus: At United’s expense, Contractor agrees to
implement a Fuel efficiency program modeled on United’s Fuel program as set
forth in Exhibit L following the mutual agreement of Contractor and United with
respect to the matters set forth in the last sentence of this paragraph. 
Contractor acknowledges that such program is the property of United, shall be
deemed confidential by Contractor and, for Contractor but not for United, shall
be subject to the provisions of Section 10.07 of the Agreement. If Contractor
achieves the applicable target Fuel efficiency under such program, then United
shall pay Contractor a Fuel efficiency bonus equal to (a) ***% of the annual
Fuel savings attributable to the Fuel efficiency program, less (b) any expenses
incurred or reimbursable by United under the terms of the program for its
development, implementation or management by Contractor.  The program shall
specify a measurement

 

APPENDIX 4 TO SCHEDULE 3 - 2

--------------------------------------------------------------------------------


 

period and a Fuel savings measurement mechanism, including target adjustments
for stage length, load factor and flight hour to block hour ratio.

 

APPENDIX 4 TO SCHEDULE 3 - 3

--------------------------------------------------------------------------------


 

Appendix 5 to Schedule 3

 

Insurance Rates

 

Insurance Type

 

Rate

 

Driver Units

 

 

 

 

 

Hull Insurance

 

$

***

 

per $100 value

 

 

 

 

 

Liability Insurance

 

$

***

 

per 1000 RPMs

 

 

 

 

 

War Risk Insurance

 

$

***

 

per 1000 RPMs and

 

 

$

***

 

per Passenger

 

APPENDIX 5 TO SCHEDULE 3

--------------------------------------------------------------------------------


 

Appendix 6 to Schedule 3(5)

 

***

 

--------------------------------------------------------------------------------

(5)  For the avoidance of doubt, the parties acknowledge and agree that, in the
event of an Event of Default, during the Default Modification Period, all
references in the Agreement to Schedule 1 shall be deemed to be references to
such schedule as replaced or modified pursuant to the terms and conditions of
Section 8.04 of the Agreement.

 

APPENDIX 6 TO SCHEDULE 3

--------------------------------------------------------------------------------


 

Appendix 6A to Schedule 3

 

***

 

APPENDIX 6A TO SCHEDULE 3

--------------------------------------------------------------------------------


 

Appendix 7 to Schedule 3

 

Payments for Scheduled Flight Cancellations Directed by United

 

Payment Category

 

Rate

per block hour

 

$

***

per departure

 

$

***

 

APPENDIX 7 TO SCHEDULE 3

--------------------------------------------------------------------------------

 

EXHIBIT A
Definitions

 

13D Person — is defined in clause (iii) of “Change of Control” in this
Exhibit A.

 

Additional Aircraft — means (x) any aircraft which United replaces, or continues
to operate within United’s regional airline service, and for which the Covered
Aircraft Sublease terminates on or prior to the end of the Term (other than a
termination of such Covered Aircraft Sublease resulting directly from a breach
of the applicable Covered Aircraft Sublease by Contractor or pursuant to
Section 8.02(a), 8.02(b) or 8.02(d)) and (y) regional aircraft which United
begins to use in United’s regional airline service (other than an aircraft that
was previously withdrawn pursuant to Section 2.07(b).

 

Adjustment Date — is defined in Section 3.02.

 

Administrative Support and Information Services Provisioning Agreement — means
that certain Amended and Restated Administrative Support and Information
Services Provisioning Agreement, dated as of November 7, 2014, among United and
Contractor and certain of its Affiliates, in the form attached hereto as
Exhibit N (or as otherwise agreed or amended).

 

Affiliate — means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.  With respect to any natural person, the
term “Affiliate” shall additionally mean (1) the spouse or children (including
those by adoption) and siblings of such Person; and any trust whose primary
beneficiary is such Person, such Person’s spouse, such Person’s siblings and/or
one or more of such Person’s lineal descendants, (2) the legal representative or
guardian of such Person or of any such immediate family member in the event such
Person or any such immediate family member becomes mentally incompetent and
(3) any Person controlled by or under the common control with any one or more of
such Person and the Persons described in clauses (1) or (2) preceding.

 

Affiliate CPA — means a capacity purchase agreement and accompanying ancillary
agreements entered into pursuant to Section 2.07, in each case between United
and an Affiliate of Contractor that is in the business of providing passenger
air service, with terms and conditions identical to the terms of this Agreement
and the Ancillary Agreements; provided, that the identity of the parties, the
aircraft and the engines shall be revised appropriately; provided further, that
the Capacity Purchase Arrangement shall contain (i) representations and
warranties by such Affiliate regarding conflicts and defaults coextensive with
the representations in Sections 4(g) and 4(h) of the Guaranty, but without any
qualification as to knowledge, (ii) provisions in the Guaranty reflecting the
then-existing partial ownership (if applicable) of such Affiliate by Guarantor
(but otherwise containing the restrictive provisions set forth in Section 5 of
the Guaranty as to

 

EXHIBIT  A - 1

--------------------------------------------------------------------------------


 

Guarantor’s then-existing partial ownership) and (iii) cross default provisions
similar to Sections 8.02(d) and 8.02(e) but relating to this Agreement, and,
unless otherwise agreed by the parties, shall exclude provisions similar to
Sections 6.04, 6.05 and 10.01 of this Agreement and, in any provision
substantially similar to Section 6.01(a), all references to $*** million shall
be $*** million with respect to any aircraft with more than 50  passenger seats.

 

Affiliate Marks — is defined in Section 4.12.

 

Agreement — means this Amended and Restated Capacity Purchase Agreement,
originally dated as of the Original Execution Date and effective as amended and
restated as of the Effective Date, among United and Contractor, as amended from
time to time pursuant to Section 10.04 hereof.

 

Ancillary Agreements — means each of the agreements entered into by United and
Contractor substantially in the form of Exhibits B, C, E, F, M, N and P hereto,
together with all amendments, exhibits, schedules and annexes thereto (including
any ground handling agreements entered into pursuant to Exhibit C), and any
other aircraft lease between United and Contractor.

 

Annual Commodity CPI Change — means, for any Adjustment Date, the fraction
(expressed as a number rounded to four decimal places) as determined on the 15th
day of the immediately preceding month (or the first Business Day thereafter on
which relevant Commodity CPI figures are publicly available) equal to the
quotient obtained by dividing the simple average of the sum of the Commodity CPI
for each of the last twelve months ending with the penultimate month preceding
such Adjustment Date by the simple average of the sum of the Commodity CPI for
each of the last twelve months ending with such penultimate month of the
preceding year.  (As an example, and for illustrative purposes only, the Annual
Commodity CPI Change for April 1, 2007 would be equal to 206.827 (the simple
average of the sum of the Commodity CPI for the last twelve months ending
February 2007) divided by 201.583 (the simple average of the sum of the
Commodity CPI for the last twelve months ending February 2006), or 1.0260.)

 

Annual CPI Change — means, for any Adjustment Date, the fraction (expressed as a
number rounded to four decimal places) as determined on the 15th day of the
immediately preceding month (or the first Business Day thereafter on which
relevant CPI figures are publicly available) equal to the quotient obtained by
dividing the simple average of the sum of the CPI for each of the last twelve
months ending with the penultimate month preceding such Adjustment Date by the
simple average of the sum of the CPI for each of the last twelve months ending
with such penultimate month of the preceding year.  (As an example, and for
illustrative purposes only, the Annual CPI Change for April 1, 2007 would be
equal to 202.335 (the simple average of the sum of the CPI for the last twelve
months ending February 2007) divided by 196.500 (the simple average of the sum
of the CPI for the last twelve months ending February 2006), or 1.0297.)

 

Audit Period — is defined in Section 3.05.

 

EXHIBIT  A - 2

--------------------------------------------------------------------------------


 

Available Labor Strike Withdrawn Aircraft — is defined in Section 2.07(e).

 

Average Peer Group Rates — means, with respect to any insurance coverage and as
of any date of determination, (x) the insurance rates set forth on Appendix 5 to
Schedule 3, multiplied by (y) the average percentage increase or decrease, as
appropriate, from January 1, 2010 to such date of determination, in the cost of
such insurance coverage for the five regional airlines with annual revenue
passenger miles closest to those of Contractor, as determined by available
information obtained from public sources or reputable insurance brokers,
excluding (i) any such regional airline that experienced a major loss within the
previous three years, and (ii) any regional airline whose insurance rates are
included with its major airline partner(s).

 

Average Remaining Cycle Life — is defined in Paragraph B(7)(b) of Schedule 3.

 

Average Utilization — is defined in Section 2.01(b)(iii).

 

Aviation Insurance — means any airline hull, war risk, or passenger liability
insurance.

 

Base Compensation — is defined in Paragraph A(1) of Schedule 3.

 

Basic Rent — is defined, with respect to any Covered Aircraft, in the Covered
Aircraft Sublease for such Covered Aircraft.

 

Business Day — means each Monday, Tuesday, Wednesday, Thursday and Friday unless
such day shall be a day when financial institutions in New York, New York or
Houston, Texas are authorized by law to close.

 

Capacity Purchase Arrangement — means any capacity purchase agreement or other
arrangement whereby one party operates aircraft on behalf of a second party that
(i) exercises control over the scheduling of flights for such aircraft and
(ii) bears a majority of the financial risk with respect to passenger load on
flights for such aircraft.  For the avoidance of doubt, a pro-rate arrangement
shall not constitute a “Capacity Purchase Arrangement” for the purposes of this
Agreement.

 

Category 2 Conditions — has the meaning contained in Contractor’s flight
operations manual as of the Original Execution Date.

 

Cause — means the following, each of which shall constitute a breach of this
Agreement: (i) the suspension or revocation of Contractor’s authority to operate
as a scheduled airline, (ii) the ceasing of Contractor’s operations as a
scheduled airline, other than (A) as a result of a Labor Strike or a non-carrier
specific grounding of any of the Contractor Fleets by regulatory or court order
or other governmental action or (B) any other temporary cessation for not more
than 14 consecutive days, (iii) the occurrence of a Labor Strike that shall have
continued for 15 days or (iv) a willful or intentional material breach of this
Agreement by Contractor or any Guarantor that substantially deprives United of
the benefits of this Agreement, which breach shall have continued for 45 days
after written notice thereof is delivered by United to Contractor.

 

EXHIBIT  A - 3

--------------------------------------------------------------------------------


 

Change of Control — means:

 

(i)                                     Parent consolidates with, or merges with
or into, a Prohibited Person or conveys, transfers, leases or otherwise disposes
of all or substantially all of its assets to a Prohibited Person, or a
Prohibited Person consolidates with, or merges with or into, Parent in any such
event pursuant to a transaction in which the voting securities of Parent are
converted into or exchanged for cash or securities of a Prohibited Person,
except where the holders of voting securities of Parent immediately prior to
such transaction own not less than a majority of the voting securities of the
surviving or transferee corporation immediately after such transaction, in each
case other than any such transaction between Parent on the one hand, and United
and/or any of its Subsidiaries on the other;

 

(ii)                                  the direct or indirect acquisition by a
Prohibited Person or any Person directly or indirectly controlling a Prohibited
Person of beneficial ownership of 15% or more of the capital stock or voting
power of Parent;

 

(iii)                               the direct or indirect acquisition by any
“person” or “group” (as such terms are used in Section 13(d) of the Securities
Exchange Act of 1934) not described in clause (ii) above, of beneficial
ownership of more than 25% of the capital stock or voting power of Parent, other
than (A) United or its Subsidiaries or (B) any “person” or “group” that is a
Person who has a Schedule 13D on file with the Securities and Exchange
Commission pursuant to the requirements of Rule 13d-1 under the Securities
Exchange Act of 1934 (the “Exchange Act”) with respect to its holdings of
Parent’s voting securities (a “13D Person”), so long as (1) such 13D Person is
principally engaged in the business of managing investment funds for
unaffiliated securities investors and, as part of such 13D Person’s duties as
agent for fully managed accounts, holds or exercises voting or dispositive power
over Parent’s voting securities, (2) such 13D Person was a Person who had a
Schedule 13G on file with the Securities and Exchange Commission pursuant to the
requirements of Rule 13d-1 under the Exchange Act with respect to its holdings
of Parent’s voting securities, and became a 13D Person pursuant to
Rule 13d-1(f)(1), and (3) such 13D Person acquires and continues to have
beneficial ownership of Parent’s voting securities pursuant to trading
activities undertaken in the ordinary course of such 13D Person’s business and
not with the purpose nor the effect, either alone or in concert with any 13D
Person, of exercising the power to direct or cause the direction of the
management and policies of Parent or of otherwise changing or influencing the
control of Parent, nor in connection with or as a participant in any transaction
having such purpose or effect, including any transaction subject to
Rule 13d-3(b) of the Exchange Act; provided, that a “Change of Control” shall
not occur pursuant to this clause (iii) if such “person” or “group” reduces its
ownership of the capital stock or voting power of Parent, as the case may be, to
less than 25% within 30 days of the acquisition of ownership of at least 25% of
such capital stock or voting power;

 

(iv)                              the liquidation or dissolution of Parent in
connection with which Contractor ceases operations as an air carrier;

 

EXHIBIT  A - 4

--------------------------------------------------------------------------------


 

(v)                                 the sale, transfer or other disposition of
all or substantially all of the airline assets of Parent or Contractor on a
consolidated basis directly or indirectly to a Prohibited Person or its
Affiliate, whether in a single transaction or a series of related transactions;
or

 

(vi)                              the execution by Parent or Contractor of bona
fide definitive agreements, the consummation of the transactions contemplated by
which would result in a transaction described in the immediately preceding
clauses.

 

Charter Flight - means any flight by a Covered Aircraft for charter operations
at the direction of United that may or may not be not reflected in the Final
Monthly Schedule.

 

*** Issue — is defined in Section 3.08.

 

Commodity Aircraft Deficit — is defined in Section 2.08(h).

 

Commodity CPI — means (i) the Consumer Price Index for All Urban Consumers —
U.S. City Average, All Items less food and energy, Not Seasonally Adjusted Base
Period: 1982-84 = 100, as published by the Bureau of Labor Statistics, United
States Department of Labor, or (at any time when the Bureau of Labor Statistics
is no longer publishing such Index) as published by any other agency or
instrumentality of the United States of America, or (ii) at any time after the
index described in clause (i) shall have been discontinued, any reasonably
comparable replacement index or other computation published by the Bureau of
Labor Statistics or any other agency or instrumentality of the United States of
America.  If any such index shall be revised in any material respect (such as to
change the base year used for computation purposes), then all relevant
determinations under this Agreement shall be made in accordance with the
relevant conversion factor or other formula published by the Bureau of Labor
Statistics or any other agency or instrumentality of the United States of
America, or (if no such conversion factor or other formula shall have been so
published) in accordance with the relevant conversion factor or other formula
published for that purpose by any nationally recognized publisher of such
statistical information.

 

Commodity Price — means, for any Business Day, the spot price per barrel of West
Texas Intermediate light sweet crude oil for delivery in Cushing, Oklahoma,
stated in U.S. Dollars, as published under the heading “Spot Crude Price
Assessments: U.S.:WTI” in the issue of Platt’s Oilgram that reports prices
effective on such date; provided that if no such price is published on a
particular Business Day, then the price for such date shall be the price most
recently published prior to such date, and if the above publication ceases to be
published during the term hereof, its successor publication shall be used or, if
there is no successor, then a comparable published index shall be substituted in
replacement thereof.

 

Commodity Replacement Event — means a First Commodity Replacement Event or a
Second Commodity Replacement Event.

 

Commodity Replacement Period — is defined in Section 2.08(f).

 

EXHIBIT  A - 5

--------------------------------------------------------------------------------


 

Commodity Withdrawal Event — means a First Commodity Withdrawal Event or a
Second Commodity Withdrawal Event.

 

Commodity Withdrawal Period — is defined in Section 2.08(a).

 

Continental — has the meaning set forth in the preamble.

 

Continuing Aircraft — is defined in Section 2.01(b)(ii).

 

Contractor — means ExpressJet and its successors and permitted assigns.

 

Contractor Airport — means (i) any airport at which Contractor provides or
arranges for the provision of ground handling services pursuant to the
Contractor Ground Handling Agreement, and (ii) any other airport into or out of
which Contractor operates any Scheduled Flight and which is not a United
Airport.

 

Contractor Fleet — means all or any of the following fleets of Covered Aircraft:
(i) ERJ Aircraft if such aircraft constitutes one or more Covered Aircraft,
(ii) any other type of regional jet aircraft (whether manufactured by Embraer or
another manufacturer) if such aircraft constitutes one or more Covered Aircraft,
and (iii) any portion of such group of aircraft consisting of one or more models
(for example, ERJ-135s and ERJ-145s, or ERJ-145LRs and ERJ-145XRs), or any
subgroup of such aircraft as determined from time to time by regulatory or court
order or other governmental action (for example, all such aircraft manufactured
within specific time frames), in each case, if such aircraft constitutes one or
more Covered Aircraft.

 

Contractor Ground Handling Agreement — means that certain IATA Standard Ground
Handling Agreement (April 1993 version) between United and Contractor, together
with Annex A thereto (Ground Handling Services, April 1993 version) and Annex B
thereto substantially in the form of Exhibit D to the Master Facility and Ground
Handling Agreement (or as otherwise agreed or amended) providing for the
provision by or on behalf of Contractor to United of ground handling services at
the airports specified therein.

 

Contractor Marks — is defined in Exhibit H.

 

Contractor Premium Surcharge Amount — is defined in Paragraph B(6)(e)(IV) of
Schedule 3.

 

Contractor Premium Surcharge Limit — is defined in Paragraph B(6)(e)(III) of
Schedule 3.

 

Contractor Premium Surcharge Overflow Amount — is defined in
Paragraph B(6)(e)(V) of Schedule 3.

 

Contractor Services — is defined in the Master Facility and Ground Handling
Agreement.

 

Controllable Completion Factor Incentive Rate — is defined in Appendix 2 to
Schedule 3.

 

EXHIBIT  A - 6

--------------------------------------------------------------------------------


 

Controllable Cancellation — means a cancellation of a Scheduled Flight that is
not an Uncontrollable Cancellation.

 

Controllable Cancellation Factor — means, for any period of determination, the
percentage of Scheduled Flights completed during such period, excluding
Uncontrollable Cancellations.

 

Controllable On-Time Departure — means a flight departing within 15 minutes of
scheduled departure time, as determined solely by ACARS, excluding (i) cancelled
flights, (ii) flights impacted by ATC or weather-related delays, (iii) flights
impacted by Labor Strike, (iv) unscheduled, extra section or diversion
departures, or (v) departures delayed upon United’s request and not otherwise
impacted by weather or ATC.

 

Controllable On-Time Departure Rate — means, for any period of determination,
the percentage of Scheduled Flights that are Controllable On-Time Departures.

 

Covered Aircraft — means all of the aircraft listed on Schedule 1 (as amended
from time to time pursuant to the provisions of this Agreement) and presented
for service by Contractor, as adjusted from time to time for additions and
withdrawals pursuant to Article II, Section 4.18, and Article VIII (it being
understood by the parties hereto that Schedule 1 shall be revised from time to
time to reflect any such additions and withdrawals).

 

Covered Aircraft Sublease — means the Amended and Restated Covered Aircraft
Sublease (or a lease) substantially in the form of the Exhibit B (or as
otherwise agreed or amended) between United and Contractor, pursuant to which
Contractor subleases (or leases) a Covered Aircraft from United.

 

CPA Records — is defined in Section 3.05.

 

CPA Target Income — is defined in Section 3.07.

 

CPI — means (i) the Consumer Price Index for All Urban Consumers — U.S. City
Average, All Items, Not Seasonally Adjusted Base Period: 1982-84 = 100, as
published by the Bureau of Labor Statistics, United States Department of Labor,
or (at any time when the Bureau of Labor Statistics is no longer publishing such
Index) as published by any other agency or instrumentality of the United States
of America, or (ii) at any time after the index described in clause (i) shall
have been discontinued, any reasonably comparable replacement index or other
computation published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America.  If any such index shall be
revised in any material respect (such as to change the base year used for
computation purposes), then all relevant determinations under this Agreement
shall be made in accordance with the relevant conversion factor or other formula
published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America, or (if no such conversion
factor or other formula shall have been so published) in accordance with the
relevant conversion factor or other formula published for that purpose by any
nationally recognized publisher of such statistical information.

 

EXHIBIT  A - 7

--------------------------------------------------------------------------------


 

Cure Date — is defined in Section 8.04(c).

 

Default Modification Date — is defined in Section 8.04.

 

Default Notice — is defined in Section 8.04.

 

Disposed Aircraft — means any aircraft withdrawn from the capacity purchase
provisions of this Agreement pursuant to Section 2.08 which, subsequent to such
withdrawal, either (a) has been returned (or is subject to a binding commitment
to be returned in connection with such withdrawal) to the head lessor, security
trustee or any financing party under an applicable head lease, mortgage or
security agreement, whether in connection with the end of the term of such
lease, or otherwise, (b) has been sold, assigned, leased or otherwise
transferred (or is subject to a binding commitment for sale, assignment, lease
or transfer in connection with such withdrawal) by United to a third party, or
(c) is the subject of an impairment or restructuring charge by United.

 

DOT — means the United States Department of Transportation.

 

Effective Date — means July 1, 2014.

 

Embraer — means Empresa Brasileira de Aeronautica S.A., a Brazilian corporation
with its principal place of business in Sao Paulo, Brazil.

 

Embraer Contract — means, collectively, Purchase Agreement No. GPJ-003/96
between Embraer and XJT Holdings, Inc., dated August 5, 1996, Letter of
Agreement No. GPJ-004/96 between Embraer and XJT Holdings, Inc., dated August 5,
1996, Letter of Agreement No. PCJ-004A/96 among Embraer, United and XJT
Holdings, Inc., dated August 31, 1996, Purchase Agreement No. DCT-054/98,
between Embraer and XJT Holdings, Inc., dated December 23, 1998, Letter of
Agreement No. DCT-059/2000 between Embraer and XJT Holdings, Inc., dated
October 27, 2000, Letter of Agreement No. DCT-055/98 between Embraer and XJT
Holdings, Inc., dated December 23, 1998, Letter of Agreement No. DCT-058/2000
between Embraer and XJT Holdings, Inc., dated October 27, 2000, and EMB-135
Financing Letter of Agreement among United, Embraer and XJT Holdings, Inc.,
dated March 23, 2000, in each case including such amendments and supplements as
were incorporated by reference in XJT Holding Inc.’s registration statement on
Form S-1 (Registration No. 333-64808) as Exhibits 10.12 — 10.19 thereto.

 

Engine — means any jet aircraft engine that constitutes an “Engine,” as such
term is defined in a Covered Aircraft Sublease for a jet aircraft, under such
Covered Aircraft Sublease.

 

Engine LLP — means Engine life-limited parts as defined in the Engine
Maintenance Agreement, excluding any Spare Engine LLP.

 

Engine Maintenance Agreement — means the contract entered into between
Contractor and Rolls Royce Corporation, dated as of September 28, 2004 for the
maintenance of the Engines, as amended and supplemented or replaced from time to
time.

 

EXHIBIT  A - 8

--------------------------------------------------------------------------------


 

ERJ Aircraft — means any Embraer ERJ-135 or ERJ-145 aircraft.

 

Event of Default — is defined in Section 8.04.

 

Excepted Aircraft — is defined in Section 8.04(c).

 

Excess Insurance Costs — means, in respect of any insurance policy obtained by
Contractor, the cost of such insurance coverage, if any, in excess of the amount
such insurance coverage would have cost if Contractor and United had
participated in a combined placement pursuant to Section 6.04.

 

Exchange Act — is defined in clause (iii) of “Change of Control” in this
Exhibit A.

 

Excused Departure — is defined in Appendix 4 to Schedule 3.

 

Existing CPA — is defined in the first whereas clause to this Agreement.

 

ExpressJet — is defined in the preamble.

 

Extension — is defined in Section 2.13.

 

Extension Aircraft — is defined in Section 2.13.

 

FAA — means the United States Federal Aviation Administration.

 

Final Monthly Schedule — means the final schedule of Scheduled Flights for the
next calendar month delivered by United to Contractor pursuant to
Section 2.01(b).

 

First Commodity Replacement Event — means any date, from time to time, after
United shall have exercised its right under Section 2.08(a) and on which, for
the 90 days immediately preceding such date, the average Commodity Price shall
have been $*** per barrel or lower; provided, that the measurement period for
any First Commodity Replacement Event may not overlap with the measurement
period for any Commodity Withdrawal Event for which a notice is delivered by
United pursuant to Section 2.08(b) (and thus may not begin until the day after
the date of any Commodity Withdrawal Event, if any, that may otherwise have
occurred during such 90-day period).

 

First Commodity Withdrawal Event — means any date, from time to time, on which,
for the 90 days immediately preceding such date, the average Commodity Price
shall have been $*** per barrel or higher; provided, that the measurement period
for any First Commodity Withdrawal Event may not overlap with the measurement
period for any Commodity Replacement Event for which a notice is delivered
pursuant by Contractor to Section 2.08(g) (and thus may not begin until the day
after the date of any Commodity Replacement Event, if any, that may otherwise
have occurred during such 90-day period).

 

Flight Cancellation Reconciliation — is defined in Paragraph B(3) of Schedule 3.

 

EXHIBIT  A - 9

--------------------------------------------------------------------------------


 

Flight Hour Agreements — means, collectively, (i) the Engine Maintenance
Agreement, (ii) that certain agreement relating to Avionics between Contractor
and Honeywell, (iii) that certain agreement relating to Starter Control System
between Contractor and Honeywell, (iv) that certain agreement relating to
Lighting between Contractor and Honeywell, (v) that certain agreement relating
to PRSOV between Contractor and Honeywell, (vi) that certain agreement relating
to AHRS between Contractor and Honeywell, (vii) that certain agreement relating
to Sensors between Contractor and Goodrich, (viii) that certain agreement
relating to Access between Contractor and Goodrich, (ix) that certain agreement
relating to ECS between Contractor and Hamilton Sundstrand, (x) that certain
agreement relating to Wheels and Brakes between Contractor and Goodrich,
(xi) that certain agreement relating to Tires between Contractor and Goodyear,
(xii) that certain agreement relating to APU between Contractor and Hamilton
Sundstrand, in each case in effect as of the Original Execution Date, and
(xiii) any replacement of any of the foregoing which has been approved by United
pursuant to Section 10.18.

 

Flight Related Revenue — is defined in Section 2.02.

 

Forecasted Passengers — means, for any month, the forecasted Revenue Onboards
derived from the Final Monthly Schedule for the previous month.

 

Fuel — means any fuel customarily used as aviation fuel.

 

Fuel Services — means the act of putting Fuel product into an aircraft and
taking Fuel product out of an aircraft, and any other incidental tasks as are
customarily required from time to time in connection therewith; provided that
the cost of aircraft Fuel shall not be included as a cost of Fuel Services.

 

Guarantor — means Parent.

 

Guaranty — means that certain Guaranty Agreement, dated as of November 7, 2014,
between Guarantor and United in the form of Exhibit M attached to this
Agreement.

 

Identification — means the United Marks, the aircraft livery set forth on
Exhibit G, the United flight code and other trade names, trademarks, service
marks, graphics, logos, employee uniform designs, distinctive color schemes and
other identification selected by United in its sole discretion for the Regional
Airline Services to be provided by Contractor, whether or not such
identification is copyrightable or otherwise protected or protectable under
federal law.

 

Incentive Program Costs — means the out-of-pocket costs or expenses arising
directly from the implementation of any incentive program implemented pursuant
to Section 4.16, excluding overhead and general operating expenses, including,
without limitation, salaries.

 

Indemnified Party — is defined in Section 7.03.

 

Indemnifying Party — is defined in Section 7.03.

 

EXHIBIT  A - 10

--------------------------------------------------------------------------------

 

 

Indemnity Notice — is defined in Section 7.03.

 

Invoiced Amount — is defined in Section 3.06(a).

 

Labor Strike — means a labor dispute, as such term is defined in 29 U.S.C.
Section 113(c) involving Contractor and some or all of its employees, which
dispute results in a union-authorized strike resulting in a work stoppage.

 

Landing Gear LLP — means life-limited parts for landing gear as defined in
Contractor’s maintenance program.

 

Maintenance Flight — is defined in Section 2.01(c).

 

Major Carrier — means an air carrier (other than United and its successors and
any Subsidiary thereof), the consolidated annual revenues of which for the most
recently completed fiscal year for which audited financial statements are
available are in excess of the Revenue Threshold as of the date of determination
(or the U.S. dollar equivalent thereof).

 

Major Loss — means an aviation-related accident or incident that results in the
combined policy insurance providers establishing a reserve in an amount greater
than the aggregate combined base premium amount for the year in which such
accident or incident occurs, net of contribution from or subrogation against any
third parties.

 

Master Facility and Ground Handling Agreement — means that certain Second
Amended and Restated Master Facility and Ground Handling Agreement, dated
November 7, 2014, between United and Contractor, in the form attached hereto as
Exhibit C (or as otherwise agreed or amended).

 

Maximum Utilization Level — is defined in Section 2.01(b)(iii).

 

Modified Block Hour Rate — is defined in Section 2.01(b)(ii).

 

Monthly Historical Percentage — is defined in Appendix 4 to Schedule 3.

 

Non-Revenue Pass Travel Privileges — means (i) business-related positive space
travel privileges and (ii) standby business and personal use travel privileges.

 

One-Time Payment — is defined in Section 3.08.

 

Original Execution Date — means November 12, 2010.

 

Original Schedule — is defined in Section 8.04(c).

 

Other Subleased Aircraft — means all aircraft (i) identified in Section D of
Schedule 2 or (ii) listed on Schedule 1 or Schedule 2 (other than Covered
Aircraft) that are subleased by United from time to time.

 

EXHIBIT A - 11

--------------------------------------------------------------------------------


 

Parent — means SkyWest, Inc., a Utah corporation, and its successors and
permitted assigns.

 

Parked Aircraft — means all aircraft identified in Section C of Schedule 2, as
adjusted from time to time if and when any such aircraft become Covered Aircraft
or Other Subleased Aircraft.

 

Permitted Actions — is defined in Section 4.19(a).

 

Person — means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.

 

Prohibited Person — means (i) an air carrier (other than United and its
successors and any Subsidiary thereof or Parent or any Guarantor), the
consolidated annual revenues of which for the most recently completed fiscal
year for which audited financial statements are available are in excess of the
Revenue Threshold as of the date of determination (or the U.S. dollar equivalent
thereof), and (ii) any executive officer, as of the Effective Date or any date
of determination, of an air carrier (other than United and its successors and
any Subsidiary thereof), the consolidated annual revenues of which for the most
recently completed fiscal year for which audited financial statements are
available are in excess of the Revenue Threshold as of the date of determination
and any entity in which such current executive officer is an officer or 10%
shareholder.

 

Prohibited Transfer — is defined in Section 5.03.

 

Proposed Schedule — is defined in Section 2.01(b).

 

Reasonable Operating Constraints and Conditions — means the operating
constraints and conditions for Scheduled Flights set forth on Exhibit J.

 

Reconciled Expenses — is defined in Paragraph B(5)(a) of Schedule 3.

 

Regional Airline Services — means the provisioning by Contractor to United of
Scheduled Flights and related ferrying using the Covered Aircraft in accordance
with this Agreement.

 

Replaceable Aircraft — is defined in Section 2.12.

 

Replacement Aircraft — is defined in Section 2.05(a).

 

Replacement Date — is defined in Section 2.05(b).

 

Replaced Wind-Down Schedule — is defined in Section 2.12.

 

Required Maintenance Records — is defined in Section 2.09(e)(ii).

 

EXHIBIT A - 12

--------------------------------------------------------------------------------


 

Return Aircraft Sublease — means the sublease (or lease) in effect immediately
prior to the Original Execution Date between United and Contractor, pursuant to
which Contractor subleases (or leases) a United Aircraft or a Charter Aircraft
from United.

 

Revenue Onboard — means one revenue-generating passenger on one flight segment,
regardless of whether such flight segment is all or part of such passenger’s
entire one-way flight itinerary.

 

Revenue Threshold — means *** as such amount may be increased based on the
amount by which, for any date of determination, the most recently published CPI
has increased to such date above the CPI for calendar year 2000.  For purposes
hereof, the CPI for calendar year 2000 is the monthly average of the CPI for the
twelve months ending on December 31, 2000.

 

Savings — is defined in Section 3.07.

 

Schedule Reduction Request — is defined in Section 2.01(b)(iii).

 

Scheduled ASMs — means, for any period of calculation, the available seat miles
for all Scheduled Flights during such period of calculation.

 

Scheduled Flight — is defined in Section 2.01(b).

 

Second Commodity Replacement Event — means any date, from time to time, after
United shall have exercised its right under Section 2.08(a) and on which, for
the 90 days immediately preceding such date, the average Commodity Price shall
have been $*** per barrel or lower; provided, that the measurement period for
any Second Commodity Replacement Event may not overlap with the measurement
period for any Commodity Withdrawal Event for which a notice is delivered by
United pursuant to Section 2.08(b) (and thus may not begin until the day after
the date of any Commodity Withdrawal Event, if any, that may otherwise have
occurred during such 90-day period).

 

Second Commodity Withdrawal Event — means any date, from time to time, on which,
for the 90 days immediately preceding such date, the average Commodity Price
shall have been $*** per barrel or higher; provided, that the measurement period
for any Second Commodity Withdrawal Event may not overlap with the measurement
period for any Commodity Replacement Event for which a notice is delivered by
Contractor pursuant to Section 2.08(g) (and thus may not begin until the day
after the date of any Commodity Replacement Event, if any, that may otherwise
have occurred during such 90-day period).

 

Similar Economic Term Transaction — is defined in Section 2.05(a).

 

*** Spares — is defined in Section 2.01(d).

 

SkyWest Airlines — means SkyWest Airlines, Inc., a Utah corporation.

 

SkyWest Merger — means the legal merger contemplated by the Agreement and Plan
of Merger, dated as of August 3, 2010, by and among Parent, Express Delaware
Merger Co.,

 

EXHIBIT A - 13

--------------------------------------------------------------------------------


 

an indirect, wholly-owned subsidiary of Parent, and ExpressJet Holdings, Inc.,
the parent of Contractor.

 

Spare Aircraft — means any Covered Aircraft that is designated by Contractor as
spare aircraft pursuant to Section 2.01(d), which may be used by Contractor to
replace another aircraft in the operation of a Scheduled Flight that otherwise
would be cancelled or as otherwise provided in Section 2.01(d).

 

Spare Engine — means all of the engines listed on Section E of Schedule 2;
provided, that any engine that (i) ceases to be used from time to time in
support of Covered Aircraft or (ii) becomes subject to an arrangement pursuant
to which it is expected to be used in support of aircraft other than Covered
Aircraft, Charter Aircraft or United Aircraft shall cease to be a Spare Engine
(it being understood by the parties hereto that Section E of Schedule 2 shall be
revised from time to time to remove engines that are no longer Spare Engines and
to include engines that are in replacement as agreed by United and Contractor).

 

Spare Engine Cost-Per-Cycle Arrangement — is defined in Paragraph B(7)(b) of
Schedule 3.

 

Spare Engine LLP — means engine life-limited parts as defined in the Engine
Maintenance Agreement and installed on Spare Engines.

 

Storage Sublease — means the Storage Sublease (or a lease) substantially in the
form of the Exhibit P(6) (or as otherwise agreed or amended) between United and
Contractor, pursuant to which Contractor subleases (or leases) a Parked
Aircraft, Other Subleased Aircraft or other aircraft from United pursuant to the
terms of this Agreement.  Storage Sublease shall also include any deemed Storage
Sublease as provided in Section 2.09(c).

 

Sublessee Excess Spare Engines — is defined in Section 2.01(d).

 

Subsidiary — means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company,
joint stock company or any other form of business or professional entity, in
which such Person directly or indirectly through Subsidiaries has more than 50%
equity interest at any time.

 

System Flight Disruption — means the failure by Contractor to complete at least
***% of the aggregate Scheduled ASMs in any three consecutive calendar months,
or at least ***% of the aggregate Scheduled ASMs in any consecutive 45-day
period, in each case

 

--------------------------------------------------------------------------------

(6)  Form of Storage Sublease to be agreed upon by Contractor and United prior
to the Effective Date with both parties acting reasonably and in good faith

 

EXHIBIT A - 14

--------------------------------------------------------------------------------


 

excluding the effect of Uncontrollable Cancellations; provided, that if the
average number of block hours flown per Covered Aircraft during such period is
more than the average number of block hours flown per Covered Aircraft during
the three consecutive calendar months (or 45 days, as applicable) immediately
preceding the period first measured, then the calculation for purposes of this
definition shall disregard that number of Scheduled ASMs for such period as is
necessary to reduce the average number of block hours flown per Covered Aircraft
during such period to the average number of block hours flown per Covered
Aircraft during prior three consecutive calendar month period (or 45 days, as
applicable); provided further, that a System Flight Disruption shall be deemed
to continue until the next occurrence of a single calendar month in which
Contractor completes at least ***% of the aggregate Scheduled ASMs; and provided
further, that completions and cancellations of Scheduled Flights on any day
during which a Labor Strike is continuing shall not be taken into account in the
foregoing calculations.

 

Target Savings — is defined in Section 3.07.

 

Term — has the meaning set forth in Section 8.01, as earlier terminated pursuant
to Section 8.02, if applicable, and any Wind-Down Period.

 

Terminal Facilities — means “Terminal Facilities” as such term is defined in the
Master Facility and Ground Handling Agreement.

 

Termination Date — means the date of early termination of this Agreement, as
provided in a notice delivered from one party to the other pursuant to
Section 8.02, or, if no such early termination shall have occurred, the date of
the end of the Term.

 

Third Party Consent — is defined in Section 10.19(a).

 

Third Party Replacement Aircraft — is defined in Section 10.19(a).

 

Transition — is defined in Section 2.09(e).

 

Transition Operator — is defined in Section 2.09(e).

 

TSA — means the United States Transportation Security Administration.

 

UA Spare Flight — is defined in Section 2.01(d).

 

Uncontrollable Cancellation — means a cancellation of a Scheduled Flight that is
(A) solely weather-related or air traffic control-related, in each case as coded
on Contractor’s operations reports in accordance with United’s standard coding
policies and pursuant to Paragraph B(3)(f) of Schedule 3, it being understood
and agreed that if United’s operations are subject to the same circumstance
giving rise to the cancellation and United does not cancel flights as a result
(except where such circumstances apply differently to Contractor’s aircraft type
and United’s aircraft type), such cancellation shall be a Controllable
Cancellation, (B) flights cancelled due to aircraft damage caused by United or
its agents, (C) the result of a non-carrier specific grounding of any Contractor
Fleet by regulatory or court order or other governmental action,
(D) cancellations on any

 

EXHIBIT A - 15

--------------------------------------------------------------------------------


 

day during which a Labor Strike is continuing (except when such cancellations
are deemed Controllable Cancellations pursuant to Paragraph (B)(3)(d) of
Schedule 3), (E) cancellations due to extraordinary events beyond Contractor’s
reasonable control, it being understood and agreed that if United’s operations
are subject to the same circumstance giving rise to the cancellation and United
does not cancel flights as a result, such cancellation shall be a Controllable
Cancellation or (F) cancellations that are identified as Uncontrollable
Cancellations pursuant to the terms of this Agreement.

 

ULA — is defined in Section 10.21(a).

 

United — has the meaning set forth in the preamble.

 

United Airport — means any airport at which United provides or arranges for the
provision of ground handling services pursuant to the United Ground Handling
Agreement.

 

United Currencies — means inflight currency coupons issued by United that may
only be purchased at any United eService Center and may only be redeemed for
alcoholic beverages or headsets on any United or Contractor flight.

 

United Expenses — is defined in Section 3.04(a).

 

United Ground Handling Agreement — means that certain IATA Standard Ground
Handling Agreement (April 1993 version) between United and Contractor, together
with Annex A thereto (Ground Handling Services, April 1993 version) and Annex B
thereto substantially in the form of Exhibit C to the Master Facility and Ground
Handling Agreement (or as otherwise agreed or amended) providing for the
provision by or on behalf of United to Contractor of ground handling services at
the airports specified therein.

 

United Hub Airport — means (i) George Bush Intercontinental Airport in Houston,
Texas (IAH), Hopkins International Airport in Cleveland, Ohio (CLE) and Liberty
International Airport in Newark, New Jersey (EWR), and (ii) as of any date of
determination, any other airport at which Contractor operates an average of more
than *** Scheduled Flights per day during the *** days prior to such date of
determination.

 

United Marks — is defined in Exhibit G.

 

United Merger — means the legal merger contemplated by the Agreement and Plan of
Merger, dated as of May 2, 2010, by and among UAL Corporation, Continental and
JT Merger Sub Inc.

 

United Premium Surcharge Amount — is defined in Paragraph B(6)(d)(III) of
Schedule 3.

 

Wind-Down Period — means the period after the Termination Date and until the
time when the last Covered Aircraft has been withdrawn from the capacity
purchase provisions of this Agreement.

 

EXHIBIT A - 16

--------------------------------------------------------------------------------


 

Wind-Down Schedule — means the schedule for Covered Aircraft to be withdrawn
from the capacity purchase provisions of this Agreement, delineating the number
of each aircraft type to be withdrawn by month.

 

EXHIBIT A - 17

--------------------------------------------------------------------------------

 
